EXHIBIT 10.43


EXECUTION COPY


Published CUSIP Number: [•]
TRANCHE
CUSIP
CORE
[•]
SGD
[•]
MEX PESO
[•]
EURO FRANCE
[•]
SWISS FRANCS
[•]
HKD
[•]
CZECH KORUNA
[•]



FIVE YEAR CREDIT AGREEMENT


Dated as of October 25, 2018


among


TIFFANY & CO.,


THE OTHER BORROWERS PARTY HERETO,


MUFG BANK, LTD.,
as Administrative Agent,


BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
CREDIT SUISSE LOAN FUNDING LLC, and
HSBC BANK USA, N.A.,
as Co-Syndication Agents,


JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD., and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,


MUFG BANK, LTD.,
BANK OF AMERICA, N.A., and
CITIBANK, N.A.,
as L/C Issuers,


The Other Lenders Party Hereto,


and
MUFG BANK, LTD.,
CITIBANK, N.A.,
CREDIT SUISSE LOAN FUNDING LLC,
HSBC BANK USA, N.A., and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as
Joint Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------








TABLE OF CONTENTS
Section
Page


ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1


1.01    Defined Terms.
1


1.02    Other Interpretive Provisions.
31


1.03    Accounting Terms.
32


1.04    Rounding.
32


1.05    Exchange Rates; Currency Equivalents.
33


1.06    Additional Core Currencies.
33


1.07    Change of Currency.
34


1.08    Times of Day.
34


1.09    Letter of Credit Amounts.
34


ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
35


2.01    Committed Loans; Individual Currency Loans.
35


2.02    Borrowings, Conversions and Continuations of Committed Loans; Borrowings
of Individual Currency Loans.
36


2.03    Letters of Credit.
38


2.04    Swing Line Loans.
46


2.05    Prepayments.
49


2.06    Termination, Reduction or Reallocation of Commitments.
50


2.07    Repayment of Loans.
52


2.08    Interest.
52


2.09    Fees.
54


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
55


2.11    Evidence of Debt.
55


2.12    Payments Generally; Administrative Agent’s Clawback.
56


2.13    Sharing of Payments by Lenders.
58


2.14    Designated Borrowers.
59


2.15    Extension of Maturity Date.
60


2.16    Increase in Commitments.
61


2.17    Cash Collateral.
62


2.18    Defaulting Lenders.
63


ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
66


3.01    Taxes.
66


3.02    Illegality.
70


3.03    Inability to Determine Rates; Successor LIBOR.
71


3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
73


3.05    Compensation for Losses.
74


3.06    Mitigation Obligations; Replacement of Lenders.
75


3.07    Survival.
76


ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
76


4.01    Conditions of Initial Credit Extension.
76


 
 
 
 
 
 







--------------------------------------------------------------------------------






Section
Page


4.02    Conditions to all Credit Extensions.
78


ARTICLE V. REPRESENTATIONS AND WARRANTIES
78


5.01    Existence and Power.
78


5.02    Authority.
79


5.03    Binding Agreement.
79


5.04    Financial Statements.
79


5.05    Litigation.
79


5.06    Governmental Approvals; No Conflicts.
80


5.07    Taxes.
80


5.08    Compliance with Applicable Laws; Filings.
80


5.09    Investment Company Status.
80


5.10    Intellectual Property, Etc.
80


5.11    Federal Reserve Regulations; Use of Loan Proceeds.
81


5.12    No Misrepresentation.
81


5.13    ERISA.
81


5.14    OFAC.
82


5.15    Anti-Corruption Laws; Anti-Money Laundering Laws.
82


ARTICLE VI. AFFIRMATIVE COVENANTS
82


6.01    Legal Existence.
82


6.02    Taxes.
83


6.03    Insurance.
83


6.04    [Reserved].
83


6.05    Condition of Property.
83


6.06    Observance of Legal Requirements.
83


6.07    Financial Statements and Other Information.
83


6.08    Inspection.
86


6.09    Franchises, licenses and permits necessary for corporate existence.
86


6.10    Borrowers and Guarantors.
86


6.11    Leverage Ratio.
86


6.12    [Reserved].
87


6.13    Use of Proceeds.
87


ARTICLE VII. NEGATIVE COVENANTS
87


7.01    Subsidiary Indebtedness.
87


7.02    Liens.
88


7.03    Merger or Consolidation, Etc.
90


7.04    [Reserved].
90


7.05    [Reserved].
90


7.06    Transactions with Affiliates.
90


7.07    Line of Business.
91


7.08    Sanctions.
91


7.09    Anti-Corruption Laws; Anti-Money Laundering Laws.
91









NYDOCS02/1167307


ii
 
 
Tiffany Five Year Credit Agreement
 

--------------------------------------------------------------------------------





Section
Page


ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
91


8.01    Events of Default.
91


8.02    Remedies Upon Event of Default.
93


8.03    Collection Allocation Mechanism.
94


8.04    Application of Funds.
95


ARTICLE IX. ADMINISTRATIVE AGENT
96


9.01    Appointment and Authority.
96


9.02    Rights as a Lender.
96


9.03    Exculpatory Provisions.
96


9.04    Reliance by Administrative Agent.
97


9.05    Delegation of Duties.
97


9.06    Resignation of Administrative Agent.
98


9.07    Non-Reliance on Administrative Agent and Other Lenders.
99


9.08    No Other Duties, Etc.
99


9.09    Administrative Agent May File Proofs of Claim.
100


9.10    Certain ERISA Matters.
100


9.11    Guaranty Matters.
101


ARTICLE X. CONTINUING GUARANTY
102


10.01    Guaranty.
102


10.02    Rights of Lenders.
102


10.03    Certain Waivers.
102


10.04    Obligations Independent.
103


10.05    Subrogation.
103


10.06    Termination; Reinstatement.
103


10.07    Subordination.
103


10.08    Stay of Acceleration.
103


10.09    Condition of Designated Borrowers.
103


ARTICLE XI. MISCELLANEOUS
104


11.01    Amendments, Etc.
104


11.02    Notices; Effectiveness; Electronic Communication.
105


11.03    No Waiver; Cumulative Remedies; Enforcement.
107


11.04    Expenses; Indemnity and Limitations; Damage Waiver.
107


11.05    Payments Set Aside.
111


11.06    Successors and Assigns.
111


11.07    Treatment of Certain Information; Confidentiality.
116


11.08    Right of Setoff.
117


11.09    Interest Rate Limitation.
117


11.10    Counterparts; Integration; Effectiveness.
118


11.11    Survival of Representations and Warranties.
118


11.12    Severability.
118


11.13    Replacement of Lenders.
118


11.14    Governing Law; Jurisdiction; Etc.
119


11.15    Waiver of Jury Trial.
120









NYDOCS02/1167307


iii
 
 
Tiffany Five Year Credit Agreement
 

--------------------------------------------------------------------------------





Section
Page


11.16    No Advisory or Fiduciary Responsibility.
120


11.17    Electronic Execution of Assignments and Certain Other Documents.
121


11.18    USA PATRIOT Act.
121


11.19    Judgment Currency.
121


11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
122


 
 
SIGNATURES
S-1









NYDOCS02/1167307


iv
 
 
Tiffany Five Year Credit Agreement
 

--------------------------------------------------------------------------------






SCHEDULES
1.01
List of Existing Letters of Credit
2.01
Commitments and Applicable Percentages
5.05
Litigation
7.01
List of Existing Indebtedness
7.02
List of Existing Liens
11.02
Administrative Agent's Office; Certain Addresses for Notices

EXHIBITS


Form of


 
A-1
Committed Loan Notice
A-2
Individual Currency Loan Notice
B
Swing Line Loan Notice
C
Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
F
[Reserved]
G
Subsidiary Guaranty
H
Designated Borrower Request and Assumption Agreement
I
Designated Borrower Notice
J
U.S. Tax Compliance Certificates







NYDOCS02/1167307


v
 
 
Tiffany Five Year Credit Agreement
 

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This FIVE YEAR CREDIT AGREEMENT (“Agreement”) is entered into as of October 25,
2018 among TIFFANY & CO., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each, a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and MUFG BANK, LTD., as Administrative
Agent.
The Company has requested that the Lenders provide a revolving credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as followS:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accountants” means PricewaterhouseCoopers LLP, or such other firm of
independent certified public accountants of recognized national standing as
shall be selected by the Company.
“Additional Commitment Lender” has the meaning specified in Section 2.15(d).
“Adjusted Debt” means, as of any date, the sum of (i) all Indebtedness of the
Company and its Subsidiaries on a Consolidated basis on such date and (ii) Rent
Expense for the four consecutive fiscal quarter period ended immediately prior
to such date or then ending in respect of which financial statements have been
delivered pursuant to Section 6.07(a) or (b) multiplied by five (5).
“Administrative Agent” means MUFG in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent appointed in
accordance with Section 9.06.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 11.02(c).
“Aggregate Commitments” means at any time, the sum of the Aggregate Core
Currency Commitments and the Aggregate Individual Currency Commitments at such
time. The initial amount of the Aggregate Commitments on the date hereof is
$750,000,000.


NYDOCS02/1167307


1
 




--------------------------------------------------------------------------------





“Aggregate Core Currency Commitments” means at any time, the sum of all Core
Currency Commitments at such time. The initial amount of the Aggregate Core
Currency Commitments on the date hereof is $685,000,000.
“Aggregate Individual Currency Commitments” means, at any time, the sum of all
Individual Currency Commitments at such time. The initial amount of the
Aggregate Individual Currency Commitments on the date hereof is $65,000,000.
“Agreement” means this Credit Agreement.
“Alternative Currency” means any Core Currency (other than Dollars) or Non-Core
Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.18. If the commitment of each Lender to make Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the more favorable to the applicable Borrower of (i) the Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.07(c) and (ii) the Debt Rating as set
forth below (provided that, if the Debt Rating and the Leverage Ratio differ by
two or more Pricing Levels, the applicable Pricing Level will be deemed to be
one Pricing Level higher than the lower of such Pricing Levels (with Pricing
Level I being the highest and Pricing Level VI being the lowest)):




Pricing Level
Debt Rating (S&P/Moody’s/ Fitch)
Leverage Ratio
Facility Fee
Eurocurrency Rate + Letters of Credit
Base Rate
I
> A / A2 / A
< 1.00:1
0.080%
0.670%
0.000%
II
A- / A3 / A-
> 1.00:1 but < 1.50:1
0.090%
0.785%
0.000%
III
BBB+ / Baa1 / BBB+
> 1.50:1 but < 2.00:1
0.100%
0.900%
0.000%
IV
BBB / Baa2 / BBB
> 2.00:1 but < 2.50:1
0.125%
1.000%
0.000%
V
BBB- / Baa3 / BBB-
> 2.50:1 but < 3.00:1
0.175%
1.075%
0.075%
VI
< BB+ / Ba1 / BB+
> 3.00:1
0.250%
1.250%
0.250%





For purposes of the foregoing, (a) if three Debt Ratings are obtained and fall
within different levels, (x) if two of the Debt Ratings are at the same Pricing
Level and the other Debt Rating is higher or lower than those same Debt Ratings,
the Pricing Level corresponding to the two same Debt Ratings shall


NYDOCS02/1167307


2
 




--------------------------------------------------------------------------------





apply and (y) if each of the three Debt Ratings falls within different levels,
then the Pricing Level corresponding to the Debt Rating that is in between the
highest and the lowest Debt Ratings shall apply; and (b) if only two Debt
Ratings are obtained and fall within different levels, (x) if one Debt Rating is
one Pricing Level higher or lower that the other Debt Rating, the Pricing Level
corresponding to the higher of such Debt Ratings shall apply, and (y) if one
Debt Rating is two or more Pricing Levels higher or lower that the other Debt
Rating, the Pricing Level corresponding to the Debt Rating that is one level
below the Pricing Level of the higher Debt Rating shall apply.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
and the Leverage Ratio set forth in the certificates delivered pursuant to
Section 4.01(a)(vii) and 4.01(a)(viii), respectively. Thereafter, any increase
or decrease in the Applicable Rate (x) resulting from a change in the Debt
Rating shall be effective on the date of the public announcement thereof and (y)
resulting from a change in the Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.07(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, the Leverage Ratio shall be deemed to
correspond to Pricing Level VI as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, 11:00 a.m. (local time in the place of settlement for such
Alternative Currency) or such other time as may be determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, and
notified by the Administrative Agent or such L/C Issuer to the Company in
writing, at least five Business Days in advance of the effectiveness of such new
Applicable Time, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means MUFG Bank, Ltd., Citibank, N.A., Credit Suisse Loan Funding
LLC, HSBC Bank USA, N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement) in
their capacities as joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by use of an electronic platform) reasonably
satisfactory to the Administrative Agent.
“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to


NYDOCS02/1167307


3
 




--------------------------------------------------------------------------------





Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by MUFG as its “prime
rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a rate set
by MUFG based upon various factors including MUFG’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by MUFG shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.07.
“Borrowing” means a Committed Borrowing, an Individual Currency Borrowing or a
Swing Line Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this


NYDOCS02/1167307


4
 




--------------------------------------------------------------------------------





Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Insolvency Law” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of, or stay of proceedings to enforce, some
or all of the debts of the corporation.
“Canadian Statutory Lien” means an inchoate or statutory Lien arising by
operation of Canadian law with respect to obligations that are not due or
delinquent and that are not registered against title to any assets of any
Person.
“Canadian Subsidiary” means Tiffany Canada and any other Subsidiary of the
Company that is organized, established or incorporated under the laws of Canada
or any province or territory thereof.
“Capital Leases” means any and all lease obligations of a Person as lessee under
leases that have been or should be, in accordance with GAAP as in effect on the
date hereof, recorded as capital leases, without regard to any classification or
reclassification as financing or operating leases upon the Company’s adoption of
leasing standard FASB ASC 842.
“Cash Collateralize” means to deposit in a controlled account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuers shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuers. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means cash and cash equivalents that comply with the
applicable investment policy approved by the board of directors of the Company,
as amended from time to time.


NYDOCS02/1167307


5
 




--------------------------------------------------------------------------------





“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the rules and regulations issued
thereunder, as from time to time in effect) is or shall become the “beneficial
owner” (as defined in Rule 13d‑3 thereunder), directly or indirectly, of more
than 50%, on a fully diluted basis, of the voting and economic interests of the
Company or (ii) the board of directors of the Company shall cease to consist of
a majority of Continuing Directors.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, as to each Lender, the sum of its Core Currency Commitment
and its Individual Currency Commitments.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01(a).
“Committed Loan” has the meaning specified in Section 2.01(a).
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Core Currency Loans, pursuant to Section 2.02(a), shall be
substantially in the form of Exhibit A-1 or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
applicable Borrower.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Guaranteed Parties in Article X.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


NYDOCS02/1167307


6
 




--------------------------------------------------------------------------------





“Consignment/Leasing Indebtedness” means Indebtedness incurred in the ordinary
course of business of the Company or any Subsidiary to any Person resulting from
the supplying by such Person to the Company or such Subsidiary with precious
metals, precious gems, jewelry or Manufacturing Components on a consignment or
leased basis, which Indebtedness, if secured, is secured by a Lien only on such
property.
“Consignment Liens” means Liens incurred in the ordinary course of business not
securing Indebtedness in favor of Persons supplying the Company or any
Subsidiary with precious metals, precious gems, jewelry or Manufacturing
Components on a consignment basis, provided that such Liens cover only the
following Property of the Company or such Subsidiary which shall have been
supplied by such Persons:
(a)    gold and silver bullion, gold and silver granule and other gold, silver,
platinum or precious metals and precious gems, jewelry or Manufacturing
Components in whatever form including all substitutions, replacements and
products in which any gold, silver, platinum or precious metals and precious
gems, jewelry or Manufacturing Components are incorporated or into which gold,
silver, platinum or precious metals and precious gems, jewelry or Manufacturing
Components are processed or converted, whether now or hereafter owned or
acquired by the Company or such Subsidiary or in which the Company or such
Subsidiary now or hereafter acquires an interest, and all proceeds and products
of and accessions to the foregoing, and
(b)    all inventory now or hereafter owned by the Company or such Subsidiary or
in which the Company or such Subsidiary now or hereafter acquires an interest,
including all merchandise, returned and repossessed goods, raw materials, goods
in process, finished goods and proceeds therefor, and all accounts of the
Company or such Subsidiary including all accounts receivable, notes, drafts,
acceptances and other forms of obligations and receivables now owned or
hereafter arising from such inventory sold or otherwise disposed of by the
Company or such Subsidiary and proceeds thereof and all contract rights and
proceeds of the foregoing.
“Consolidated” means the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Consolidated Net Worth” means, as of any date, (a) total stockholders’ equity
of the Company and its subsidiaries on a Consolidated basis on such date as
determined in accordance with GAAP, plus (if negative) and minus (if positive)
(b) accumulated other comprehensive loss (gain), net of tax, plus (c) the
cumulative amount for the period commencing on February 1, 2018 and ending on
such date (or, if such date is not a fiscal quarter end date, the immediately
preceding fiscal quarter end date) of non-recurring non-cash charges and
expenses added back to EBIT, net of taxes, minus (d) the difference (if
positive) between non-cash gains and non-cash losses for the period commencing
on February 1, 2018 and ending on such date (or, if such date is not a fiscal
quarter end date, the immediately preceding fiscal quarter end date), net of
taxes.
“Contingent Obligation” means, as to any Person (the “secondary obligor”), any
obligation of such secondary obligor (a) guaranteeing or in effect guaranteeing
any return on any investment made by another Person, or (b) guaranteeing or in
effect guaranteeing any Indebtedness, lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such
secondary obligor, whether contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose


NYDOCS02/1167307


7
 




--------------------------------------------------------------------------------





of assuring the beneficiary of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, (iv) otherwise to
assure or hold harmless the beneficiary of such primary obligation against loss
in respect thereof, and (v) in respect of the Indebtedness of any partnership in
which such secondary obligor is a general partner, except to the extent that
such Indebtedness of such partnership is nonrecourse to such secondary obligor
and its separate Property; provided that the term “Contingent Obligation” shall
not include (i) the indorsement of instruments for deposit or collection in the
ordinary course of business and (ii) guaranties by the Company or any Subsidiary
of the Company of the primary obligations of any other Subsidiary of the Company
incurred in the ordinary course of business of such other Subsidiary; and
provided, further, that the amount of any such Contingent Obligation shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of such primary obligation and (b) the maximum amount for which such
secondary obligor may be liable pursuant to the terms of the agreement embodying
such Contingent Obligation unless such primary obligation and the maximum amount
for which such secondary obligor may be liable are not stated or determinable,
in which case the amount of such Contingent Obligation shall be such secondary
obligor’s maximum reasonably anticipated liability in respect thereof as
determined by such secondary obligor in good faith.
“Continuing Directors” means the directors of the Company on the Closing Date
and each other director, if such director’s nomination for election, election or
appointment to the board of directors of the Company is recommended or proposed
or approved by a majority of the then Continuing Directors.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Core Currencies” means Dollars, Canadian Dollars, Euros, Yen and Sterling,
together with each other currency (other than Dollars) that is approved in
accordance with Section 1.06.
“Core Currency Applicable Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Core Currency Commitments represented by such Lender’s Core Currency Commitment
at such time, subject to adjustment as provided in Section 2.18. If the
commitment of each Lender to make Loans and the obligation of each L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Core Currency Applicable
Percentage of each Lender shall be determined based on the Core Currency
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Core Currency Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Core Currency Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrowers pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01
under the heading “Core Currency Commitment” or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Currency” means any Core Currency or Non-Core Currency.


NYDOCS02/1167307


8
 




--------------------------------------------------------------------------------





“Debt Rating” means, as of any date of determination, the rating as determined
by at least two of S&P, Moody’s and Fitch (collectively, the “Debt Ratings”) of
the Company’s long term unsecured senior, non-credit enhanced debt.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, Canadian
Insolvency Laws and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2.00% per
annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2.00% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2.00% per annum.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless (x) such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or (y) such Lender’s performance is barred under the
circumstances described in Section 3.02(b), or (ii) pay to the Administrative
Agent, any L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Company, the Administrative Agent,
any L/C Issuer or the Swing Line Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless (x) such writing or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be satisfied
or (y) such Lender’s performance is barred under the circumstances described in
Section 3.02(b)), (c) has failed, within three Business Days after written
request by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Stock
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through


NYDOCS02/1167307


9
 




--------------------------------------------------------------------------------





(d) above, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“EBIT” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) extraordinary or nonrecurring noncash charges and expenses,
(including any impairment charges or write-offs or write-downs with respect to
goodwill or other intangible assets and including any noncash restructuring
charges), and (iv) extraordinary or nonrecurring cash charges and expenses in an
aggregate amount not exceeding $50,000,000 after the date of this Agreement.
Solely for the purposes of calculating EBIT under Section 6.11 and the Leverage
Ratio under the definition of “Applicable Rate”, for any calculation period, if
during such calculation period the Company or any Subsidiary shall have
consummated a Specified Transaction, the EBIT for such calculation period shall
be calculated after giving pro forma effect thereto as if such Specified
Transaction occurred on the first day of such calculation period.
“EBITDAR” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) depreciation, (iv) amortization, (v) Rent Expense, (vi)
extraordinary or nonrecurring noncash charges and expenses, (including any
impairment charges or write-offs or write-downs with respect to goodwill or
other intangible assets and including any noncash restructuring charges), and
(vii) extraordinary or nonrecurring cash charges and expenses in an aggregate
amount not exceeding $50,000,000 after the date of this Agreement. Solely for
the purpose of calculating EBITDAR under Section 6.11 and the Leverage Ratio
under the definition of “Applicable Rate”, for any calculation period, if during
such calculation period the Company or any Subsidiary shall have consummated a
Specified Transaction, the EBITDAR for such calculation period shall be
calculated


NYDOCS02/1167307


10
 




--------------------------------------------------------------------------------





after giving pro forma effect thereto as if such Specified Transaction occurred
on the first day of such calculation period.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Borrower or any of their respective Subsidiaries, is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 303 of ERISA and Section 430 of the Code, is treated as
a single employer under Section 414 of the Code.
“ERISA Event” means (i) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (ii) the failure to meet
minimum required contributions under Section 430 of the Code or Section 303 of
ERISA for any plan year; (iii) the filing pursuant to Section 412(c) of the Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by any Borrower or any of
their respective Subsidiaries or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (v) the receipt
by any Borrower or any of their respective Subsidiaries or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vi) the incurrence by any Borrower or any of their respective Subsidiaries or
any ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; or (vii) the receipt by any Borrower or
any of their respective Subsidiaries or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from any Borrower or any of their
respective Subsidiaries or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means the higher of zero and:


NYDOCS02/1167307


11
 




--------------------------------------------------------------------------------





(a)    With respect to any Credit Extension (other than an Individual Currency
Loan):
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”), as published on the applicable
Bloomberg screen page (or, in the event such rate does not appear on a Bloomberg
page or screen, on any such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m. (London time), (i) on the date which is two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (other than Sterling) (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period and (ii) on the
date of the commencement of such Interest Period, for deposits in Sterling (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;
(ii)    with respect to a Credit Extension denominated in any Non-LIBOR Quoted
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06(a); provided that, with respect
to a Credit Extension denominated in Canadian Dollars, “Eurocurrency Rate” shall
mean (i) the rate per annum determined by reference to the arithmetic average of
the discount rate quotations of all institutions listed in respect of the
relevant Interest Period for Canadian Dollar-denominated bankers’ acceptances
displayed and identified as such on the “Bloomberg Screen CDOR Page” as defined
in the International Swap Dealer Association, Inc. definitions, as modified and
amended from time to time (“CDOR”) (or such other commercially available source
providing quotations of CDOR as may be designated by the applicable Lender
making such Individual Currency Loan from time to time) at approximately
10:00 a.m. (Toronto time) on the date of the commencement of such Interest
Period, for Canadian Dollar banker’s acceptances (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period or
(ii) if such rate is not available at such time for any reason, the rate per
annum determined by the applicable Lender to be the rate at which Canadian
Dollar banker’s acceptances having a term for delivery on the first day of such
Interest Period in the approximate amount of such Individual Currency Loan being
made by such applicable Lender and with a term equivalent to such Interest
Period would be accepted by such applicable Lender’s Toronto Branch (or other
branch or Affiliate of such Lender or, if not applicable, the Administrative
Agent’s Toronto Branch) at approximately 10:00 a.m. (Toronto time) on the date
of the commencement of such Interest Period, in each case such rate to be
determined and calculated in accordance with normal market practice as
determined by the applicable Lender (which may include through consultation with
one or more reference banks selected by such Lender, which may include the
Administrative Agent); and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.


NYDOCS02/1167307


12
 




--------------------------------------------------------------------------------





“Eurocurrency Rate Core Currency Loan” means a Committed Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate”.
Eurocurrency Rate Core Currency Loans may be denominated in any Core Currency.
“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate” or an Individual
Currency Loan. Eurocurrency Rate Loans may be denominated in a Core Currency or
in a Non-Core Currency. All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, capital Taxes imposed by Canada or any political subdivision
thereof and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (ii) in respect of any
payment by or on behalf of a French Borrower, required to be paid because a
payment is either made to an account opened with a financial institution
situated in a Non-Cooperative Jurisdiction or is not treated as a deductible
charge or expense for French tax purposes for the relevant French Borrower by
reason of that amount being paid or accrued to a Lender incorporated, domiciled,
established or acting through an office situated in a Non-Cooperative
Jurisdiction or paid to an account opened with a financial institution situated
in a Non-Cooperative Jurisdiction or (iii) that are Other Connection Taxes, (b)
in the case of a Lender, U.S. or Canadian federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Company under Section
11.13) or (ii) such Lender changes its Lending Office, except in each case to
the extent that, pursuant to Sections 2.08(e) or 3.01(a)(ii), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Sections 2.08(e)(v) or 3.01(e), (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA, and (e) any Taxes in respect of payments by or
on behalf of Tiffany Canada to a Recipient (A) with which Tiffany Canada does
not deal at arm’s length (within the meaning of the Income Tax Act (Canada)) at
the time of making such payment or (B) that is a “specified shareholder” (within
the meaning of subsection 18(5) of the Income Tax Act (Canada)) of Tiffany
Canada at the time of payment or does not deal at arm’s length (for the purposes
of the Income Tax Act (Canada)) with a “specified shareholder” of Tiffany Canada
at the time of payment.
“Existing Credit Agreements” means that certain Four Year Credit Agreement and
that certain Five Year Credit Agreement, each dated as of October 7, 2014,
among, the Company, the other borrowers from time to time party thereto, the
lenders party thereto and Bank of America, N.A., as administrative agent, as
amended, supplemented or otherwise modified to date.
“Existing Letters of Credit” means the letters of credit listed on Schedule
1.01, as they may be renewed, amended, modified or replaced from time to time in
accordance with the terms of this Agreement.
“Existing Maturity Date” has the meaning specified in Section 2.15(a).
“Extending Lender” has the meaning specified in Section 2.15(e).


NYDOCS02/1167307


13
 




--------------------------------------------------------------------------------





“Facility Fee” has the meaning specified in Section 2.09(a).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto; any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to MUFG on
such day on such transactions as determined by the Administrative Agent.
“Fee Letter” means the letter agreement, dated September 24, 2018, between the
Company and MUFG.
“Financial Statements” has the meaning specified in Section 5.04.
“Fitch” means Fitch Ratings Inc. and any successor thereto.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction. For purposes of this definition, Canada and each province and
territory thereof shall be deemed to constitute a single jurisdiction.
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside of the United States
by the Company or any one or more of its Subsidiaries primarily for the benefit
of employees of the Company or such Subsidiaries residing outside of the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code; provided that any governmental plan or program
requiring the mandatory payment of social insurance taxes or similar
contributions to a governmental fund with respect to the wages of an employee
will not be considered a “Foreign Pension Plan”.
“French Borrower” means a Borrower organized under the laws of France.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Core Currency Applicable
Percentage of the Outstanding Amount of all


NYDOCS02/1167307


14
 




--------------------------------------------------------------------------------





outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Core Currency
Applicable Percentage of Swing Line Loans other than Swing Line Loans as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination. If at
any time after the Closing Date any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Required Lenders or the Company shall so request, the Administrative Agent,
the Lenders and the Company shall negotiate in good faith to amend such ratio or
requirement to reflect such change in GAAP (subject to the approval of the
Required Lenders), provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under the Loan
Documents or as reasonably requested thereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
“Governmental Authority” means any foreign, federal, state, provincial,
territorial, municipal or other government, or any department, commission,
board, bureau, agency, public authority, instrumentality or other political
subdivision thereof, any central bank, or any court or arbitrator.
“Guarantee Obligations” has the meaning specified in Section 10.01.
“Guaranteed Parties” has the meaning specified in Section 10.01.
“Guarantors” means, collectively, the Company and each Subsidiary Guarantor;
each, a “Guarantor”.
“Guaranty” means the guarantee of the Obligations of the Designated Borrowers
made by the Company in favor of the Guaranteed Parties under Article X.
“Honor Date” has the meaning specified in Section 2.03(c).
“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.16(d).
“Indebtedness” means, as to any Person, at a particular time, all items of such
Person which constitute, without duplication, (a) indebtedness for borrowed
money or the deferred purchase price of Property (other than (i) accounts
payable and accrued expenses incurred in the ordinary course of business, (ii)
deferred compensation payable to directors, officers or employees of the Company
or any Subsidiary and (iii) any purchase price adjustment, earnout or deferred
payment of a similar nature


NYDOCS02/1167307


15
 




--------------------------------------------------------------------------------





incurred in connection with an acquisition, except to the extent that the amount
payable pursuant to such purchase price adjustment, earnout or deferred payment
obligation has become fixed and is not promptly paid when due), (b) indebtedness
evidenced by notes, bonds, debentures or similar instruments, (c) obligations
with respect to any conditional sale or other title retention agreement, (d)
indebtedness arising under acceptance facilities and the amount available to be
drawn under all letters of credit issued for the account of such Person and,
without duplication, all drafts drawn thereunder to the extent such Person shall
not have reimbursed the issuer in respect of the issuer’s payment of such
drafts, (e) liabilities described in any other clause of this definition which
are secured by any Lien on any Property owned by such Person even though such
Person shall not have assumed or otherwise become liable for the payment thereof
(other than carriers’, warehousemen’s, mechanics’, repairmen’s or other like
nonconsensual Liens arising in the ordinary course of business), (f) that
portion of any obligation of such Person as lessee under Capital Leases, (g)
Contingent Obligations of such Person of Indebtedness of others.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Individual Currency Borrowing” means a borrowing consisting of simultaneous
Individual Currency Loans in the same currency made by each of the applicable
Lenders pursuant to Section 2.01(b).
“Individual Currency Commitment” means, as to each Lender and any Non-Core
Currency, its obligation to make Individual Currency Loans to the Borrowers in
such Non-Core Currency pursuant to Section 2.01, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the heading “Individual
Currency Commitment” in respect of such Non-Core Currency (determined on the
basis of the Dollar Equivalent for such Non-Core Currency) or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
“Individual Currency Loan” has the meaning specified in Section 2.01(b).
“Individual Currency Loan Notice” means a notice of an Individual Currency
Borrowing, pursuant to Section 2.02(c) substantially in the form of Exhibit A-2
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.
“Individual Currency Rate” means, with respect to each day during each Interest
Period applicable to any Individual Currency Loan, a rate of interest per annum
(rounded to the nearest 1/16 of 1% or, if there is no nearest 1/16 of 1%, then
to the next higher 1/16 of 1%) equal to the higher of zero and:
(a)    with respect to Euros (France) and Swiss Francs, the applicable rate that
appears on the applicable Bloomberg screen page (or on any successor or
substitute page of Bloomberg, or any successor to or substitute for Bloomberg
providing rate quotations comparable to those currently provided on such page of
Bloomberg, as determined from time to time by the applicable Lender making such
Individual Currency Loan for purposes of providing quotations of interest rates
applicable to deposits in such Non-Core Currency in the London interbank market)
for deposits of such Non-Core Currency with a maturity


NYDOCS02/1167307


16
 




--------------------------------------------------------------------------------





comparable to such Interest Period, determined as of approximately 11:00 a.m.
(London time) on the date which is two Business Days prior to the commencement
of such Interest Period;
(b)    with respect to Hong Kong Dollars, the rate that appears on the
applicable Bloomberg screen page under HIBOR (or on any successor or substitute
page of Bloomberg for HIBOR, or any successor to or substitute for Bloomberg
providing rate quotations comparable to those currently provided on such page of
Bloomberg, as determined from time to time by the applicable Lender making such
Individual Currency Loan for purposes of providing quotations of interest rates
applicable to deposits in Hong Kong Dollars in the Hong Kong interbank market)
for deposits of Hong Kong Dollars with a maturity comparable to such Interest
Period, determined as of approximately 11:00 a.m. (Hong Kong time) on the date
which is two Business Days prior to the commencement of such Interest Period;
(c)    with respect to Singapore Dollars, the rate that appears on page SIBOR of
the applicable Bloomberg screen page (Singapore) (or on any successor or
substitute page of Bloomberg for SIBOR, or any successor to or substitute for
Bloomberg providing rate quotations comparable to those currently provided on
such page of Bloomberg, as determined from time to time by the applicable Lender
making such Individual Currency Loan for purposes of providing quotations of
interest rates applicable to deposits in Singapore Dollars in the Singapore
interbank market) for deposits of Singapore Dollars with a maturity comparable
to such Interest Period, determined as of approximately 11:00 a.m. (Singapore
time), on the date which is two Business Days prior to the commencement of such
Interest Period;
(d)    if such rate does not appear on such applicable page or screen of
Bloomberg (or on any such successor or substitute page or screen, or any
successor to or substitute for Bloomberg), the rate per annum at which deposits
in the applicable Non-Core Currency in an amount comparable to the principal
amount of such Individual Currency Loan of the applicable Lender, and for a
maturity comparable to such Interest Period, are offered by such applicable
Lender in the office of such Lender located in the country of issuance of such
Non-Core Currency or the office of such Lender located in such other principal
financial center, in each case as such Lender shall designate for such purpose,
in immediately available funds in the applicable interbank market as of
approximately 11:00 a.m. (or such other local time in the applicable location as
the applicable Lender shall determine to be appropriate for such purpose), (x)
on the date which is two Business Days (or such other date as the applicable
Lender shall determine to be appropriate for such purpose) prior to the
commencement of such Interest Period, in the case of Euros (France), Singapore
Dollars or Swiss Francs, or (y) on the date of the commencement of such Interest
Period, in the case of Hong Kong Dollars;
provided that the Individual Currency Rate with respect to Czech Koruna shall
be:
With respect to each day during each Interest Period applicable to any
Individual Currency Loan in Czech Koruna, a rate of interest per annum equal to
the Czech Koruna Cost of Funds Rate. For purposes hereof, the “Czech Koruna Cost
of Funds Rate” means, with respect to an Individual Currency Loan in Czech
Koruna, for the relevant Interest Period, a rate per annum equal to MUFG’s cost
of funds, as determined by MUFG in its sole and absolute discretion, with
respect to such Individual Currency Loan for such Interest Period as last quoted
to the Company (on behalf of the applicable Borrower) no later than 9:30 a.m.
New York time three Business Days prior to the disbursement or renewal of such
Individual Currency Loan in Czech Koruna;
provided that the Individual Currency Rate with respect to Mexican Pesos shall
be:
With respect to each day during each Interest Period applicable to any
Individual Currency Loan in Mexican Pesos, a rate of interest per annum equal to
the Mexican Peso Negotiated Rate. For purposes hereof, the “Mexican Peso
Negotiated Rate” means, with respect to an Individual Currency Loan in


NYDOCS02/1167307


17
 




--------------------------------------------------------------------------------





Mexican Pesos, for the relevant Interest Period, a rate per annum established by
MUFG in its sole and absolute discretion, as last quoted to the Company (on
behalf of the applicable Borrower) no later than 11:00 a.m. two (2) Business
Days prior to the disbursement or renewal of such Individual Currency Loan in
Mexican Pesos;
provided that in the event that a new Non-Core Currency has been added pursuant
to Section 2.06(b), the Individual Currency Rate with respect to such new
Non-Core Currency shall be as set forth in the supplement to this Agreement
executed and delivered pursuant thereto; and
provided further that, in the event that the applicable Lender has made any
determination pursuant to Section 3.03(a) in respect of any Individual Currency
Loan, the Individual Currency Rate determined pursuant to clause (a) of this
definition shall instead be the rate based on the all-in cost of funds of the
applicable Lender (as determined by such Lender) to fund such Individual
Currency Loan with a maturity comparable to such Interest Period.
“Information” has the meaning specified in Section 11.07.
“Intellectual Property” means all copyrights, trademarks, service marks,
patents, and trade names.
“Intercompany Debt” means (i) Indebtedness of the Company to one or more of the
Subsidiaries of the Company and (ii) Indebtedness of one or more of the
Subsidiaries of the Company to the Company or any one or more of the other
Subsidiaries of the Company.
“Intercompany Lien” means a Lien granted by the Company or any of its
Subsidiaries to the Company or any of its other Subsidiaries.
“Interest Expense” means, for any period, the interest expense of the Company
and its Subsidiaries on a Consolidated basis as determined in accordance with
GAAP in respect of such period.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (or subject to clause (c) of this definition, any other
period acceptable to all Lenders) (in each case, subject to availability), as
selected by the Company in its Committed Loan Notice or Individual Currency Loan
Notice, as applicable; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


NYDOCS02/1167307


18
 




--------------------------------------------------------------------------------





(c)    in the case of any such Borrowing, no Borrower shall be entitled to
select an Interest Period having a duration of other than one, two, three or six
months unless, by 2:00 p.m. on the third Business Day prior to the first day of
such Interest Period, each Lender notifies the Administrative Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any of the Lenders object
to the requested duration of such Interest Period, the duration of the Interest
Period for such Borrowing shall be one, two, three or six months, as specified
by the applicable Borrower requesting such Borrowing in the applicable Committed
Loan Notice as the desired alternative to the requested non-standard Interest
Period; and
(d)    no Interest Period shall extend beyond the Maturity Date.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
“Judgment Currency” has the meaning specified in Section 11.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Core Currency
Applicable Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars.
“L/C Commitment” means (i) the commitment of each L/C Issuer to issue Letters of
Credit in an aggregate amount at any one time outstanding not to exceed the
Dollar amount set forth opposite such L/C Issuer’s name on Schedule 2.01 under
the heading “L/C Commitment”, as such amount may be adjusted from time to time
in accordance with this Agreement provided that the L/C Obligations shall not
exceed the Letter of Credit Sublimit (determined on the basis of the Dollar
Equivalent for each outstanding Letter of Credit denominated in an Alternative
Currency), and (ii) the commitment of the Lenders in respect of the L/C
Obligations as set forth in Section 2.03(c).
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


NYDOCS02/1167307


19
 




--------------------------------------------------------------------------------





“L/C Issuer” means MUFG, Bank of America, N.A. and Citibank, N.A. or any Lender
so long as such Lender expressly agrees to perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as an L/C Issuer and notifies the Administrative Agent of the
amount of its L/C Commitment and its Lending Office (which information shall be
recorded by the Administrative Agent in the Register) each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn (determined on the basis of the Dollar Equivalent for each
outstanding Letter of Credit denominated in an Alternative Currency) under all
outstanding Letters of Credit plus the aggregate of all Unreimbursed Amounts
(after giving effect to any Loans made on such date to pay any such L/C Advance
and determined on the basis of the Dollar Equivalent for each such L/C Advance
in respect of an outstanding Letter of Credit denominated in an Alternative
Currency), including all L/C Borrowings. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.09. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is one Business Day prior
to the Maturity Date then in effect.
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means an amount equal to $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Core Currency
Commitments.
“Leverage Ratio” means, as of any date, the ratio of (a) Adjusted Debt on such
date to (b) EBITDAR for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 6.07(a) or (b).
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.


NYDOCS02/1167307


20
 




--------------------------------------------------------------------------------





“Lien” means any mortgage, pledge, assignment, lien, charge, encumbrance or
security interest of any kind, or the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Committed Loan, an Individual Currency Loan or a Swing Line
Loan.
“Loan Documents” means this Agreement, any Subsidiary Guaranty, each Designated
Borrower Request and Assumption Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 and the Fee Letter.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor (if
any) and each Designated Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Manufacturing Components” means goods and materials used in the internal or
external manufacturing of the inventory of the Company and its Subsidiaries.
“Margin Stock” means any “margin stock”, as said term is defined in Regulation U
of the Board of Governors of the Federal Reserve System, as the same may be
amended or supplemented from time to time.
“Material Adverse” means, with respect to any change or effect, a material
adverse change in, or material adverse effect on, as the case may be, (i) the
financial condition, results of operations, business or Property of the Company
and its Subsidiaries taken as a whole, (ii) the ability of (x) the Borrowers,
taken as a whole or (y) the Company to perform its obligations under any Loan
Document, or (iii) the ability of the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any Lender to enforce any Loan Document or exercise any
remedies thereunder.
“Material Subsidiary” means each Subsidiary of the Company that is a Loan Party
or that is a “significant subsidiary” of the Company, as the term “significant
subsidiary” is defined in Regulation S-X promulgated by the Securities and
Exchange Commission.
“Maturity Date” means the later of (a) October 25, 2023 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 11.09.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (iii) otherwise,
an amount determined by the Administrative Agent and the L/C Issuers in their
sole discretion.


NYDOCS02/1167307


21
 




--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“MUFG” means MUFG Bank, Ltd. and its successors.
“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Non-Cooperative Jurisdiction” means a “non-cooperative state or territory”
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0 A of the French tax code (Code général des impôts), as such list
may be amended from time to time (as of the date hereof, Botswana, Brunei,
Guatemala, Marshall Islands, Nauru, Niue and Panama).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.
“Non-Core Currencies” means Czech Koruna, Euros (France), Hong Kong Dollars,
Mexican Pesos, Singapore Dollars, Swiss Francs, and each other additional
currency added pursuant to Section 2.06, and each lawful currency successor
thereto, in each case constituting freely transferable lawful money of the
country of issuance and in the case of each such currency is readily
transferable and convertible into Dollars in the London interbank market,
provided that each such other currency as shall be satisfactory to both the
Administrative Agent and each applicable Lender that shall have agreed to
provide an Individual Currency Commitment in such other currency shall not be
required to be readily transferable and convertible into Dollars in the London
interbank market.
“Non-Core Currency Sublimit I” means an amount equal to $35,000,000. The
Non-Core Currency Sublimit I is part of, and not in addition to, the Aggregate
Individual Currency Commitments.
“Non-Core Currency Sublimit II” means an amount equal to $30,000,000. The
Non-Core Currency Sublimit II is part of, and not in addition to, the Aggregate
Individual Currency Commitments.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning specified in Section 2.15(b).
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
“Notice Date” has the meaning specified in Section 2.15(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.


NYDOCS02/1167307


22
 




--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Committed Loans occurring on such date; (ii) with respect to Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swing Line Loans
occurring on such date; (iii) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts and (iv) with respect to Individual Currency
Loans on any date, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Individual Currency Loans occurring on such date.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of MUFG in the applicable offshore interbank
market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 11.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participant Register” has the meaning specified in Section 11.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


NYDOCS02/1167307


23
 




--------------------------------------------------------------------------------





“Permitted Borrower” means:
(a)    With respect to any Loan in the following Core Currencies (in each case,
for each Person listed below other than the Company, on and after the date such
Person is a Designated Borrower):
(i)    Dollars: the Company or Tiffany Netherlands,
(ii)    Canadian Dollars: the Company, Tiffany Netherlands or Tiffany Canada,
(iii)    Euros: the Company, Tiffany Netherlands or Tiffany UK Holdings,
(iv)    Japanese Yen: the Company, Tiffany Japan or Tiffany Netherlands, and
(v)    Sterling: the Company, Tiffany Netherlands, Tiffany UK Limited, or
Tiffany UK Holdings.
(b)    With respect to any Loan in the following Non-Core Currencies (in each
case, for each Person listed below, on and after the date such Person is a
Designated Borrower):
(i)    Czech Koruna: the Company, Tiffany Netherlands or Tiffany Czech,
(ii)    Euros (France): the Company, Tiffany Netherlands or Tiffany France,
(iii)    Hong Kong Dollars: the Company, Tiffany Netherlands or Tiffany Hong
Kong,
(iv)    Mexican Pesos: the Company, Tiffany Netherlands or Tiffany Mexico,
(v)    Singapore Dollars: the Company, Tiffany Netherlands or Tiffany Singapore,
and
(vi)    Swiss Francs: the Company, Tiffany Netherlands, Tiffany SWS or Tiffany
SWCS.
The Company may, from time to time, upon no less than five Business Days’
advance written notice to the Administrative Agent, designate additional
Permitted Borrowers (provided that together with such notice the Company shall
deliver an opinion of foreign local counsel to each such Permitted Borrower in
all respects reasonably satisfactory to the Administrative Agent and provided
further that each addition of a Permitted Borrower in respect of a Non-Core
Currency shall be approved by each Lender having an applicable Individual
Currency Commitment (each such approval not to be unreasonably withheld,
conditioned or delayed)) or remove Permitted Borrowers with respect to any
currency (provided that there are no outstanding Loans payable by such Permitted
Borrower, or other amounts payable by such Permitted Borrower on account of any
Loans made to it, as of the effective date of such removal).
“Permitted Refinancing Indebtedness” means any Indebtedness (a) issued in
exchange for, or the net proceeds of which are used to extend, renew, refund,
refinance, replace, defease, discharge or otherwise retire for value, in whole
or in part, or (b) constituting an amendment, modification or supplement to or a
deferral or renewal of such Indebtedness ((a) and (b) above, collectively, a
“Permitted Refinancing”), any other Indebtedness in a principal amount not to
exceed (after deduction of reasonable and customary fees and expenses incurred
in connection with the Permitted Refinancing) the principal


NYDOCS02/1167307


24
 




--------------------------------------------------------------------------------





amount of the Indebtedness so refinanced (plus the amount of accrued interest
and premium, if any, paid in connection therewith).
“Person” means any individual, firm, partnership, joint venture, corporation,
association, business enterprise, limited liability company, joint stock
company, unincorporated association, trust, Governmental Authority or any other
entity, whether acting in an individual capacity, and for the purpose of the
definition of “ERISA Affiliate”, a trade or business.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower, any of their
respective Subsidiaries or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Platform” has the meaning specified in Section 6.07.
“Pricing Level” means the relevant level listed under the column “Pricing Level”
included in the grid set forth in the definition of “Applicable Rate.”
“Property” means, in respect of any Person, all types of real, personal,
tangible, intangible or mixed property and all types of tangible or intangible
property owned or leased by such Person.
“Proportionate Share” means, as to any Subsidiary that is a Borrower (a) if such
cost, expense or other amount is directly attributable to the Loans made to such
Borrower or any action taken or omitted to be taken by such Borrower, 100% of
such amount and (b) if such cost, expense or other amount is not directly
attributable to one or more specific Borrowers, such amount multiplied by (i) if
Loans are outstanding, the percentage equivalent of a fraction the numerator of
which is the principal amount of Loans outstanding to such Subsidiary and the
denominator of which is the aggregate amount of Loans outstanding to all
Borrowers and (ii) if no Loans are outstanding, the percentage equivalent of a
fraction the numerator of which is one and the denominator of which is the
number of Borrowers.
“Protesting Lender” has the meaning specified in Section 2.14(c).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.07.
“Purchase Money Indebtedness” means Indebtedness incurred concurrently with or
within 120 days after the acquisition of fixed assets (or any improvements
thereon) or the substantial completion of the construction thereof, or to fund
the making of milestone or progress payments in connection thereof, by the
Company or any Subsidiary after the Closing Date, which Indebtedness may be
secured by a Purchase Money Lien on such property or in rights related thereto.
“Purchase Money Liens” means Liens on fixed assets (or any improvement thereon)
or in rights relating thereto, in each case, acquired or constructed by the
Company or any Subsidiary after the Closing Date to secure Indebtedness of the
Company or such Subsidiary incurred in connection with such acquisition or
construction, or any Permitted Refinancing Indebtedness thereof, provided that:
(a)    no such Lien shall extend to or cover any property other than the
property being acquired or constructed (and improvements thereon and accessions
thereto),


NYDOCS02/1167307


25
 




--------------------------------------------------------------------------------





(b)    the amount of Indebtedness secured by any such Lien shall not exceed the
cost to the Company or such Subsidiary of the property (or improvement thereon)
being acquired or constructed, and
(c)    such Lien shall be created prior to, concurrently with or within 120 days
after such acquisition or the substantial completion of such construction;
and any renewal, replacement or extension of such Lien that does not materially
increase the scope of the assets covered thereby.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.06(b).
“Rent Expense” means, for any period, the rent expense of the Company and its
Subsidiaries on a Consolidated basis as determined in accordance with GAAP under
all operating leases in respect of such period.
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an Individual Currency Borrowing, an Individual Currency Loan Notice,
(c) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(d) with respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or an L/C Issuer, as the case may be, in making such
determination.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of the Company or Tiffany
Japan, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers to the Administrative Agent and, solely for a Designated
Borrower, any officer or employee of, or other authorized signatory for, such
Designated Borrower appropriately authorized in a writing shared with the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.


NYDOCS02/1167307


26
 




--------------------------------------------------------------------------------





“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iv) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(v) such additional dates as the Administrative Agent or the L/C Issuers shall
determine or the Required Lenders shall require.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Committed Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and Swing
Line Loans at such time.
“S&P” means S&P Global Ratings and any successor thereto.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council (and any national laws implementing such sanctions), the European Union,
Her Majesty’s Treasury, the Canadian Government (including, without limitation,
The Department of Foreign Affairs and International Trade Canada and The
Department of Public Safety Canada).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Special Notice Currency” means at any time an Alternative Currency, other than
Yen or the currency of a country that is a member of the Organization for
Economic Cooperation and Development at such time located in North America or
Europe.
“Specified Transaction” means any transaction or series of related transactions
resulting in (a) the acquisition or disposition of all or substantially all of
the assets of a Person, or of any business or division of a Person, (b) the
acquisition or disposition of in excess of 50% of the Stock of any Person or (c)
a merger or consolidation or any other combination with another Person (other
than the Company or any of its Subsidiaries), in each case, involving
consideration in an amount equal to or greater than $50,000,000.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that such L/C
Issuer may use such spot rate


NYDOCS02/1167307


27
 




--------------------------------------------------------------------------------





quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Stock” means any and all shares, rights, interests, participations, warrants,
options, rights of conversion or other equivalents (however designated) of
corporate stock.
“Subsidiary” means, with respect to any Person at any time and from time to
time, any corporation, association, partnership, limited liability company,
joint venture or other business entity of which such Person and/or any
Subsidiary of such Person, directly or indirectly at such time, either (a) in
respect of a corporation, owns or controls more than 50% of the outstanding
Stock having ordinary voting power to elect a majority of the board of directors
or similar managing body, irrespective of whether a class or classes shall or
might have voting power by reason of the happening of any contingency, or (b) in
respect of an association, partnership, limited liability company, joint venture
or other business entity, is entitled to share in more than 50% of the profits
and losses, however determined. Except as the context may otherwise require,
when used herein, the term “Subsidiary” shall mean a Subsidiary of the Company.
“Subsidiary Guarantor” means any Subsidiary added as a Subsidiary Guarantor
pursuant to Section 6.10, subject in each case to their ceasing to be a
Subsidiary Guarantor pursuant to Section 9.11.
“Subsidiary Guaranty” means a Subsidiary Guaranty substantially in the form of
Exhibit G.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Commitment” means the Swing Line Lender’s obligation to make Swing
Line Loans as provided in Section 2.04(a) up to the Swing Line Sublimit.
“Swing Line Lender” means MUFG in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Core Currency Commitments. The Swing Line Sublimit is part of,
and not in addition to, the Aggregate Core Currency Commitments.
“Swiss Borrower” means a Borrower that is organized under the laws of
Switzerland or, if different, which is considered to be subject to Swiss
Withholding Tax.
“Swiss Guidelines” means all relevant federal tax statutes and guidelines issued
by the Swiss Federal Tax Administration as amended or newly issued from time to
time, including the established practice of the Swiss Federal Tax Administration
and any court decision relating thereto.
“Swiss Non-Bank Rules” means the Swiss 10-Non-Bank Rule and the Swiss
20-Non-Bank Rule.


NYDOCS02/1167307


28
 




--------------------------------------------------------------------------------





“Swiss Qualifying Bank Creditor” means:
(a)any bank as defined in the Swiss Federal Code for Banks and Savings Banks
dated 8 November 1934 (Bundesgesetz über die Banken und Sparkassen); or


(b) a Person including any commercial bank or financial institution
(irrespective of its jurisdiction of organization) which effectively conducts
banking activities with its own infrastructure and staff as its principal
business purpose and which has a banking license in full force and effect issued
in accordance with the banking laws in force in its jurisdiction of
incorporation, or, if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all in accordance with the
Swiss Guidelines.


“Swiss 10-Non-Bank Rule” means the rule that the aggregate number of Lenders to
a Swiss Borrower under an Individual Currency Loan in Swiss Francs that are not
Swiss Qualifying Bank Creditors must not at any time exceed ten, all in
accordance with the meaning of the Swiss Guidelines or the applicable
legislation or explanatory notes addressing the same issues that are in force at
such time.
“Swiss 20-Non-Bank Rule” means the rule that (without duplication) the aggregate
number of lenders (including the Lenders) other than Swiss Qualifying Bank
Creditors, of a Swiss Borrower under all its outstanding debt relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement) must not at any time exceed twenty, all in accordance with the
meaning of the Swiss Guidelines or the applicable legislation or explanatory
notes addressing the same issues that are in force at such time.
“Swiss Subsidiary” means a Subsidiary organized under the laws of Switzerland.
“Swiss Withholding Tax” means the tax imposed based on the Swiss Federal Act on
Withholding Tax of October 13, 1965 (Bundesgesetz über die Verrechnungssteuer)
as amended from time to time together with the related ordinances, regulations
and guidelines.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tiffany Canada” means Tiffany & Co. Canada, a Nova Scotia unlimited liability
company and a wholly-owned Subsidiary of the Company.
“Tiffany Czech” means Tiffany & Co. (CR) s.r.o., a Czech limited liability
company and a wholly-owned Subsidiary of the Company.
“Tiffany France” means Tiffany & Co., a French société par actions simplifiée
(formerly Societe Francaise Pour Le Development De La Porcelaine D’Art (S.a
r.l.)) and a wholly-owned Subsidiary of the Company.
“Tiffany Hong Kong” means Tiffany & Co. of New York Limited, a Hong Kong private
company limited by shares and a wholly‑owned Subsidiary of the Company.
“Tiffany Japan” means Tiffany & Co. Japan Inc., a Delaware corporation and a
wholly-owned Subsidiary of the Company.


NYDOCS02/1167307


29
 




--------------------------------------------------------------------------------





“Tiffany Mexico” means Tiffany & Co. Mexico, S.A. de C.V., a Mexican limited
liability company and a wholly-owned Subsidiary of the Company.
“Tiffany Netherlands” means Tiffany & Co. Overseas Finance B.V., a Netherlands
limited liability company and a wholly-owned Subsidiary of the Company.
“Tiffany Singapore” means Tiffany & Co. PTE. Ltd., a Singapore private company
limited by shares and a wholly‑owned Subsidiary of the Company.
“Tiffany SWCS” means Tiffany Switzerland Watch Company Sagl, a limited liability
company with registered seat in Chiasso, Switzerland, and a wholly-owned
Subsidiary of the Company.
“Tiffany SWS” means Tiffany & Co. Swiss Watches Sagl, a limited liability
company with registered seat in Chiasso, Switzerland, and a wholly-owned
Subsidiary of the Company.
“Tiffany UK Holdings” means Tiffany & Co. (UK) Holdings Limited, a United
Kingdom private company limited by shares and a wholly‑owned Subsidiary of the
Company.
“Tiffany UK Limited” means Tiffany & Co. Limited, a United Kingdom private
company limited by shares and a wholly‑owned Subsidiary of the Company.
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments, Revolving Credit Exposure and the aggregate principal amount
of all Individual Currency Loans of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Transactions” means (i) the execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party, (ii) the borrowing of the
Loans and the issuance of the Letters of Credit and (iii) the use of the
proceeds of the Loans.
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Unfunded Pension Liability” means the amount (if any) by which a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA exceed the current value of
that Plan’s assets, as determined as of the most recent actuarial valuation used
for funding purposes in accordance with the assumptions used for funding
the Plan pursuant to Section 430 of the Code for the applicable plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).


NYDOCS02/1167307


30
 




--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.02    Other Interpretive Provisions.        With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


(d)Unless a contrary indication appears, a reference in this Agreement (and in
particular in Section 8.01(g) or 8.01(h) to (in relation to (or to the
obligation of) any French Borrower)):


(i)a suspension of payments or business means a state of cessation des paiements
within the meaning of Livre Sixième of the French Code de commerce and a person
being unable to pay its debts means that such person is in such a state of
cessation des paiements;


(ii)a liquidation or reorganization includes, without limitation, a redressement
judiciaire, cession totale de l’entreprise, liquidation judiciaire or a
procédure de sauvegarde


NYDOCS02/1167307


31
 




--------------------------------------------------------------------------------





(including a sauvegarde financière accélérée) under Livre Sixième of the French
Code de commerce, or any other similar proceedings;


(iii)a receiver, trustee, custodian, sequestrator or conservator or the like
includes, without limitation, an administrateur judiciaire, mandataire ad hoc,
conciliateur and mandataire liquidateur, or any other person performing the same
function of each of the foregoing; and


(iv)“any analogous procedure or step” shall include:


(A)Proceedings for the appointment of a mandataire ad hoc or for a conciliation
in accordance with articles L.611-3 to L.611-15 of the French Code de commerce;
and


(B)The entry of a judgment for sauvegarde (including the sauvegarde financière
accélérée), redressement judiciaire, cession totale de l’entreprise or
liquidation judiciaire under Articles L.620-1 to L.644-6 of the French Code de
commerce.


(v)a merger includes any fusion implemented in accordance with articles L.236-1
to L.236-24 of the French Commercial Code;


(vi)a moratorium includes a moratorium under a conciliation procedure in
accordance with articles L.611-4 to L.611-15 of the French Commercial Code; and


(vii)trustee and fiduciary duty have the meanings given to such terms under any
applicable Law.


(e)Any reference in the Loan Documents to “Bank of America Merrill Lynch
International Limited” is a reference to its successor in title Bank of America
Merrill Lynch International Designated Activity Company (including, without
limitation, its branches) pursuant to and with effect from the merger between
Bank of America Merrill Lynch International Limited and Bank of America Merrill
Lynch International Designated Activity Company that takes effect in accordance
with Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and
codifies the Cross-Border Mergers Directive (2005/56/EC)), as implemented in the
United Kingdom and Ireland.  Notwithstanding anything to the contrary in the
Loan Documents, a transfer of rights and obligations from Bank of America
Merrill Lynch International Limited to Bank of America Merrill Lynch
International Designated Activity Company pursuant to such merger shall be
permitted.


1.03    Accounting Terms. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.


1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein


NYDOCS02/1167307


32
 




--------------------------------------------------------------------------------





and rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05    Exchange Rates; Currency Equivalents


(a)The Administrative Agent or an L/C Issuer, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or such L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Individual Currency Borrowing, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or an L/C Issuer, as the case
may be.


(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.


1.06    Additional Core Currencies


(a)The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Core Currency;” provided that such
requested currency is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars. In the case of
any such request with respect to the making of Eurocurrency Rate Core Currency
Loans, such request shall be subject to the approval of the Administrative Agent
and all of the Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and each L/C Issuer.
 
(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, each L/C Issuer,
in its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Core Currency Loans, the Administrative Agent shall promptly
notify each Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify each L/C
Issuer thereof. Each Lender (in the case of any such request pertaining to
Eurocurrency Rate Core Currency Loans) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Core Currency Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.


NYDOCS02/1167307


33
 




--------------------------------------------------------------------------------







(c)Any failure by a Lender or an L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Core Currency Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Rate Core Currency Loans in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be a Core Currency
hereunder for purposes of any Committed Borrowings of Eurocurrency Rate Core
Currency Loans; and if the Administrative Agent and the L/C Issuers consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon be deemed
for all purposes to be a Core Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Company. Any specified
currency of an Existing Letter of Credit that is not one of the Core Currencies
specifically listed in the definition of “Core Currency” shall be deemed a Core
Currency with respect to such Existing Letter of Credit only.


1.07    Change of Currency


(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Committed Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Committed Borrowing, at the
end of the then current Interest Period.


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
reasonably necessary to reflect the adoption of the Euro by any member state of
the European Union and any relevant market conventions or practices relating to
the Euro.


(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be reasonably necessary to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.


1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).


1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.






NYDOCS02/1167307


34
 




--------------------------------------------------------------------------------





ARTCILE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Committed Loans; Individual Currency Loans


(a)Core Currency Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Permitted Borrowers in one or more Core Currencies from time to time, on
any Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Core Currency
Commitment; provided, however, that after giving effect to any Committed
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Core Currency Commitment and (iii) the sum (without duplication)
of (A)(I) the Revolving Credit Exposure of any Lender plus (II) the aggregate
principal amount of outstanding Swing Line Loans made by such Lender or its
Affiliates plus (III) the Outstanding Amount of all outstanding Letters of
Credit issued by such Lender (or any Affiliate thereof) (and for which the
participations of other Lenders have not been funded) plus (IV) the aggregate
outstanding principal amount of all Individual Currency Loans made by such
Lender (or any Affiliate thereof) shall not exceed (B) the sum of (I) such
Lender’s Core Currency Commitment plus (II) such Lender’s (and its Affiliates’)
aggregate Individual Currency Commitments. Within the limits of each Lender’s
Core Currency Commitment, and subject to the other terms and conditions hereof,
the Borrowers may borrow under this Section 2.01(a), prepay under Section 2.05,
and reborrow under this Section 2.01(a). Committed Loans may be Base Rate Loans
or Eurocurrency Rate Core Currency Loans, as further provided herein.


(b)Individual Currency Loans. Subject to the terms and conditions set forth
herein, each applicable Lender severally agrees to make loans under one or more
of its Individual Currency Commitments (each such loan, an “Individual Currency
Loan”) to the Permitted Borrowers in respect of the applicable Non-Core
Currencies from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s applicable Individual Currency Commitment; provided, however,
that after giving effect to any Individual Currency Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, (ii) the Dollar
Equivalent of the aggregate outstanding principal amount of all Individual
Currency Loans shall not exceed the Aggregate Individual Currency Commitments,
(iii) the Dollar Equivalent of the aggregate outstanding principal amount of
Individual Currency Loans denominated in any Non-Core Currency (other than Euros
(France)) shall not exceed the Non-Core Currency Sublimit I, (iv) the Dollar
Equivalent of the aggregate outstanding principal amount of Individual Currency
Loans denominated in Euros (France) shall not exceed the Non-Core Currency
Sublimit II, (v) the aggregate outstanding principal amount of the Individual
Currency Loans of any Lender denominated in an applicable Non-Core Currency
shall not exceed such Lender’s Individual Currency Commitment in such applicable
Non-Core Currency and (vi) the sum (without duplication) of (A)(I) the Revolving
Credit Exposure of any Lender plus (II) the aggregate outstanding principal
amount of Swing Line Loans made by such Lender or its Affiliates plus (III) the
Outstanding Amount of all outstanding Letters of Credit issued by such Lender
(or any Affiliate thereof) (and for which the participations of other Lenders
have not been funded) plus (IV) the aggregate outstanding principal amount of
all Individual Currency Loans of such Lender (or any Affiliate thereof) shall
not exceed (B) the sum of (I) such Lender’s Core Currency Commitment plus (II)
such Lender’s (and its Affiliates’) aggregate Individual Currency Commitments.
Within the limits of each Lender’s Individual Currency Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). All Individual Currency Loans shall be Eurocurrency Rate Loans.


    


NYDOCS02/1167307


35
 




--------------------------------------------------------------------------------





2.02    Borrowings, Conversions and Continuations of Committed Loans; Borrowings
of Individual Currency Loans


(a)Each Committed Borrowing, each conversion of Committed Loans from one Type to
the other, and each continuation of Eurocurrency Rate Core Currency Loans shall
be made upon the Company’s irrevocable notice to the Administrative Agent, which
may be given by (A) telephone or (B) a Committed Loan Notice; provided that, any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in a Core Currency other
than a Special Notice Currency or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans, (ii) four Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in a Special Notice Currency, and (iii) on the requested
date of any Borrowing of Base Rate Committed Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Core Currency Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Company is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurocurrency Rate Core Currency Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency of the Committed Loans to be borrowed, and (vii) if applicable, the
Designated Borrower. If the Company fails to specify a currency in a Committed
Loan Notice requesting a Borrowing, then the Committed Loans so requested shall
be made in Dollars. If the Company fails to specify a Type of Committed Loan in
a Committed Loan Notice or if the Company fails to give a timely notice
requesting a continuation, then the applicable Committed Loans shall be made as,
or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Committed Loans denominated in a
Core Currency other than Dollars, such Loans shall be continued as Eurocurrency
Rate Loans in their original currency with an Interest Period of one month. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Core Currency Loans. If the Company requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Committed Loan may be converted into or
continued as a Committed Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Committed Loan and reborrowed
in the other currency.


(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its Core Currency
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Company, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans or continuation of Committed Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection. In
the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Committed Loan denominated in Dollars, and not later
than 12:00 noon (local time in the city in which the proceeds of the applicable
Loans are to be made available in accordance with the terms hereof) in the case
of any Committed Loan in an Alternative Currency, in each case on the Business
Day


NYDOCS02/1167307


36
 




--------------------------------------------------------------------------------





specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of MUFG with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Company; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing denominated in Dollars is given by the Company, there
are L/C Borrowings outstanding, then the proceeds of such Borrowing, first,
shall be applied to the payment in full of any such L/C Borrowings, and, second,
shall be made available to the applicable Borrower as provided above.


(c)Each Individual Currency Loan shall be made upon Company’s irrevocable notice
to the Administrative Agent, which may be given by (A) telephone or (B) an
Individual Currency Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of an Individual
Currency Loan Notice. Each such an Individual Currency Loan Notice must be
received by the Administrative Agent not later than 11:00 a.m. at least three
Business Days’ prior to the date of any Borrowing of Individual Currency Loans.
Such Individual Currency Loan Notice shall become effective upon receipt by such
Lender of such written confirmation from the Administrative Agent. The aggregate
principal amount of each Borrowing of Individual Currency Loans shall not be
less than an amount in the applicable Alternative Currency having a Dollar
Equivalent of $100,000. Each such Individual Currency Loan Notice shall be
irrevocable and shall specify (i) the name of the applicable Permitted Borrower,
(ii) the requested date of the Borrowing (which shall be a Business Day),
(iii) the principal amount of the Individual Currency Loans to be borrowed
(stated in the applicable Currency), and (iv) the duration of the Interest
Period with respect thereto.


(d)Following receipt of an Individual Currency Loan Notice, the Administrative
Agent shall promptly give each applicable Lender notice of such proposed
Borrowing at its Lending Office, of such Lender’s proportionate share thereof
and of the other matters required by the immediately preceding sentence to be
specified in the Individual Currency Loan Notice. No later than 12:00 noon
(local time in the city in which the proceeds of the applicable Individual
Currency Loans are to be made available in accordance with the terms hereof) on
the Business Day specified in the applicable Individual Currency Loan Notice,
each Lender having an Individual Currency Commitment in the Currency in which
such Individual Currency Loans are to be made shall make available its pro rata
portion of the aggregate amount (pro rata among such Lenders in accordance with
each such Lender’s Individual Currency Commitment in such Currency) of such
Individual Currency Loans requested to be made on such date directly to the
applicable Borrower at such Lender’s payment office, in each case in immediately
available funds in the applicable Currency.


(e)Except as otherwise provided herein, a Eurocurrency Rate Core Currency Loan
may be continued or converted only on the last day of an Interest Period for
such Eurocurrency Rate Core Currency Loan. During the existence of an Event of
Default, and upon the Required Lenders’ notice to the Administrative Agent that
such a conversion is not appropriate, no Loans may be requested as, converted to
or continued as Eurocurrency Rate Core Currency Loans (except, in the case of
Loans in currencies other than Dollars, Eurocurrency Rate Core Currency Loans
with an Interest Period of one month) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Core Currency Loans denominated in a Core Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto. Individual Currency Loans may not be continued or converted.


NYDOCS02/1167307


37
 




--------------------------------------------------------------------------------







(f)The Administrative Agent shall promptly notify the Company and the Lenders of
the interest rate applicable to any Interest Period for Eurocurrency Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in MUFG’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.


(g)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, and all continuations of Committed Loans as
the same Type, there shall not be more than 12 Interest Periods in effect with
respect to Committed Loans. After giving effect to all Individual Currency
Borrowings, there shall not be more than 21 Interest Periods in effect with
respect to Individual Currency Loans.


2.03    Letters of Credit


(a)The Letter of Credit Commitment.


(i)Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit (I) with respect to the Lender acting as L/C Issuer for such Letter of
Credit, the sum (without duplication) of (A)(1) the Revolving Credit Exposure of
such Lender plus (2) the Outstanding Amount of all outstanding Letters of Credit
issued by such Lender (or any Affiliate thereof) (and for which the
participations of other Lenders have not been funded) plus (3) the aggregate
outstanding principal amount of the Swing Line Loans made by such Lender (or any
Affiliate thereof) plus (4) the aggregate outstanding principal amount of all
Individual Currency Loans of such Lender (or any Affiliate thereof) shall not
exceed (B) the sum of (1) such Lender’s Core Currency Commitment plus (2) such
Lender’s (and its Affiliates’) aggregate Individual Currency Commitments,
(II) the Total Outstandings shall not exceed the Aggregate Commitments,
(III) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Core Currency Commitment, (IV) the Outstanding Amount of the L/C Obligations in
respect of Letters of Credit issued by such L/C Issuer shall not exceed such L/C
Issuer’s L/C Commitment and (V) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit. Each request by the Company for
the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.


(ii)No L/C Issuer shall issue any Letter of Credit, if:


(A)subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension,


NYDOCS02/1167307


38
 




--------------------------------------------------------------------------------





unless the Required Lenders and the applicable L/C Issuer have approved such
expiry date; or


(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.


(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;


(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;


(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;


(D)except as otherwise agreed by such L/C Issuer, the Letter of Credit is to be
denominated in a currency other than a Core Currency; or


(E)any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Company or
such Lender to the extent necessary to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion.


(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.


(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.


(vi)Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of


NYDOCS02/1167307


39
 




--------------------------------------------------------------------------------





Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.


(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by such
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) if applicable, the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) if applicable, the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as such L/C Issuer may reasonably
require. Additionally, the Company shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the applicable L/C Issuer or the Administrative Agent may require.


(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Core Currency
Applicable Percentage times the amount of such Letter of Credit.


NYDOCS02/1167307


40
 




--------------------------------------------------------------------------------







(iii)If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole discretion (but in the case of any
Existing Letter of Credit, the applicable L/C Issuer shall), agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that such L/C Issuer
shall not permit any such extension if (A) such L/C Issuer has determined that
it would not be permitted, or would have no obligation, at such time to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
such L/C Issuer not to permit such extension. Notwithstanding the foregoing,
with respect to each Existing Letter of Credit that is an Auto-Extension Letter
of Credit, the applicable L/C Issuer shall on each applicable date extend such
Letter of Credit (but not to a date later than the Letter of Credit Expiration
Date), such extension to be subject to such L/C Issuer’s reasonable discretion
solely if such L/C Issuer has determined that it would not be permitted, or
would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof by reason of the provisions of
clause (ii)(B) or (iii)(A) of Section 2.03(a).


(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Company and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in a Core Currency, the Company shall reimburse the applicable L/C
Issuer in such Core Currency. In the case of a Letter of Credit denominated in a
Non-Core Currency, the Company shall reimburse the applicable L/C Issuer in such
Non-Core Currency, unless (A) such L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified such L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse such L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in a Non-Core Currency, the applicable L/C Issuer shall
notify the Company of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than (A) 4:00 p.m.
(local time in the city in which such payment will take place) on the date of
the payment, if the Company shall have received written notice of such payment
by 12:00 noon (local time in the city in which such payment will take place), or
(B)


NYDOCS02/1167307


41
 




--------------------------------------------------------------------------------





if written notice of such payment is not received by 12:00 noon (local time in
the city in which such payment will take place), then 4:00 p.m. (local time in
the city in which such payment will take place) on the next succeeding Business
Day (each such date, an “Honor Date”), the Company shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing and in the applicable currency. In the event that (A) a drawing
denominated in a Non-Core Currency is to be reimbursed in Dollars pursuant to
the third sentence in this Section 2.03(c)(i) and (B) the Dollar amount paid by
the Company, whether on or after the Honor Date, shall not be adequate on the
date of that payment to purchase in accordance with normal banking procedures a
sum denominated in the Non-Core Currency equal to the drawing, the Company
agrees, as a separate and independent obligation, to indemnify the applicable
L/C Issuer for the loss resulting from its inability on that date to purchase
the Non-Core Currency in the full amount of the drawing. If the Company fails to
timely reimburse the applicable L/C Issuer on the Honor Date, such L/C Issuer
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Core Currency Applicable Percentage thereof. In such event, the Company
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Core Currency Commitments and the conditions set forth
in Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) shall be given in writing and immediately confirmed by
telephone; provided that the lack of such an immediate confirmation via
telephone shall not affect the conclusiveness or binding effect of such notice.


(ii)Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer, in Dollars, at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Core Currency Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to such L/C Issuer in
Dollars.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Company shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of an L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)Until each Lender funds its Committed Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Core Currency
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.


NYDOCS02/1167307


42
 




--------------------------------------------------------------------------------







(v)Each Lender’s obligation to make Committed Loans or L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Company, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Committed
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Company of a Committed Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Company to reimburse the applicable L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit issued by it,
together with interest as provided herein.


(vi)If any Lender fails to make available to the Administrative Agent for the
account of an L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.


(d)Repayment of Participations.


(i)At any time after any L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Lender such Lender’s L/C Advance
in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Core Currency Applicable Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its Core
Currency Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.






NYDOCS02/1167307


43
 




--------------------------------------------------------------------------------





(e)Obligations Absolute. The obligation of the Company to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by it and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;


(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;


(vii)any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Core Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or


(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.


The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable L/C Issuer. The


NYDOCS02/1167307


44
 




--------------------------------------------------------------------------------





Company shall be conclusively deemed to have waived any such claim against the
L/C Issuer and its correspondents unless such notice is given as aforesaid.
(f)Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Company may have a claim against the
applicable L/C Issuer, and such L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. An L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.


(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Company when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the Company
for, and no L/C Issuer’s rights and remedies against the Company shall be
impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Lender in accordance, subject to adjustment as provided in
Section 2.18, with its Core Currency Applicable Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) for each


NYDOCS02/1167307


45
 




--------------------------------------------------------------------------------





Letter of Credit equal to the Applicable Rate times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by it, at
the rate per annum agreed in writing between the Company and such L/C Issuer,
computed on the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case of the first payment), commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. In addition, the Company shall pay directly to each L/C Issuer for
its own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)Letter of Credit Reports. Each L/C Issuer shall furnish (i) to the
Administrative Agent (with a copy to the Company) on the first Business Day
after the issuance, expiration, drawing or change of any Letter of Credit, a
report in such form as is reasonably acceptable to the Administrative Agent and
(ii) to the Administrative Agent (with a copy to the Company) on the first
Business Day of each month a written report summarizing the issuance and
expiration dates of Letters of Credit issued by such L/C Issuer during the
preceding month and drawings during such month under all Letters of Credit
issued by it.


(l)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries. No Letters of Credit shall be issued for Swiss Subsidiaries.
No Letters of Credit shall be issued for Swiss Subsidiaries.


2.04    Swing Line Loans


(a)The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, shall make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding


NYDOCS02/1167307


46
 




--------------------------------------------------------------------------------





the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Core Currency Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Core Currency
Commitment; provided, however, that (x) after giving effect to any Swing Line
Loan, (i) the Total Outstandings shall not exceed the Aggregate Commitments,
(ii) the Revolving Credit Exposure of any Lender, other than the Swing Line
Lender, shall not exceed such Lender’s Core Currency Commitment and (iii) the
sum (without duplication) of (A)(I) the Revolving Credit Exposure of the Swing
Line Lender plus (II) the aggregate principal amount of such Swing Line Loan
plus (III) the Outstanding Amount of all outstanding Letters of Credit issued by
the Person acting as Swing Line Lender (or any Affiliate thereof) (and for which
the participations of other Lenders have not been funded) plus (IV) the
aggregate outstanding principal amount of all Individual Currency Loans of such
Lender (or any Affiliate thereof) shall not exceed (B) the sum of (I) such
Lender’s Core Currency Commitment plus (II) such Lender’s (and its Affiliates’)
aggregate Individual Currency Commitments, (y) the Company shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (z) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Company may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall be a Base Rate Loan. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Core Currency
Applicable Percentage times the amount of such Swing Line Loan.


(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) by a Swing Line Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Swing Line Loan Notice. Each such Swing Line Loan Notice must be received by the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
The Administrative Agent will promptly notify the Swing Line Lender of any such
notice received from the Company. Unless the Swing Line Lender has also received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.


(c)Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Company (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Lender make a Base Rate Committed Loan
in an amount equal to such Lender’s Core Currency Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Core Currency Commitments


NYDOCS02/1167307


47
 




--------------------------------------------------------------------------------





and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Core Currency Applicable Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
Same Day Funds (and the Administrative Agent may apply Cash Collateral available
with respect to the applicable Swing Line Loan) for the account of the Swing
Line Lender at the Administrative Agent’s Office for Dollar-denominated payments
not later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the Company
in such amount. The Administrative Agent shall remit the funds so received to
the Swing Line Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.


(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Committed Loan included in the
relevant Committed Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.


(iv)Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Company or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Company to repay Swing
Line Loans, together with interest as provided herein.


(d)Repayment of Participations.


(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line


NYDOCS02/1167307


48
 




--------------------------------------------------------------------------------





Loan, the Swing Line Lender will distribute to such Lender its Core Currency
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Core Currency
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Core Currency
Applicable Percentage of any Swing Line Loan, interest in respect of such Core
Currency Applicable Percentage shall be solely for the account of the Swing Line
Lender.


(f)Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.


2.05    Prepayments


(a)Each Borrower may, upon notice from the Company to the Administrative Agent,
at any time or from time to time voluntarily prepay Committed Loans or
Individual Currency Loans made to such Borrower in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent and be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in (x) Dollars or (y) an Alternative
Currency other than a Special Notice Currency, (B) four Business Days prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Special Notice
Currencies, and (C) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each applicable Lender of its
receipt of each such notice, and of the amount of such Lender’s Core Currency
Applicable Percentage (in the case of Committed Loans) or ratable share (in the
case of Individual Currency Loans) of such prepayment. If such notice is given
by the Company, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided that if such notice is given in connection with a
full or partial refinancing of the Commitments, such notice may condition the
prepayment upon the effectiveness of such refinancing Indebtedness, in which
case such notice may be revoked by the Company (by notice to the Administrative
Agent on or prior to the date of such prepayment) if such condition is not
satisfied; provided that the applicable Borrower shall pay any amounts required
pursuant to Section 3.05. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.18,


NYDOCS02/1167307


49
 




--------------------------------------------------------------------------------





each such prepayment of Committed Loans shall be applied to the Committed Loans
of the Lenders in accordance with their respective Core Currency Applicable
Percentages.


(b)The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.


(c)If the Administrative Agent notifies the Company at any time that (i) solely
as a result of fluctuations in currency exchange rates, the Total Outstandings
at such time exceed an amount equal to 105% of the Aggregate Commitments then in
effect or that the aggregate Revolving Credit Exposure exceeds an amount equal
to 105% of the Aggregate Commitments or (ii) other than as a result of
fluctuations in currency exchange rates, the Total Outstandings at such time
exceed the Aggregate Commitments then in effect or that the aggregate Revolving
Credit Exposures exceed the Aggregate Commitments, then, in either case, within
two Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or the Company shall Cash Collateralize the L/C Obligations in an aggregate
amount at least equal to such excess; provided, however, that, subject to the
provisions of Section 2.17(a), the Company shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Loans the Total Outstandings exceed the Aggregate
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.


(d)If the Administrative Agent notifies the Company at any time that (i) solely
as a result of fluctuations in currency exchange rates, the Outstanding Amount
of all Loans denominated in Non-Core Currency at such time exceed an amount
equal to 105% of the aggregate Individual Currency Commitments with respect to
such currency then in effect or (ii) other than as a result of fluctuations in
currency exchange rates, the Outstanding Amount of all Loans denominated in any
Non-Core Currency at such time exceeds the aggregate Individual Currency
Commitments with respect to such currency then in effect, then, in either case,
within four Business Days after receipt of such notice, the Borrowers shall
prepay Loans in such currency in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
such aggregate Individual Currency Commitments then in effect.


2.06    Termination, Reduction or Reallocation of Commitments


(a)Termination of Aggregate Commitments or Reduction of Core Currency
Commitments. The Company may, upon notice to the Administrative Agent, terminate
the Aggregate Commitments, or from time to time permanently reduce the Aggregate
Core Currency Commitments; provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. three Business Days prior
to the date of termination or reduction (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Company shall not terminate the
Aggregate Commitments or reduce the Aggregate Core Currency Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments or the Revolving
Credit Exposure would exceed the Aggregate Core Currency Commitments, and
(iv) if, after giving effect to any reduction of the Aggregate Core Currency


NYDOCS02/1167307


50
 




--------------------------------------------------------------------------------





Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Core Currency Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination of the
Aggregate Commitments or reduction of the Aggregate Core Currency Commitments.
The amount of any such Aggregate Core Currency Commitment reduction shall not be
applied to the Letter of Credit Sublimit unless otherwise specified by the
Company. Any reduction of the Aggregate Core Currency Commitments shall be
applied to the Core Currency Commitment of each Lender according to its Core
Currency Applicable Percentage. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.


(b)Reallocation of Core Currency Commitments and Individual Currency
Commitments. Notwithstanding anything to the contrary contained herein, provided
that no Default exists or would exist immediately before or after giving effect
thereto, the Company may at any time or from time to time, at the Company’s sole
cost and expense, (i) request any Lender to reallocate a portion of its Core
Currency Commitment to one or more of its existing Individual Currency
Commitments or to one or more new Individual Currency Commitments, (ii) request
any Lender to reallocate one or more of its Individual Currency Commitments to
one or more of its existing Individual Currency Commitments or to one or more
new Individual Currency Commitments or (iii) direct any Lender to reallocate one
or more of its existing Individual Currency Commitments to its Core Currency
Commitment by submitting a supplement to this Agreement to the Administrative
Agent. If such supplement is in all respects reasonably satisfactory to it, each
of the Administrative Agent, the Company and such Lender (provided that, in the
case of a request pursuant to clause (i) or (ii) above, such Lender shall have
consented to such request, such consent to be within the sole discretion of such
Lender, and, in the case of a request pursuant to clause (iii) above, the amount
of such Lender’s Core Currency Commitment when added to the aggregate amount of
such Lender’s Individual Currency Commitments shall remain unchanged) shall
execute a copy thereof and deliver a copy thereof to the Administrative Agent,
the Company and such Lender. Upon execution and delivery of such supplement,
(i) in the case of such Lender, the amount of such Lender’s reallocated Core
Currency Commitment and Individual Currency Commitment(s) shall be as set forth
in such supplement, (ii) in the event that a new Non-Core Currency has been
added, the Individual Currency Rate and any other pertinent information relating
to such Individual Currency Rate shall be as set forth in such supplement and
(iii) in each case, the Core Currency Commitments and the Core Currency
Applicable Percentages set forth on Schedule 2.01 and the Individual Currency
Commitments set forth on Schedule 2.01 shall be adjusted accordingly by the
Administrative Agent and a new Schedule 2.01 shall be distributed by the
Administrative Agent to the Company (on behalf of all Borrowers) and each
Lender; provided that:


(i)immediately after giving effect thereto, the Aggregate Commitments shall not
exceed $750,000,000, as such amount may be adjusted in accordance with this
Section 2.06;


(ii)if any new Individual Currency Commitment has been added in a new Non-Core
Currency, the Company shall specify in writing the Permitted Borrower(s) for
such new Non-Core Currency and deliver an opinion of foreign local counsel to
each such Permitted Borrower in all respects reasonably satisfactory to the
Administrative Agent;


(iii)if, after giving effect to any such reallocation of the Core Currency
Commitments, Committed Loans would be outstanding, then simultaneously with such
reallocation (A) such Lender and each other Lender shall be deemed to have
entered into a master assignment and assumption agreement, in form and substance
substantially similar to Exhibit E-1, pursuant to which such Lender shall have
assigned to or purchased from, as the case may be, each other Lender a portion
of such other Lender’s Committed Loans necessary to reflect proportionately the
Core Currency Commitments as reallocated in accordance with this


NYDOCS02/1167307


51
 




--------------------------------------------------------------------------------





subsection (iii), and (B) in connection with such assignment, such Lender or
each such other Lender, as the case may be, shall pay to the Administrative
Agent, for the account of the other, such amount as shall be necessary to
appropriately reflect the assignment to it of Committed Loans, and in connection
with such master assignment such Lender and each such other Lender may treat the
assignment of Committed Loans as a prepayment of such Committed Loans for
purposes of Section 3.05;


(iv)if, after giving effect to any such reallocation of any Individual Currency
Commitment in any Currency, Individual Currency Loans in such Currency would be
outstanding, then simultaneously with such reallocation (A) such Lender and each
other Lender having an Individual Currency Commitment in such Currency shall be
deemed to have entered into a master assignment and assumption agreement, in
form and substance substantially similar to Exhibit E-1 pursuant to which such
Lender shall have assigned to or purchased from, as the case may be, each such
other Lender a portion of such other Lender’s Individual Currency Loans in such
Currency necessary to reflect proportionately the Individual Currency
Commitments in such Currency as reallocated in accordance with this subsection
(iv), and (B) in connection with such assignment, such Lender or each such other
Lender, as the case may be, shall pay to each other, for the account of the
other, such amount as shall be necessary to appropriately reflect the assignment
to it of Individual Currency Loans in such Currency, and in connection with such
master assignment such Lender and each such other Lender may treat the
assignment of Individual Currency Loans as a prepayment of such Individual
Currency Loans for purposes of Section 3.05; and


(v)the Administrative Agent shall have received such certificates, legal
opinions and other items as it shall reasonably request in connection with such
reallocation.


2.07    Repayment of Loans


(a)Each Borrower shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Committed Loans made to such Borrower outstanding on such
date.


(b)The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date.


(c)Each Borrower shall repay to the Lenders that have outstanding Individual
Currency Loans to such Borrower on the earlier to occur of (i) the last day of
each Interest Period for such and (ii) the Maturity Date.


2.08    Interest


(a)Subject to the provisions of subsection (b) below, (i) each Eurocurrency Rate
Core Currency Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iv) each
Individual Currency Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Individual Currency Rate for such Interest Period plus the Applicable Rate.


NYDOCS02/1167307


52
 




--------------------------------------------------------------------------------







(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


(d)For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


(e)Swiss Minimum Interest (Recalculation of Interest):


(i)By entering into this Agreement, the parties have assumed in bona fide that
the interest payable hereunder is not and will not become subject to Swiss
Withholding Tax. Nevertheless, if a deduction of Swiss Withholding Tax is
required by Swiss law to be made by a Swiss Borrower in respect of any interest
payable in respect of an Individual Currency Loan in Swiss Francs and should it
be unlawful to comply with paragraph (a) of Section 3.01, the applicable
interest rate in relation to such Loan shall be (A) the interest rate which
would have applied to such Loan in the absence of this subsection (e), divided
by (B) one (1), minus the rate (expressed as a fraction of one (1)) at which the
relevant deduction of Swiss Withholding Tax is required to be made.


(ii)The Swiss Borrower shall be obliged to pay the relevant interest at the
adjusted rate in accordance with this paragraph (e); provided that the Swiss
Borrower shall not be required to make an increased payment to any specific
Lender (without prejudice to the rights of all other Lenders hereunder) under
this subsection (e) in connection with the non-refundable portion of Swiss
Withholding Tax if the Swiss Borrower is in breach of the Swiss Non-Bank Rules
as a result of such Lender making a transfer or assignment or granting a
participation in respect of an Individual Currency Loan in Swiss Francs without
having complied with its obligations under Section 11.06.


(iii)The Swiss Borrower shall make the deduction of Swiss Withholding Tax
(within the time allowed and in the minimum amount required by law) on the
interest so recalculated.


NYDOCS02/1167307


53
 




--------------------------------------------------------------------------------







(iv)All references to a rate of interest in respect of an Individual Currency
Loan in Swiss Francs shall be construed accordingly.


(v)To the extent that interest payable by a Swiss Borrower under this Agreement
in respect of an Individual Currency Loan in Swiss Francs becomes subject to
Swiss Withholding Tax, each applicable Lender and each Swiss Borrower shall
promptly cooperate by completing any procedural formalities (including
submitting forms and documents required by the appropriate Tax authority) to the
extent possible and necessary for such Swiss Borrower to obtain authorization to
make interest payments without them being subject to Swiss Withholding Tax or to
being subject to Swiss Withholding Tax at a rate reduced under applicable double
taxation treaties and all provisions in Section 3.01 (Taxes) shall apply in
relation to such increased interest payment and deduction of Swiss Withholding
Tax.


(vi)In the event Swiss Withholding Tax is refunded to a Lender by the Swiss
Federal Tax Administration, the applicable Lender shall forward, after deduction
of costs, such amount to the applicable Swiss Borrower in accordance with the
procedures and subject to the limitations contained in Section 3.01(f). A Swiss
Borrower shall not be required to make any increased payment under Section
2.08(e)(i) above if the Swiss Borrower is able to demonstrate that the interest
payment could have been made to the Lender without deduction of Swiss
Withholding Tax (or at a lower rate) had such Lender complied with its
obligations under Section 2.08(e)(v) above.


(f)Effective Global Rate.


(i)For the purposes of articles L.314-1 et seq. of the French Consumer Code and
article L.313-4 of the French Monetary and Financial Code, the French Borrowers
and the Lenders acknowledge that, by virtue of certain characteristics of this
Agreement (and in particular the floating rate of interest and adjustment of the
Applicable Rate applicable to the Loans, the relevant Borrower’s right to select
the duration of each Interest Period and the uncertainty as to the amount to be
effectively drawn from time to time under this Agreement), the taux effectif
global (“TEG”) cannot be calculated at the date of this Agreement.


(ii)However, the Borrowers acknowledge that they have received from the
Administrative Agent a letter (“TEG Letter”) containing an indicative
calculation of the taux effectif global, based on figured examples calculated on
assumptions as to the taux de période and durée de période set out in the TEG
Letter.


(iii)The Borrowers and the Lenders acknowledge that the TEG Letter delivered in
accordance with paragraph (b) above forms part of this Agreement.


2.09    Fees. In addition to certain fees described in subsections (h) and
(i) of Section 2.03:


(a)Facility Fee. The Company shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee (the “Facility Fee”) in Dollars equal to the Applicable Rate times the
actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans,
Individual Currency Loans, Swing Line Loans and L/C Obligations), regardless of
usage, subject to adjustment as provided in Section 2.18. The Facility Fee shall
accrue at all times during the Availability Period (and thereafter so long as
any Committed Loans, Individual Currency Loans, Swing Line Loans or L/C
Obligations remain outstanding), including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June,


NYDOCS02/1167307


54
 




--------------------------------------------------------------------------------





September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period (and, if
applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.


(b)Other Fees. (i)     The Company shall pay to MUFG, for its own account, in
Dollars, fees in the amounts and at the times specified in the Fee Letter. Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.


(ii)     The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate


(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed
(including the first day, but excluding the last day). All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (including the first day, but excluding the last day) (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year), or, in the case of interest in respect of Eurocurrency Rate
Loans denominated in Alternative Currencies as to which market practice differs
from the foregoing, in accordance with such market practice. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error. With
respect to all Non-LIBOR Quoted Currencies, the calculation of the applicable
interest rate shall be determined in accordance with market practice.


(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Leverage Ratio as calculated by the Company as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period, each Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable L/C Issuers, as the
case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii) or 2.03(h) or 2.08 or under Article VIII. The Company’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.


2.11    Evidence of Debt


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive


NYDOCS02/1167307


55
 




--------------------------------------------------------------------------------





absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrowers and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to a Borrower made through the Administrative Agent, such Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.


(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12.    Payments Generally; Administrative Agent’s Clawback.


(a)General. All payments to be made by the Borrowers shall, except as provided
in Section 3.01, be made free and clear of and without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Committed Loans denominated in an Alternative Currency shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Individual Currency Loans shall be
made by the applicable Borrower directly to the applicable Lender to which such
payment is owed, at the Lending Office of such Lender in such Alternative
Currency and in funds immediate available to such Lender not later than the 2:00
p.m. (local time in the city in which such Lending Office is located). If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be. The
Company and each Lender shall promptly notify the Administrative Agent of the
date and amount of each direct payment made by a Borrower to a Lender in respect
of each Individual Currency Loan pursuant to this Section.


NYDOCS02/1167307


56
 




--------------------------------------------------------------------------------







(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurocurrency Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans, prior to 12:00 noon on the
date of such Committed Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by such
Borrower shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.


(ii)Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers in respect of Revolving Credit Exposures
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or the applicable L/C Issuer, as the case may be, the amount
due. In such event, if such Borrower has not in fact made such payment, then
each of such Lenders or such L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such L/C Issuer, in Same Day Funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.


A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. If the Company has delivered a
Request for Credit Extension, and prior to such requested Credit Extension
determines in good faith that the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Company shall so notify the Administrative Agent or applicable
Lender, L/C Issuer or Swing Line Lender, such Credit Extension shall not be
made, the


NYDOCS02/1167307


57
 




--------------------------------------------------------------------------------





Administrative Agent shall (if applicable) return any funds received from a
Lender in connection with the making of such Credit Extension (in like funds as
received from such Lender) to such Lender, without interest, and any
representations and warranties otherwise made, deemed made or required to be
made by the Company in connection with such Credit Extension shall be deemed not
made; provided that the applicable Borrower shall pay any amounts required
pursuant to Section 3.05.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans or Individual Currency Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan or any Individual Currency Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, Individual Currency Loan, to
purchase its participation or to make its payment under Section 11.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


(f)Non-Cooperative Jurisdictions. None of the payments made by or on account of
a French Borrower to the Administrative Agent or any Lenders pursuant to the
Loan Documents and, as for payments received from or on account from a French
Borrower, none of the payments remitted to any Lenders pursuant to the Loan
Documents, shall be paid or remitted to an account opened with a financial
institution situated in a Non-Cooperative Jurisdiction.


2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:


(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Affiliate thereof (as to which the provisions of this Section shall apply).




NYDOCS02/1167307


58
 




--------------------------------------------------------------------------------





Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation. In the case of an Individual Currency Loan in
Swiss Francs made available to a Swiss Borrower, this Section only applies if:
(A)    the Lender acquiring a participation pursuant to the foregoing is a Swiss
Qualifying Bank Creditor; or
(B)    the treatment of the Lender acquiring a participation pursuant to the
foregoing as if such Lender was a direct creditor of the Swiss Borrower will not
result in a breach of the Swiss Non-Bank Rules.
2.14    Designated Borrowers.


(a)Effective as of the date hereof each of Tiffany Canada, Tiffany Czech,
Tiffany France, Tiffany Hong Kong, Tiffany Japan, Tiffany Mexico, Tiffany
Netherlands, Tiffany Singapore, Tiffany SWS, Tiffany SWCS, Tiffany UK Limited
and Tiffany UK Holdings shall be a “Designated Borrower” hereunder and may
receive Loans for its account on the terms and conditions set forth in this
Agreement.


(b)The Company may at any time, upon not less than 15 Business Days’ notice from
the Company to the Administrative Agent (or such shorter period as may be agreed
by the Administrative Agent in its sole discretion), designate any additional
Subsidiary of the Company (an “Applicant Borrower”) as a Designated Borrower to
receive Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit H (a “Designated Borrower Request
and Assumption Agreement”). Direct and indirect Swiss Subsidiaries of the
Company may only become Designated Borrowers of Individual Currency Loans in
Swiss Francs and may not be a Borrower of any other Loans (including Swing Line
Loans and Letters of Credit).


(c)As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Designated Borrower in respect of the Core Currencies, and in any event no later
than five Business Days after the delivery of such notice, for a Designated
Borrower that is organized under the laws of a jurisdiction other than of the
United States or a political subdivision thereof, any Lender that may not
legally lend to, establish credit for the account of and/or do any business
whatsoever with such Designated Borrower directly or through an Affiliate of
such Lender (a “Protesting Lender”) shall so notify the Company and the
Administrative Agent in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Designated Borrower
shall have the right to borrow hereunder, either (A) notify the Administrative
Agent and such Protesting Lender that the Commitments of such Protesting Lender
shall be terminated or assigned to a Lender or an Eligible Assignee that is not
a Protesting Lender; provided that such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company or the relevant Designated Borrower (in the
case of all other amounts), or (B) cancel its request to designate such
Subsidiary as a “Designated Borrower” in respect of Core Currencies hereunder.


(d)As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Designated Borrower, and in any event at least three Business Days prior to the
date on which such Applicant Borrower intends to become a


NYDOCS02/1167307


59
 




--------------------------------------------------------------------------------





Designated Borrower hereunder, the Applicant Borrower shall deliver to the
Administrative Agent and the Lenders such supporting resolutions, incumbency
certificates, opinions of counsel (including with respect to tax matters)
reasonably satisfactory to the Administrative Agent, other documents as may be
reasonably required by the Administrative Agent or any Lender (as requested
through the Administrative Agent) (including such documents for each Lender to
carry out, and be satisfied it has complied with the results of, all necessary
“know your customer” or other similar checks under all applicable laws and
regulations, including without limitation, a Beneficial Ownership Certification
(if required)), and Notes signed by such new Borrowers to the extent any Lenders
so require. Promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit I (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date.


(e)Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Company, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.


(f)The Company may from time to time, upon not less than five Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.


2.15    Extension of Maturity Date.


(a)Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 30 days prior to any anniversary of the Closing Date, request that
the Maturity Date then in effect hereunder (the “Existing Maturity Date”) be
extended for an additional one year from the Existing Maturity Date; provided
however, that, the Company may only request up to two one-year extensions of the
Existing Maturity Date.


(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not earlier than
30 days prior to the applicable anniversary of the Closing Date and not later
than the date (the “Notice Date”) that is 20 days prior to the applicable
anniversary of the Closing Date, advise the Administrative Agent whether or not
such Lender


NYDOCS02/1167307


60
 




--------------------------------------------------------------------------------





agrees to such extension (and each Lender that determines not to so extend its
Maturity Date, a “Non-Extending Lender”) shall notify the Administrative Agent
of such fact promptly after such determination (but in any event no later than
the Notice Date) and any Lender that does not so advise the Administrative Agent
on or before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.


(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable anniversary of the Closing Date (or, if
such date is not a Business Day, on the immediately preceding Business Day).


(d)Additional Commitment Lenders. The Company shall have the right to replace
each Non-Extending Lender with, and add as “Lenders” under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 11.13; provided that each of such Additional
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Commitment Lender shall undertake a Commitment (and, if
any such Additional Commitment Lender is already a Lender, its Commitment shall
be in addition to such Lender’s Commitment hereunder on such date).


(e)Minimum Extension Requirement. If (and only if) the total of the Commitments
of the Lenders that have agreed so to extend their Maturity Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the applicable anniversary of the Closing Date,
then, effective as of such anniversary of the Closing Date, the Maturity Date of
each Extending Lender and of each Additional Commitment Lender shall be extended
to the date falling one year after the Existing Maturity Date (except that, if
such date is not a Business Day, such Maturity Date as so extended shall be the
next preceding Business Day) and each Additional Commitment Lender shall
thereupon become a “Lender” for all purposes of this Agreement.


(f)Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the Company shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the applicable anniversary of the Closing Date
(in sufficient copies for each Extending Lender and each Additional Commitment
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such extension and (ii) in the case of the Company, certifying that, before and
after giving effect to such extension, (A) the representations and warranties
contained in Article V are true and correct in all material respects on and as
of the applicable anniversary of the Closing Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, and except that for purposes of this Section 2.15, the representations and
warranties contained in Section 5.04 shall be deemed to refer to the most recent
statements furnished pursuant to subsection (a) of Section 6.07, and (B) no
Default exists.


(g)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.


2.16    Increase in Commitments.


(a)Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Company may
from time to time at the Company’s sole cost and expense, request an increase in
the Aggregate Core Currency Commitments by an amount (for all such requests) not
exceeding $500,000,000 in the aggregate; provided that any such request for an


NYDOCS02/1167307


61
 




--------------------------------------------------------------------------------





increase shall be in a minimum amount of $5,000,000. At the time of sending such
notice, the Company (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders).


(b)Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Core
Currency Commitment and, if so, whether by an amount equal to, greater than, or
less than its Applicable Percentage of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Core Currency Commitment.


(c)Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Company and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the L/C Issuers and the
Swing Line Lender, the Company may also invite additional Eligible Assignees to
become Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.


(d)Effective Date and Allocations. If the Aggregate Core Currency Commitments
are increased in accordance with this Section, the Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Company and the Lenders of the final allocation of such increase and
the Increase Effective Date.


(e)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Company shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Company,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V are true and correct in
all material respects on and as of the Increase Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in Section 5.04 shall be deemed to
refer to the most recent statements furnished pursuant to subsection (a) of
Section 6.07, and (B) no Default exists. Each Lender with an increased
Commitment shall purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
Revolving Credit Exposure shall be shared by the Lenders ratably in accordance
with their respective Core Currency Commitments after giving effect to the
increase in Core Currency Commitments.


(f)Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.


2.17    Cash Collateral.


(a)Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Company shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, the Company shall immediately (in the case of
clause (iii) above) or within one


NYDOCS02/1167307


62
 




--------------------------------------------------------------------------------





Business Day (in all other cases) following any request by the Administrative
Agent or such L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
Additionally, if the Administrative Agent notifies the Company at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.


(b)Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Company will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at MUFG. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.03, 2.05, 2.18 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, the Person providing
Cash Collateral and such L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


2.18    Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.




NYDOCS02/1167307


63
 




--------------------------------------------------------------------------------





(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize on a pro rata basis the L/C Issuers’ respective
Fronting Exposures with respect to such Defaulting Lender in accordance with
Section 2.17; fourth, as the Company may request (so long as no Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize on a pro rata
basis the L/C Issuers’ future Fronting Exposures with respect to such Defaulting
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.17; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment of any amounts owing to the Company as a result
of any judgment of a court of competent jurisdiction obtained by the Company
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.18(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(iii)Certain Fees.


(A)Each Defaulting Lender shall be entitled to receive fees payable under
Sections 2.09(a) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to the sum of (1) the Outstanding Amount of the
Committed Loans and Individual Currency Loans funded by it, and (2) its Core
Currency Applicable Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.17.


(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent


NYDOCS02/1167307


64
 




--------------------------------------------------------------------------------





allocable to its Core Currency Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.17.


(C)With respect to any fee payable under Section 2.09(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Company shall (x) pay to each Non-Defaulting Lender that portion
of any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the applicable L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.


(iv)Reallocation of Core Currency Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Core Currency Applicable Percentages
(calculated without regard to such Defaulting Lender’s Core Currency Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Core Currency Commitment. Subject to Section 11.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ respective Fronting Exposures in accordance with the procedures set
forth in Section 2.17.


(b)Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans, and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Core Currency Applicable Percentages (without giving effect to
Section 2.18(a)(iv)), and to cause the Individual Currency Loans, if applicable,
to be held on a pro rata basis by the applicable Lenders, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


NYDOCS02/1167307


65
 




--------------------------------------------------------------------------------







ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i)  Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes


NYDOCS02/1167307


66
 




--------------------------------------------------------------------------------





were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Company by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error. No payment
shall be made with respect to any Indemnified Taxes if:


(A)     the Recipient is compensated for by an increased payment under Section
3.01(a) or (b) or Section 2.08(e) or;
(B)    would have been compensated for by an increased payment under Section
3.01(a) or (b) or Section 2.08(e) but was not so compensated solely because one
of the exclusions in Section 2.08(e) applied.
(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Party to do so), (y) the
Administrative Agent and the Loan Party, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).


(d)Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.


(e)Status of Lenders; Tax Documentation. (i)  Any Lender or L/C Issuer that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Company and the
Administrative Agent, at the time or times reasonably requested by the Company
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender or L/C Issuer, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender or such L/C Issuer
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion,


NYDOCS02/1167307


67
 




--------------------------------------------------------------------------------





execution and submission of such documentation (other than such documentation
either (A) set forth in Sections  2.08(e)(v), 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s or L/C Issuer’s
reasonable judgment such completion, execution or submission would subject such
Lender or such L/C Issuer to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender or such L/C
Issuer.


(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,


(A)any Lender or L/C Issuer that is a U.S. Person shall deliver to the Company
and the Administrative Agent on or prior to the date on which such Lender or
such L/C Issuer becomes a Lender or L/C Issuer under this Agreement (and from
time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender or such L/C Issuer is exempt from U.S. federal backup withholding tax;


(B)any Foreign Lender or L/C Issuer shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender or L/C Issuer becomes a Lender or L/C Issuer under this
Agreement (and from time to time thereafter upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:


(I)in the case of a Foreign Lender or L/C Issuer claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)executed originals of IRS Form W-8ECI;


(III)in the case of a Foreign Lender or L/C Issuer claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender or L/C Issuer is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable; or


(IV)to the extent a Foreign Lender or L/C Issuer is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9,


NYDOCS02/1167307


68
 




--------------------------------------------------------------------------------





and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender or L/C Issuer is a partnership and one or
more direct or indirect partners of such Foreign Lender or L/C Issuer are
claiming the portfolio interest exemption, such Foreign Lender or L/C Issuer may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender or L/C Issuer shall, to the extent it is legally entitled
to do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender or L/C Issuer under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Company or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)if a payment made to a Lender or L/C Issuer under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or L/C
Issuer were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or L/C Issuer shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender or L/C Issuer has complied with such
Lender’s or L/C Issuer’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.


(iii)Each Lender or L/C Issuer agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 3.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that each Loan Party, upon the request of the Recipient,
agrees to repay the amount paid over to such Loan Party (plus any penalties,


NYDOCS02/1167307


69
 




--------------------------------------------------------------------------------





interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to such Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality.


(a)If any Lender reasonably determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurocurrency Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Committed Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Company that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon written demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.


(b)If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Individual Currency Loan, (i) that Lender shall
promptly notify the Administrative Agent and the Company upon


NYDOCS02/1167307


70
 




--------------------------------------------------------------------------------





becoming aware of that event; (ii) upon the Administrative Agent notifying the
Company, the applicable Individual Currency Commitment of that Lender will be
immediately cancelled; and (iii) each Borrower shall repay that Lender’s
participation in the affected Individual Currency Loans made to that Borrower on
the last day of the Interest Period for such Loan occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by the Lender in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by law).


3.03    Inability to Determine Rates; Successor LIBOR.


(f)Eurocurrency Rate Basis Determination Inadequate or Unfair.


(i)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (A) (I) the Administrative Agent
reasonably determines that deposits (whether in Dollars or an Alternative
Currency) are not being offered to banks in the applicable offshore interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (II) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency) or in connection with an existing or proposed Base Rate
Loan (in each case with respect to this clause (A), “Impacted Loans”), or
(B) the Administrative Agent and the affected Lenders reasonably determine that
for any reason the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the affected
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.


(ii)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, the Borrowers
and the affected Lenders, may establish a temporary alternative interest rate
for the Impacted Loans, in which case, such temporary alternative rate of
interest shall apply with respect to the Impacted Loans until (A) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (i)(A) of the first sentence of this Section, (B) the
Administrative Agent or the affected Lenders notify the Administrative Agent and
the Company that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans, (C) any affected
Lender reasonably determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Company written notice


NYDOCS02/1167307


71
 




--------------------------------------------------------------------------------





thereof or (D) a LIBOR Successor Rate (as defined below) has been determined
pursuant to the provisions set forth in Section 3.03(b) below.


(b)Successor LIBOR.
Notwithstanding anything to the contrary in this Agreement, if:
(i)(x) the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or (y) the Required Lenders notify the
Administrative Agent (with a copy to the Company) that the Required Lenders have
determined that, or (z) the Company notifies the Administrative Agent that the
Company has determined that, in each case, adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because LIBOR is not available or published on a current
basis and such circumstances are unlikely to be temporary;


(ii)the supervisor for the administrator of LIBOR or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining the interest rate of loans; or


(iii)the Administrative Agent and the Company determine that the syndicated
credit facilities currently being entered into or amended are incorporating a
new benchmark interest rate to replace LIBOR;


then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement to replace LIBOR with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States in lieu of LIBOR (any such proposed rate, a
“LIBOR Successor Rate”; provided that if the LIBOR Successor Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement), together with any proposed LIBOR Successor Rate Conforming Changes
(as defined below) and, notwithstanding anything to the contrary in Section
11.01, any such amendment shall become effective at 5:00 p.m. (New York time) on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Company unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist, the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods). Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein (or, in the case of a Eurocurrency
Rate Loan denominated in an Alternative Currency, in an amount equal to the
Dollar Equivalent thereof).
As used in this Section, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Base Rate, Interest Period, timing and frequency of determining
rates and making payments of interest and other administrative matters as may be
appropriate, as agreed between the Company and the Administrative


NYDOCS02/1167307


72
 




--------------------------------------------------------------------------------





Agent, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines with the consent of the Company).
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e), other than as
set forth below) or any L/C Issuer;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (a)(ii), (b), (c), (d) and (e) of the definition
of Excluded Taxes, (C) Connection Income Taxes and (D) capital Taxes imposed by
Canada (or any political subdivision thereof)) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes ) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, then each of the
Borrowers to the extent of its Proportionate Share and the Company severally
agrees to pay (or cause the applicable Designated Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or any L/C Issuer reasonably determines
that any Change in Law affecting such Lender or such L/C Issuer or any Lending
Office of such Lender or such Lender’s or such L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Company will pay (or cause
the applicable Designated Borrower to pay) to such Lender or such L/C Issuer, as
the case may be, such additional


NYDOCS02/1167307


73
 




--------------------------------------------------------------------------------





amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. Such Lender or L/C Issuer shall also certify
that it is generally charging such costs to similarly situated customers of the
applicable Lender or L/C Issuer under agreements having provisions similar to
this Section 3.04 after consideration of such factors as such Lender or L/C
Issuer then reasonably determines to be relevant (which determination shall be
made in good faith). The Company shall pay (or cause the applicable Designated
Borrower to pay) such Lender or such L/C Issuer, as the case may be, the amount
shown as due on any such certificate within five Business Days after receipt
thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
90 days prior to the date that such Lender or such L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).


(e)Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided (x) the Company shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender and (y) such Lender is generally charging such costs to
similarly situated customers of such Lender. If a Lender fails to give notice 10
days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to promptly compensate) such Lender
for and hold such Lender harmless from any loss (other than lost profit), cost
or expense incurred by it as a result of:


NYDOCS02/1167307


74
 




--------------------------------------------------------------------------------







(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;


(c)any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or


(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 11.13;


including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Mitigation Obligations; Replacement of Lenders.


(g)Designation of a Different Lending Office. Each Lender may make any Credit
Extension to a Borrower through any Lending Office (except that no Lender shall
make any Loan to a French Borrower from a Lending Office in a Non-Cooperative
Jurisdiction), provided that the exercise of this option shall not affect the
obligation of such Borrower to repay the Credit Extension in accordance with the
terms of this Agreement. If any Lender requests compensation under Section 3.04,
or requires any Borrower to pay any Indemnified Taxes or additional amounts to
any Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, interest is increased under
Section 2.08(e), or if any Lender gives a notice pursuant to Section 3.02 or if
any amount payable in respect of any Loans or Letters of Credit provided to
French Borrowers is not, or will not be (when the relevant corporate income tax
is calculated) treated as a deductible charge or expense for French tax purposes
for that French Borrower by reason of that amount being (x) paid or accrued to a
Lender incorporated, domiciled, established or acting through an office in a
Non-Cooperative Jurisdiction or (y) paid to an account opened in the name of or
for the benefit of that Lender in a financial institution situated in a
Non-Cooperative Jurisdiction, then such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04 or interest
increased under Section 2.08(e), as the case may be, in the future, or would
make any amount payable in respect of any Loans or Letters of Credit provided to
French Borrowers be treated as a deductible charge or expense for French tax
purposes for that French Borrower, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any


NYDOCS02/1167307


75
 




--------------------------------------------------------------------------------





unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be. The Company hereby agrees to pay
(or cause the applicable Designated Borrower to pay) all reasonable costs and
expenses incurred by any Lender or such L/C Issuer in connection with any such
designation or assignment.


(h)Replacement of Lenders. If any Lender requests compensation under
Section 3.04, if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, if any amount payable in respect of any
Loans or Letters of Credit provided to French Borrowers is not, or will not be
(when the relevant corporate income tax is calculated) treated as a deductible
charge or expense for French tax purposes for that French Borrower by reason of
that amount being (x) paid or accrued to a Lender incorporated, domiciled,
established or acting through an office in a Non-Cooperative Jurisdiction or (y)
paid to an account opened in the name of or for the benefit of that Lender in a
financial institution situated in a Non-Cooperative Jurisdiction, or if interest
is increased under Section 2.08(e) and, in each case, such Lender has declined
or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 11.13.


3.07    Survival. All obligations of the Loan Parties under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:


(i)The Administrative Agent’s receipt of the following, each of which shall be
(to the extent applicable) originals or telecopies (followed promptly by
originals (to the extent reasonably requested)) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:


(i)executed counterparts of this Agreement;


(ii)Notes executed by the Borrowers in favor of each Lender requesting Notes;


(iii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;


(iv)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each of the Company and Tiffany Japan is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization;


NYDOCS02/1167307


76
 




--------------------------------------------------------------------------------







(v)favorable opinions of (A) Gibson, Dunn & Crutcher LLP, counsel to the Loan
Parties, (B) John C. Duffy, Associate General Counsel of the Company and
Assistant Secretary of Tiffany Japan, each, addressed to the Administrative
Agent and each Lender, (C) Fasken Martineau, Ontario counsel to Tiffany Canada,
(D) Stewart McKelvey, Nova Scotia counsel to Tiffany Canada, (E) Gide Loyrette
Nouel A.A.R.P.I, counsel to Tiffany France, (F) Dentons Europe CS LLP, counsel
to Tiffany Czech, (G) Baker & McKenzie. Wong & Leow, Singapore counsel to
Tiffany Singapore, (H) Reed Smith LLP, UK counsel to Tiffany UK Limited and
Tiffany UK Holdings, (I) Baker & McKenzie, Hong Kong counsel to Tiffany Hong
Kong, (J) Bär & Karrer, Swiss counsel to Tiffany SWS and Tiffany SWCS, (K) DLA
Piper Nederland N.V., Netherlands counsel to Tiffany Netherlands and (L) Duane
Morris LLP, Mexican counsel to Tiffany Mexico, in each case as to such matters
concerning the respective Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;


(vi)a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;


(vii)a certificate signed by a Responsible Officer of the Company certifying
(A) that the representations and warranties of the Borrowers contained in
Article V are true and correct; (B) no Default has occurred and is continuing;
(C) a calculation of the Leverage Ratio as of the last day of the fiscal quarter
of the Company most recently ended prior to the Closing Date and (D) the current
Debt Ratings;


(viii)a duly completed Compliance Certificate as of the last day of the fiscal
quarter of the Company ended on July 31, 2018, signed by a Responsible Officer
of the Company;


(ix)evidence that the commitments of lenders under each Existing Credit
Agreement have been or concurrently with the Closing Date are being terminated
and, with respect to all obligations payable under such Existing Credit
Agreement to lenders thereunder that are Lenders under this Agreement have been
or concurrently with the Closing Date are being paid in full; and


(x)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.


(b)Any fees required to be paid on or before the Closing Date shall have been
paid or concurrently with the Closing Date shall be paid.


(c)Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
at least one Business Day prior to the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Company
and the Administrative Agent).


(d)At least three (3) Business Days prior to the Closing Date, any Designated
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall deliver, to each Lender that so requests, a
Beneficial Ownership Certification in relation to such Designated Borrower.


NYDOCS02/1167307


77
 




--------------------------------------------------------------------------------







(e)The Closing Date shall have occurred on or before November 30, 2018.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurocurrency Rate Core Currency Loans) is
subject to the following conditions precedent:
(a)The representations and warranties of (i) the Borrowers contained in Article
V (other than the last sentence of Section 5.04 and the first sentence of
Section 5.05) and (ii) each Loan Party contained in each other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.


(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurocurrency Rate Core Currency Loans, or a Letter of Credit Application
consisting of a request to extend the deadline of, or to amend without
increasing the face amount thereof, a Letter of Credit) submitted by the Company
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES


In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans, the Swing Line Lender to make the Swing Line
Loans and the Lenders to participate therein, and the L/C Issuers to issue the
Letters of Credit and the Lenders to participate therein, the Company and the
Borrowers make the following representations and warranties:
5.01    Existence and Power.


Each of the Company and each of its Subsidiaries is duly organized, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of the jurisdiction of its formation, except (in
the case of a Subsidiary that is not a Loan Party) where any failure to be so


NYDOCS02/1167307


78
 




--------------------------------------------------------------------------------





organized, existing or in good standing could not reasonably be expected to have
a Material Adverse effect. Each of the Company and each of its Subsidiaries has
all requisite power and authority to own its property and to carry on its
business as now conducted, and is in good standing and authorized to do business
in each jurisdiction where such qualification is required, in each case except
for any failure to have such power or authority or any failure to have such good
standing or authorization that could not reasonably be expected to have a
Material Adverse effect.
5.02    Authority.


Each Loan Party has full power and authority to enter into, execute, deliver and
perform the terms of the Loan Documents to which it is a party, all of which
have been duly authorized by all proper and necessary corporate, partnership or
other action, as the case may be, and are in full compliance with its
certificate of incorporation and bylaws, partnership agreement or other
organizational documents, as the case may be. No consent or approval of, or
other action by, shareholders of any Loan Party, any Governmental Authority or
any other Person, which has not already been obtained, is required in connection
with the execution, delivery and performance by any Loan Party of the Loan
Documents to which it is a party, or is required as a condition to the
enforceability against any Loan Party of the Loan Documents to which it is a
party.
5.03    Binding Agreement.


Each Loan Document has been duly executed and delivered by each Loan Party party
thereto and constitutes the valid and legally binding obligations of such Loan
Party, enforceable in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles relating to the
availability of specific performance as a remedy and except to the extent that
indemnification obligations may be limited by federal or state securities laws
or public policy relating thereto.
5.04    Financial Statements.


The Company has heretofore delivered to the Administrative Agent and the Lenders
copies of its Form 10-K for the fiscal-year ended January 31, 2018, containing
the audited Consolidated balance sheets of the Company and its Subsidiaries as
of such date and the related consolidated statements of income, stockholders’
equity and cash flows for the fiscal period then ended (collectively, with the
applicable related notes and schedules, the “Financial Statements”). The
Financial Statements fairly present, in all material respects, the Consolidated
financial condition and results of the operations of the Company and its
Subsidiaries as of the dates and for the periods indicated therein and have been
prepared in conformity with GAAP as then in effect. Since January 31, 2018,
there has been no Material Adverse change.
5.05    Litigation.


Except as disclosed in the Company’s Annual Report on Form 10-K for the fiscal
year ended January 31, 2018 and the Company’s Quarterly Report on Form 10-Q for
the fiscal quarter ended July 31, 2018 and except for the matters disclosed on
Schedule 5.05, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Loan Parties, threatened against or affecting the Company or any of its
Subsidiaries to which there exists a reasonable possibility of an adverse
determination and that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse effect. There are no proceedings
pending or, to the knowledge of the Loan Parties, threatened against the Company
or any of its Subsidiaries which call into question the validity or
enforceability of, or otherwise seek to invalidate any Loan Document.


NYDOCS02/1167307


79
 




--------------------------------------------------------------------------------





5.06    Governmental Approvals; No Conflicts.


The Transactions (i) do not require any material consent or approval of,
registration or filing with, or any material other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect, (ii) will not (x) materially violate any applicable law or regulation or
(y) violate the charter, by-laws or other organizational documents of any
Borrower or any of its Subsidiaries, (iii) will not violate or any order of any
Governmental Authority or violate or result in a default under any material
indenture, agreement or other instrument binding upon any Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Borrower or any of its Subsidiaries which violations
or defaults, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse effect, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Company or any of the Subsidiaries
(other than Liens permitted by Section 7.02).
5.07    Taxes.


Each of the Company and its Subsidiaries has filed or caused to be filed all tax
returns, and has paid, or has made adequate provision for the payment of, all
taxes shown to be due and payable on said returns or in any assessments made
against them, except (a) any taxes that are being contested in good faith and by
appropriate proceedings diligently conducted, and for which adequate reserves
have been set aside in accordance with GAAP and (b) to the extent the failure to
pay any taxes or file any tax return or report could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse effect.
5.08    Compliance with Applicable Laws; Filings.


The Company and each of its Subsidiaries is complying with all applicable
statutes, rules and regulations of all Governmental Authorities, a violation of
which could reasonably be expected to have a Material Adverse effect. The
Company and each of its Subsidiaries has filed or caused to be filed with all
Governmental Authorities all reports, applications, documents, instruments and
information required to be filed pursuant to all applicable laws, rules,
regulations and requests which, if not so filed, could reasonably be expected to
have a Material Adverse effect. Each Borrower, prior to each borrowing by it
hereunder in any jurisdiction, has obtained all necessary approvals and consents
of, and has filed or caused to be filed all reports, applications, documents,
instruments and information required to be filed pursuant to all applicable
laws, rules, regulations and requests of, all Governmental Authorities in
connection with such borrowing in such jurisdiction.
5.09    Investment Company Status.


Neither the Company nor any other Loan Party is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
5.10    Intellectual Property, Etc.


Except in each case as could not reasonably be expected to have a Material
Adverse effect, each of the Company and each of its Subsidiaries possesses or
has the right to use all franchises, Intellectual Property, licenses and other
rights as are material and necessary for the conduct of its business, and with
respect to which it is in compliance, with no known conflict with the valid
rights of others. No event has occurred which permits or, to the best knowledge
of the Company and the Borrowers, after notice or the lapse of time or both, or
any other condition, could reasonably be expected to permit, the revocation or
early termination of any such franchise, Intellectual Property, license or other
right which revocation or early termination could reasonably be expected to have
a Material Adverse effect.


NYDOCS02/1167307


80
 




--------------------------------------------------------------------------------





5.11    Federal Reserve Regulations; Use of Loan Proceeds.
Neither the Company nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans or any Letter of Credit will be used, directly or indirectly, for a
purpose which violates the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as amended. Anything in this Agreement
to the contrary notwithstanding, no Lender shall be obligated to extend credit
to the Company or any of its Subsidiaries in violation of any limitation or
prohibition provided by any applicable law, regulation or statute, including
Regulation U of the Board of Governors of the Federal Reserve System.
5.12    No Misrepresentation.


(a)None of the reports, certificates or other written statements or information
furnished or to be furnished by the Company or any of its Subsidiaries in
connection with the transactions contemplated hereby (other than estimates,
forecasts, projected financial information and other forward-looking
information, and information of a general economic or industry-specific nature),
taken as a whole, contains or will contain, as of its date, a misstatement of
material fact, or omits or will omit to state, as of its date, a material fact
required to be stated in order to make the statements therein contained not
misleading in the light of the circumstances under which made. Neither the
Company nor any Borrower makes any representation or warranty as to the accuracy
of any estimates, forecasts, projected financial information or other
forward-looking information furnished to the Administrative Agent or any Lender,
except that such estimate, forecast, projection or other forward-looking
information was prepared in good faith and based on assumptions which the
Company considered reasonable under the circumstances at the time of the
preparation and delivery thereof.


(b)As of the date hereof, the information included in any Beneficial Ownership
Certification provided by any Designated Borrower to any Lender in connection
with this Agreement is true and correct.


5.13    ERISA.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable Federal or state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service or an
application for such a letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the best knowledge of the Company,
nothing has occurred which would prevent, or cause the loss of, such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse effect. The Company and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 430 of the
Code within the statutory deadline, and no application for a funding waiver
pursuant to Section 430 of the Code has been made with respect to any Plan
except for those that could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse effect.


(b)(i) No ERISA Event has occurred or is reasonably expected to occur, (ii) no
Plan has any Unfunded Pension Liability, (iii) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA), (iv) neither the Company nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan, and (v) neither the Company nor


NYDOCS02/1167307


81
 




--------------------------------------------------------------------------------





any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, in each case that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse effect.


(c)All material contributions required to be made with respect to each Foreign
Pension Plan have been timely made. Each Foreign Pension Plan has been
maintained in material compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable Governmental
Authorities. Neither the Company nor any of its Subsidiaries has incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Pension Plan. The present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Pension Plan required to be funded,
determined as of the end of the most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Foreign Pension Plan allocable to such benefit
liabilities by an amount that could reasonably be expected to have a Material
Adverse effect.


5.14    OFAC.


Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of the
Company and its Subsidiaries, any director, officer, employee or affiliate
thereof, is an individual or entity currently the subject of any Sanctions, nor
is any Loan Party located, organized or resident in a Designated Jurisdiction,
nor is any Subsidiary located, organized or resident in a Designated
Jurisdiction unless such Subsidiary’s continued location, organization or
residence in such Designated Jurisdiction, and such Subsidiary’s continued
activities therein, do not and would not reasonably be expected to result in a
violation by the Company or any of its Subsidiaries or any other individual or
entity party to this Agreement, whether as Lender, Arranger, Administrative
Agent, L/C Issuer, Swing Line Lender, or otherwise, of Sanctions. The Company
and each of its Subsidiaries is in compliance with all applicable Sanctions, (x)
except for such non-compliance that could not, based upon the facts and
circumstances existing at the time, reasonably be expected to (i) result in a
Material Adverse effect or (ii) result in material liability to any Lender or
the Administrative Agent and (y) except to the extent that compliance by any
Canadian Subsidiary would breach the Foreign Extraterritorial Measures Act
(Canada).
5.15    Anti-Corruption Laws; Anti-Money Laundering Laws.


The Company and its Subsidiaries have conducted their businesses in compliance
with applicable anti-corruption laws and anti-money laundering laws (except for
such non-compliance that could not, based upon the facts and circumstances
existing at the time, reasonably be expected to (x) result in a Material Adverse
effect or (y) result in material liability to any Lender or the Administrative
Agent) and have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.


ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company covenants and agrees that:
6.01    Legal Existence.


Except as may otherwise be expressly permitted by Section 7.03, the Company will
maintain, and cause each of its Material Subsidiaries to maintain, its
corporate, partnership or other existence, as the


NYDOCS02/1167307


82
 




--------------------------------------------------------------------------------





case may be; provided that, subject to Article 7, nothing in this Section 6.01
shall prevent the abandonment or termination of the corporate, partnership or
other existence of such Material Subsidiary (other than any Subsidiary that is a
Loan Party) in any jurisdiction if, in the reasonable judgment of the Company
and such Material Subsidiary, such abandonment or termination is in the best
interest of the Company and its Subsidiaries taken as a whole and would not have
a Material Adverse effect.
6.02    Taxes.


The Company will pay and discharge when due, and cause each of its Subsidiaries
so to do, all taxes, assessments, governmental charges, license fees and levies
upon or with respect to the Company and such Subsidiary, and upon the income,
profits and property thereof, the failure of which to pay could reasonably be
expected to have a Material Adverse effect, unless (a) such taxes, assessments,
governmental charges, license fees and levies shall be contested in good faith
and by appropriate proceedings diligently conducted by the Company or such
Subsidiary, and (b) such reserve or other appropriate provision as shall be
required by GAAP shall have been made therefor.
6.03    Insurance.


The Company will maintain, and cause each of its Subsidiaries to maintain,
insurance with financially sound insurance carriers against at least such risks,
and in at least such amounts, taken as a whole, as are usually insured against
by similar businesses; except that the Company or any of its Subsidiaries may
effect workers’ compensation or similar insurance in respect of operations in
any jurisdiction either through an insurance fund operated by such jurisdiction
or by causing to be maintained a system or systems of self-insurance which is in
accord with applicable laws and good business practice, and the Company or any
of its Subsidiaries may self-insure against other risks to the same general
extent as other similar businesses, and to the extent such policies are in
accord with applicable laws and good business practice.
6.04    [Reserved].


6.05    Condition of Property.


Except for ordinary wear and tear, at all times, the Company will, and will
cause each of its Subsidiaries to, maintain, protect and keep in good repair,
working order and condition, all property material to the operation of its
business (other than property which is replaced with similar property), except
(i) to the extent that the failure so to do would not, individually or in the
aggregate, have a Material Adverse effect, and (ii) as permitted under Sections
7.02 or 7.03.
6.06    Observance of Legal Requirements.


The Company will observe and comply in all material respects, and cause each of
its Subsidiaries so to do, with all laws, ordinances, orders, judgments, rules,
regulations, certifications, franchises, permits, licenses, directions and
requirements of all Governmental Authorities (including without limitation
applicable anti-corruption laws, anti-money laundering laws and laws governing
Sanctions), which now or at any time hereafter may be applicable to it or to
such Subsidiary, a violation of which could reasonably be expected to have a
Material Adverse effect, except to the extent that compliance with laws
governing Sanctions by any Canadian Subsidiary would breach the Foreign
Extraterritorial Measures Act (Canada).
6.07    Financial Statements and Other Information.




NYDOCS02/1167307


83
 




--------------------------------------------------------------------------------





The Company will maintain, and cause each of its Subsidiaries to maintain, a
standard system of accounting in accordance with GAAP, and furnish to each
Lender:
(a)As soon as available and, in any event, within 120 days after the close of
each fiscal year, a copy of (i) the balance sheet as of the end of such fiscal
year, of the Company on a Consolidated basis, and (ii) the related statements of
income, cash flows and shareholder’s equity for such fiscal year, of the Company
on a Consolidated basis, setting forth in each case in comparative form the
corresponding figures in respect of the previous fiscal year, all in reasonable
detail, and accompanied by, in the case of such Consolidated financial
statements, a report of the Accountants, which report shall state that such
Consolidated financial statements fairly present in all material respects the
financial condition and results of operations of the Company on a Consolidated
basis in accordance with GAAP consistently applied;


(b)As soon as available, and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year, a copy of (i) the
balance sheet, as of the end of such quarter, of the Company on a Consolidated
basis and (ii) the related statements of income, cash flows and shareholder’s
equity of the Company on a Consolidated basis for (x) such quarter, and (y) the
period from the beginning of the then current fiscal year to the end of such
quarter, in each case in comparative form with the prior fiscal year, all in
reasonable detail and prepared in accordance with GAAP (without footnotes and
subject to year-end adjustments), together with a certificate of a Responsible
Officer, which certificate shall state that all such financial statements fairly
present in all material respects the financial condition and results of
operations of the Company and its Subsidiaries and have been prepared in
accordance with GAAP (but without footnotes and subject to year-end
adjustments);


(c)Within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, and within 120 days after the close of each fiscal year, (i) a
certificate of a Responsible Officer certifying that to the best of his or her
knowledge no condition or event has occurred which would constitute a Default or
an Event of Default, or if so, specifying in such certificate all such
violations, conditions and events and the nature and status thereof and (ii) a
Compliance Certificate, as of the end of each of the first three fiscal quarters
of each fiscal year and the end of each fiscal year, certified by a Responsible
Officer;


(d)Prompt written notice of: (i) any citation, summons, subpoena, order to show
cause or other order naming the Company or any of its Subsidiaries a party to
any proceeding before any Governmental Authority which could reasonably be
expected to have a Material Adverse effect, (ii) any lapse or other termination
of any license, permit, franchise or other authorization issued to the Company
or any of its Subsidiaries by any Governmental Authority, (iii) any refusal by
any Governmental Authority to renew or extend any license, permit, franchise or
other authorization, and (iv) any dispute between the Company or any of its
Subsidiaries and any Governmental Authority, which lapse, termination, refusal
or dispute, referred to in clause (ii), (iii) or (iv) above, could reasonably be
expected to have a Material Adverse effect;


(e)Upon a Responsible Officer becoming aware thereof, prompt written notice of
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse effect;


(f)Upon a Responsible Officer becoming aware thereof, prompt written notice that
a material contribution required to be made to any Foreign Pension Plan has not
been timely made, the failure of which would reasonably be expected to have a
Material Adverse effect;


(g)Upon a Responsible Officer becoming aware thereof, prompt written notice of
the occurrence of (i) each Default, (ii) each Event of Default, (iii) each
Material Adverse change and (iv) a Change of Control;


NYDOCS02/1167307


84
 




--------------------------------------------------------------------------------







(h)Promptly following any request in writing therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender
(acting through the Administrative Agent) for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation;


(i)Promptly after any change in the information as to ownership included in any
Beneficial Ownership Certification, provide notice in reasonable detail of such
change; and


(j)Promptly upon request therefor, such other information and reports regarding
the business, condition (financial or otherwise), property or operations of the
Company and its Subsidiaries, as the Administrative Agent or any Lender, through
the Administrative Agent, at any time or from time to time may reasonably
request (it being understood that the Company and its Subsidiaries shall not be
required to provide any information which is subject to confidentiality
restrictions, the nature of which prohibit such disclosure notwithstanding the
provisions of Section 11.07 hereof).


Documents required to be delivered pursuant to Section 6.07(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and shall be deemed to have been delivered
on the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address listed
on Schedule 11.02; or (ii) on which such documents are posted on the Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); or (iii) on which the Company
posts such documents at www.sec.gov; provided that: the Company shall notify the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent, at its request, by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of copies of the documents referred to above.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of such
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on DebtDomain, IntraLinks, Syndtrak, ClearPar, or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrowers or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”


NYDOCS02/1167307


85
 




--------------------------------------------------------------------------------





6.08    Inspection.


At all reasonable times, upon reasonable prior notice, the Company will permit
representatives designated by the Administrative Agent or by any Lender through
the Administrative Agent to visit the offices of the Company or each of its
Subsidiaries, to examine the books and records thereof and Accountants’ reports
relating thereto, and to make copies or extracts therefrom, to discuss the
affairs of the Company and its Subsidiaries with the respective officers
thereof, and to examine and inspect the Property of the Company and its
Subsidiaries and to meet and discuss the affairs of the Company and its
Subsidiaries with the Accountants in the presence of a designated representative
of the Company; provided that (i) such representatives shall be reasonably
acceptable to the Company, shall agree to any reasonable confidentiality
obligations proposed by the Company, and shall follow the guidelines and
procedures generally imposed upon like visitors to the Company’s and its
Subsidiaries’ facilities and (ii) unless a Default shall have occurred and be
continuing, there shall only be one such visit and inspection in any fiscal
year.
Notwithstanding anything to the contrary in this Section 6.08, none of the
Company or any of its Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discuss, any
document, information or other matter that (x) constitutes non-financial trade
secrets, (y) in respect of which disclosure to the Administrative Agent or any
Lender (or their respective representatives or agents) is prohibited by law or
agreement or (z) in the Company’s reasonable judgment, would compromise any
attorney-client privilege, privilege afforded to attorney work product or
similar privilege, provided that the Company shall make available redacted
versions of requested documents or, if unable to do so consistent with the
preservation of such privilege, shall endeavor in good faith otherwise to
disclose information responsive to the requests of the Administrative Agent, any
Lender or any of their respective representatives and agents, in a manner that
will protect such privilege.
6.09    Franchises, licenses and permits necessary for corporate existence.


The Company will maintain and cause each of its Subsidiaries to maintain, in
full force and effect, all franchises, licenses and permits as are necessary for
the maintenance of its corporate or other organizational existence, except to
the extent the failure so to maintain such items, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse effect.
6.10    Borrowers and Guarantors.


At all times the Company will maintain (directly or indirectly), beneficially
and of record, 100% of the voting control of, and 100% of the equity in, each
Borrower that makes Borrowings in Core Currencies, subject to director
qualifying shares or similar legal requirements. The Company may designate any
Subsidiary as a Subsidiary Guarantor by causing such Subsidiary to enter into a
Subsidiary Guaranty (including, if applicable, by joinder to an existing
Subsidiary Guaranty) and to deliver to the Administrative Agent such supporting
resolutions, incumbency certificates, opinions of counsel (including with
respect to tax matters) reasonably satisfactory to the Administrative Agent and
other documents as may be reasonably required by the Administrative Agent or any
Lender (including such documents for each Lender to carry out, and be satisfied
it has complied with the results of, all necessary “know your customer” or other
similar checks under all applicable laws and regulations); provided that such
Subsidiary Guarantor may be released in accordance with Section 9.11.
6.11    Leverage Ratio.


The Company will maintain a Leverage Ratio as of the last day of each fiscal
quarter of the Company of not greater than 3.50 to 1.00; provided that, not more
than two (2) times prior to the Maturity


NYDOCS02/1167307


86
 




--------------------------------------------------------------------------------





Date, upon written notice (such notice, an “Increase Leverage Notice”) to the
Administrative Agent from the Company that an acquisition with an aggregate
consideration greater than or equal to $250,000,000 has been consummated, the
Company will be permitted to maintain a Leverage Ratio of not greater than 4.00
to 1.00 for the period of four consecutive fiscal quarters following the
consummation of such acquisition; provided, further, that following such four
consecutive fiscal quarters for which the maximum Leverage Ratio is increased to
the levels set forth above, the maximum Leverage Ratio shall revert to 3.50 to
1.00 for not fewer than two fiscal quarters before a subsequent Increase
Leverage Notice is delivered to the Administrative Agent.
6.12    [Reserved].


6.13    Use of Proceeds.


The proceeds of the Loans and the Letters of Credit will be used only as
follows: (i) to refinance the Indebtedness under the Existing Credit Agreements
and (ii) for general corporate purposes of the Company and its Subsidiaries not
inconsistent with the terms hereof. No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of any of the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X.    
ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company covenants and agrees that:
7.01    Subsidiary Indebtedness.


The Company will not permit any of its Subsidiaries to create, incur, assume or
suffer to exist any Indebtedness, except any one or more of the following types
of Indebtedness:
(a)Indebtedness under the Loan Documents,


(b)Indebtedness of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company; provided that such Indebtedness was not incurred in
contemplation of such merger, consolidation or acquisition,


(c)Indebtedness described on Schedule 7.01, and any refinancings, extensions and
renewals thereof (or any replacements thereof within one year of the payment or
purchase thereof) to the extent of the amount of such Indebtedness set forth on
Schedule 7.01, and if the amount of any such refinancing, extension,
renewal or replacement is in excess of such amount set forth on such Schedule,
such excess must otherwise be permitted under this Section 7.01,


(d)Intercompany Debt,


(e)Indebtedness of any Subsidiary Guarantor,


(f)Indebtedness constituting Purchase Money Indebtedness or other Indebtedness
relating to operating leases, Capital Leases, or progress payment agreements in
connection with leases, provided that


NYDOCS02/1167307


87
 




--------------------------------------------------------------------------------





immediately before and after giving effect to the creation, incurrence or
assumption of such Indebtedness no Event of Default shall or would exist, and
any Permitted Refinancing Indebtedness thereof,


(g)Consignment/Leasing Indebtedness in an aggregate outstanding amount for the
Company and the Subsidiaries on a Consolidated basis not exceeding at any time
$10,000,000,


(h)Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business,


(i)Indebtedness as an account party in respect of trade or standby letters of
credit, bank guarantees or bankers’ acceptances, in each case obtained in the
ordinary course of business,


(j)Indebtedness in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and completion guarantees, standby and documentary letters of credit and
similar obligations, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business, and


(k)other Indebtedness of the Subsidiaries of the Company in an aggregate
principal amount at any one time outstanding not to exceed 15.0% of Consolidated
Net Worth.


7.02    Liens.


The Company will not create, incur, assume or suffer to exist any Lien against
or on any property now owned or hereafter acquired by the Company or any of its
Subsidiaries, or permit any of its Subsidiaries so to do, except any one or more
of the following types of Liens:
(a)Liens in connection with workers’ compensation, unemployment insurance or
other social security obligations (which phrase shall not be construed to refer
to ERISA or the minimum funding obligations under Section 412 of the Code) and
Canadian Statutory Liens,


(b)Liens (i) to secure the performance of bids, tenders, letters of credit,
contracts (other than contracts for the payment of Indebtedness), leases,
statutory obligations, surety, customs, appeal, performance and payment bonds
and other obligations of like nature, in each such case arising in the ordinary
course of business, (ii) arising by virtue of deposits made in the ordinary
course of business to secure liability for premiums to insurance carriers, or
(iii) on cash and Cash Equivalents securing obligations (x) under swap,
derivative or other hedging transactions entered into in the ordinary course of
business and not for speculative purposes and (y) consisting of posting “margin”
in the form of cash and Cash Equivalents in connection with swap, derivative or
other hedging transactions entered into in the ordinary course of business and
not for speculative purposes, solely in respect of this clause (b)(iii)(y), not
to exceed $25,000,000 at any time outstanding,


(c)mechanics’, workmen’s, carriers’, warehousemen’s, materialmen’s, landlords’,
or other like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith and by
appropriate proceedings diligently conducted,


(d)Liens for taxes, assessments, fees or governmental charges the payment of
which is not required by Section 6.02,


(e)easements, rights of way, restrictions, leases of property to others,
easements for installations of public utilities, title imperfections and
restrictions, zoning ordinances and other similar


NYDOCS02/1167307


88
 




--------------------------------------------------------------------------------





encumbrances affecting property which in the aggregate do not materially impair
its use for the operation of the business of the Company or such Subsidiary,


(f)Liens set forth on Schedule 7.02 and any renewal thereof, provided that the
aggregate amount of Indebtedness secured by such Liens is not increased from the
amount outstanding as of the time of such renewal,


(g)Liens created under or securing the obligations under the Loan Documents,


(h)statutory Liens in favor of lessors arising in connection with property
leased to the Company or any of its Subsidiaries,


(i)Liens of attachments, judgments or awards against the Company or any of its
Subsidiaries, to the extent no Event of Default has resulted from such
attachment, judgment or award,


(j)Intercompany Liens,


(k)Purchase Money Liens or other Liens securing operating leases, Capital
Leases, or progress payment agreements in connection with leases,


(l)Liens on precious metals, precious gems, jewelry or Manufacturing Components
consigned or leased to the Company or any Subsidiary securing
Consignment/Leasing Indebtedness permitted by Section 7.01(g),


(m)Consignment Liens,


(n)Liens on property of a Person existing at the time such Person is merged into
or consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,


(o)any Lien (securing obligations not constituting Indebtedness) existing on any
asset or Stock of any Person at the time such Person is merged or consolidated
with or into a Loan Party or a Subsidiary which Lien was not created in
contemplation of such event,


(p)any Lien (securing obligations not constituting Indebtedness) existing on any
asset at the time of acquisition thereof by a Loan Party or a Subsidiary, which
Lien was not created in contemplation of such acquisition,


(q)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business,


(r)(i) bankers’ Liens, rights of setoff, revocation, refund, chargeback or
overdraft protection, and other similar Liens existing solely with respect to
cash and Cash Equivalents on deposit in one or more accounts maintained by the
Company or any Subsidiary, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements and (ii) Liens or rights of setoff against credit balances
of the Company or any Subsidiary with credit card issuers or credit card
processors or amounts


NYDOCS02/1167307


89
 




--------------------------------------------------------------------------------





owing payment card issuers or payment card processors to Borrower or any of its
Subsidiaries in the ordinary course of business,


(s)(i) licenses of Intellectual Property granted by the Company or any
Subsidiary in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of business of the Company and its
Subsidiaries and (ii) Liens arising from leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which would not
reasonably be expected to have a Material Adverse effect,


(t)the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases, consignment of goods or private label credit
card programs in the United States, in any case, entered into or otherwise
consummated in the ordinary course of business,


(u)Liens incurred in connection with the purchase or shipping of goods or assets
on the related goods or assets and proceeds thereof in favor of the seller or
shipper of such goods or assets or pursuant to customary reservations or
retentions of title arising in the ordinary course of business and in any case
not securing Indebtedness,


(v)to the extent constituting Liens, contractual obligations of any Loan Party
or Subsidiary to sell or otherwise dispose of assets, and


(w)other Liens on the property of the Subsidiaries of the Company securing
Indebtedness or other Obligations in an aggregate principal amount at any one
time outstanding not to exceed 12.5% of Consolidated Net Worth.


7.03    Merger or Consolidation, Etc.


The Company will not consolidate with, amalgamate with or merge into or with any
Person, or convey or otherwise transfer (or permit to be conveyed or otherwise
transferred by any of its Subsidiaries) all or substantially all of the property
of the Company and its Subsidiaries on a Consolidated basis, except that:
(j)such consolidation, amalgamation or merger of the Company will be permitted
if the Company is the surviving Person, and


(k)such conveyance or transfer may be made to the Company or to any wholly-owned
Subsidiary.


7.04    [Reserved].


7.05    [Reserved].


7.06    Transactions with Affiliates.


The Company will not become, or permit any of its Subsidiaries to become, a
party to any material transaction with any Affiliate of the Company on a basis
less favorable in any material respect than if such transaction were not with an
Affiliate of the Company; provided, however, that the foregoing provisions of
this Section 7.06 shall not prohibit the any Loan Party or any of their
respective Subsidiaries from:
(a)engaging in any transaction solely among the Loan Parties and their
Subsidiaries;


NYDOCS02/1167307


90
 




--------------------------------------------------------------------------------







(b)declaring or paying any dividends and distributions on any shares of the
Company’s Stock;


(c)making any payments on account of the purchase, redemption, retirement or
acquisition of (i) any shares of the Company’s Stock or (ii) any option, warrant
or other right to acquire shares of the Company’s Stock, including any payment
payable in shares of such Stock; or


(d)paying or granting reasonable compensation, indemnities, reimbursements and
benefits to any director, officer, employee or agent of a Loan Party or any
Subsidiary.


7.07    Line of Business.


The Company will not engage or permit any of its Subsidiaries to engage in any
business that would materially change the nature of the business of the Company
and its Subsidiaries taken as a whole from that in effect on the Closing Date,
except for the vertical, horizontal or geographical expansion of any business of
the Company or any of its Subsidiaries conducted on the Closing Date and other
business reasonably related to any business conducted by the Company or any
Subsidiary on the Closing Date, in each case whether under the Tiffany & Co.
name or otherwise. Any such expansion may include, but shall not be limited to,
additional manufacturing of jewelry products, trading in and processing of
diamonds and the acquisition/operation of additional retail operations under
other tradenames.
7.08    Sanctions.


No Borrower will, directly or, to the knowledge of the Company after exercising
commercially reasonable due diligence, indirectly (including through a
Subsidiary or joint venture partner), use the proceeds of any Credit Extension
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity party to this Agreement, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise, of Sanctions.
7.09    Anti-Corruption Laws; Anti-Money Laundering Laws.


No Borrower will, directly or, to the knowledge of the Company after exercising
commercially reasonable due diligence, indirectly, use the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, the Money Laundering
Control Act of 1986 (18 USC § 1956) or other similar legislation in other
jurisdictions.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default.


Any of the following shall constitute an Event of Default:
(a)The failure of any Borrower to make any principal payment on any Loan or any
reimbursement obligation in respect of any L/C Advance in the required currency
when due and payable; or


(b)The failure of any Borrower to make payment of any installment of interest on
any Loan or any fee or other amount payable under or in respect of any Loan
Document (other than an amount


NYDOCS02/1167307


91
 




--------------------------------------------------------------------------------





referred to in subsection (a) of this Article) on the date when due and payable
and such default shall continue unremedied for a period of five Business Days
after written notice from the Administrative Agent to such Borrower; or


(c)The failure of the Company or any Borrower to observe or perform any covenant
or agreement contained in Section 6.01 (to the extent relating to the
maintenance of the existence of any Loan Party only), 6.07(g)(i), (ii) and (iv),
6.11, or 6.13 or in Article VII; or


(d)The failure of the Company or any Borrower to observe or perform any other
covenant or agreement contained in this Agreement or any other Loan Document,
and such failure shall have continued unremedied for a period of 30 days after
any Responsible Officer shall have become aware of such failure; or


(e)Any representation or warranty of any Loan Party (or of any of its officers
on its behalf) made in any Loan Document or in any certificate, report, or
financial statement delivered on or after the date hereof pursuant to any Loan
Document, shall in any such case prove to have been incorrect or misleading
(whether because of misstatement or omission) in any material respect when made
or deemed made; or


(f)Liabilities and/or other obligations in an aggregate amount in excess of
$75,000,000 of the Company or any of its Subsidiaries on a Consolidated basis
(other than the obligations hereunder and Intercompany Debt), whether as
principal, guarantor, surety or other obligor, for the payment or purchase of
any Indebtedness, (A) shall become or shall be declared to be due and payable
prior to the expressed maturity thereof (unless such acceleration shall have
thereafter been unconditionally rescinded or annulled prior to the time that the
Aggregate Commitments have been terminated or the Loans have become or been
declared due and payable), or (B) shall not be paid when due or within any grace
period for the payment or purchase thereof; provided that this clause (f) shall
not apply to (i) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
(ii) any conversion, repurchase or redemption of any Indebtedness scheduled by
the terms thereof to occur on a particular date, any conversion of any
Indebtedness initiated by a holder thereof pursuant to the terms thereof or any
optional prepayment, repurchase or redemption of any Indebtedness, in each case
not subject to any contingent event or condition related to the
creditworthiness, financial performance, financial condition or ownership of any
Loan Party or any Subsidiary or (iii) any repurchase or redemption of any
Indebtedness pursuant to any put option exercised by the holder of such
Indebtedness; provided that, such put option is exercisable at times specified
in the terms of such Indebtedness and not by its terms solely as a result of any
contingent event or condition related to the creditworthiness, financial
performance, financial condition or ownership of the Company or the applicable
Subsidiaries; or


(g)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Company or any of its Material Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state, provincial or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, receiver-manager, trustee, custodian,
sequestrator, conservator, monitor or similar official for the Company or any of
its Material Subsidiaries or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 45 days or
an order or decree approving or ordering any of the foregoing shall be entered,
or any analogous procedure or step shall be taken in relation to the Company or
any of its Subsidiaries in any jurisdiction; or


(h)the Company or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation,
reorganization, arrangement or other relief under any


NYDOCS02/1167307


92
 




--------------------------------------------------------------------------------





Federal, state, provincial or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect (including any proceeding under
applicable corporate law seeking a compromise or arrangement of, or stay of
proceedings to enforce, some or all of the debts of such Person), (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in subsection (g) of this Article,
(iii) apply for or consent to the appointment of a receiver, receiver and
manager, trustee, custodian, sequestrator, conservator, monitor or similar
official for the Company or any of its Material Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) take any action for the
purpose of effecting any of the foregoing, (vii) suspend or discontinue its
business (except as may otherwise be expressly permitted herein), or
(viii) become unable, admit in writing its inability or fail generally to pay
its debts as they become due, or any analogous procedure or step shall be taken
in relation to the Company or any of its Subsidiaries in any jurisdiction; or


(i)Judgments or decrees in an aggregate amount in excess of $75,000,000 on a
Consolidated basis against the Company and/or any of its Subsidiaries (except to
the extent covered by insurance, with respect to which the applicable insurance
company has not denied responsibility with respect to the applicable underlying
claim) shall remain unpaid, unstayed on appeal, undischarged, unbonded and
undismissed for a period of 60 days; or


(j)A Change of Control shall occur; or


(k)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $75,000,000; or


(l)Any Loan Document shall cease to be in full force and effect (except in
accordance with its terms), or any Loan Party shall disavow in writing any of
its obligations thereunder.


8.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;


(c)require that the Company Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto);


(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to


NYDOCS02/1167307


93
 




--------------------------------------------------------------------------------





make Loans and any obligation of each L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
8.03    Collection Allocation Mechanism.


Upon the date after the occurrence and during the continuance of an Event of
Default that the Specified Obligations (as defined below) are declared to be
immediately due and payable (the “CAM Exchange Date”) (a) the principal amount
of each Loan denominated in an Alternative Currency shall automatically and
without further action required, be converted into Dollars determined using the
Spot Rates calculated as of the CAM Exchange Date, equal to the Dollar
Equivalent of such amount and on and after such date all amounts accruing and
owed to any Lender in respect of such Loans shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder and (b) the Lenders shall
automatically and without further act be deemed to have made reciprocal
purchases of interests in the Specified Obligations such that, in lieu of the
interests of each Lender in the particular Specified Obligations that it shall
own as of such date and prior to the CAM Exchange, such Lender shall own an
interest equal to such Lender’s CAM Percentage in each Specified Obligation. 
Each Lender, each person acquiring a participation from any Lender as
contemplated by Section 11.06 and each Borrower hereby consents and agrees to
the CAM Exchange.  Each Borrower and each Lender agrees from time to time to
execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it hereunder to the
Administrative Agent against delivery of any promissory notes so executed and
delivered; provided that the failure of any Borrower to execute or deliver or of
any Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
As a result of the CAM Exchange, on and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of any Specified Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment or distribution to the extent required by the next
paragraph).
In the event that, on or after the CAM Exchange Date, the aggregate amount of
the Specified Obligations shall change as a result of the making by an L/C
Issuer of an L/C Borrowing that is not reimbursed by the applicable Borrower,
then (a) each Lender shall, in accordance with Section 2.03(d), promptly
purchase from such L/C Issuer the Dollar Equivalent of a participation in such
L/C Borrowing in the amount of such Lender’s Applicable Percentage of such L/C
Borrowing (without giving effect to the CAM Exchange), (b) the Administrative
Agent shall redetermine the CAM Percentages after giving effect to such L/C
Borrowing and the purchase of participations therein by the Lenders, and the
Lenders shall automatically and without further act be deemed to have made
reciprocal purchases of interests in the Specified Obligations such that each
Lender shall own an interest equal to such Lender’s CAM Percentage in each of
the Specified Obligations and (c) in the event distributions shall have been
made in accordance with the preceding paragraph, the Lenders shall make such
payments to one another in Dollars as shall be necessary in order that the
amounts received by them shall be equal to the amounts they would have received
had each L/C Borrowing been outstanding on the CAM Exchange Date.  Each such
redetermination shall be binding on each of the Lenders and their successors and
assigns and shall be conclusive, absent manifest error.
As used in this Section 8.03:


NYDOCS02/1167307


94
 




--------------------------------------------------------------------------------







“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
this Section 8.03.
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Spot Rates prevailing on the CAM Exchange Date) of
the Specified Obligations owed to such Lender immediately prior to the CAM
Exchange Date and (b) the denominator shall be the aggregate Dollar Equivalent
(as so determined) of the Specified Obligations owed to all the Lenders
immediately prior to such CAM Exchange Date.
“Specified Obligations” means Obligations consisting of the principal of and
interest on Loans, reimbursement obligations in respect of Swing Line Loans and
L/C Obligations (including interest accrued thereon), and fees.
8.04    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and reasonable
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.17; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


NYDOCS02/1167307


95
 




--------------------------------------------------------------------------------





ARTICLE IX.
ADMINISTRATIVE AGENT


9.01    Appointment and Authority.


Each of the Lenders and the L/C Issuers hereby irrevocably appoints MUFG to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuers, and
neither the Company nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
9.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
9.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for in
Section 11.01 or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the


NYDOCS02/1167307


96
 




--------------------------------------------------------------------------------





Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent represents that on the date hereof it is not
incorporated or domiciled (or acting through an office or establishment, in each
case, through which it will perform its obligations in connection with the Loans
or Letters of Credit provided to French Borrowers, located) in a Non-Cooperative
Jurisdiction.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent provided that each such sub-agent (x) that shall have any
duties with respect to a French Borrower shall not be incorporated, domiciled,
established or acting through an office situated in a Non-Cooperative
Jurisdiction and (y) shall be bound by Section 11.07. The Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties that are not
incorporated, domiciled, established or acting through an office situated in a
Non-Cooperative Jurisdiction. The


NYDOCS02/1167307


97
 




--------------------------------------------------------------------------------





exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


9.06    Resignation of Administrative Agent.


(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the written consent
of the Company if no Event of Default has occurred and is continuing, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in New York, New York, or an Affiliate
of any such bank with an office in New York, New York and shall not be
incorporated, domiciled, established or acting through an office situated in a
Non-Cooperative Jurisdiction. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint, with the
written consent of the Company if no Event of Default has occurred and is
continuing, a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.


The Company may, on no less than 30 days’ prior notice to the Administrative
Agent, replace the Administrative Agent by requiring the Lenders to appoint a
replacement Administrative Agent if any amount payable under Loans or Letters of
Credit provided to French Borrowers becomes not treated as a deductible charge
or expense for French tax purposes for any such French Borrower by reason of
that amount (i) being paid or accrued to an Administrative Agent incorporated,
domiciled, established or acting through an office situated in a Non-Cooperative
Jurisdiction or (ii) paid to an account opened in the name of that
Administrative Agent in a financial institution situated in a Non-Cooperative
Jurisdiction unless, during such 30 day period, the Administrative Agent changes
its applicable office or applicable account such that the foregoing conditions
no longer apply. In this case, the Administrative Agent shall resign and a
replacement Administrative Agent shall be appointed by the Required Lenders
(after consultation with the Company) within 30 days after notice of replacement
was given.
(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, with the written consent of the
Company if no Event of Default has occurred and is continuing, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral


NYDOCS02/1167307


98
 




--------------------------------------------------------------------------------





security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
or removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them while the retiring or removed Administrative
Agent was acting as Administrative Agent.


(d)Any resignation by MUFG as Administrative Agent pursuant to this Section 9.06
shall also constitute its resignation as L/C Issuer and Swing Line Lender. If
MUFG resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If MUFG resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment by the Company of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to MUFG to effectively assume the obligations of
MUFG with respect to such Letters of Credit.


9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers,


NYDOCS02/1167307


99
 




--------------------------------------------------------------------------------





duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.


9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
9.10    Certain ERISA Matters.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset


NYDOCS02/1167307


100
 




--------------------------------------------------------------------------------





managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).


9.11    Guaranty Matters.


(a)Each of the Lenders and the L/C Issuers irrevocably authorize the
Administrative Agent to (and upon the Company’s written request, the
Administrative Agent shall) release any Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty (upon which such Subsidiary shall
cease to be a Subsidiary Guarantor) pursuant to documentation reasonably
requested by the Company at the Company’s sole expense, (x) if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder, or
(y) upon request from the Company; provided that the consummation of such
release under this Section 9.11 shall not result in an Event of Default
(including as a result of a breach under Section 7.01).


(b)Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.11. In each case as specified in this Section 9.11, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to release such


NYDOCS02/1167307


101
 




--------------------------------------------------------------------------------





Subsidiary Guarantor from its obligations under the Subsidiary Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.11.




ARTICLE X.
CONTINUING GUARANTY


10.01    Guaranty. The Company hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, of any Designated
Borrower to the Administrative Agent, the L/C Issuers and the Lenders
(collectively, the “Guaranteed Parties”), and whether arising hereunder or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof, the “Guarantee Obligations”). The Administrative Agent’s
books and records showing the amount of the Guarantee Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Company, and conclusive absent manifest error for the purpose of
establishing the amount of the Guarantee Obligations. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guarantee Obligations or any instrument or agreement evidencing any Guarantee
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guarantee Obligations which might otherwise
constitute a defense to the obligations of the Company under this Guaranty
(other than full payment and performance), and the Company hereby irrevocably
waives any defenses it may now have or hereafter acquire in any way relating to
any or all of the foregoing.


10.02    Rights of Lenders. The Company consents and agrees that the Guaranteed
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof: (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Obligations or any part thereof; (b) take,
hold, exchange, enforce, waive, release, fail to perfect, sell, or otherwise
dispose of any security for the payment of this Guaranty or any Guarantee
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Guaranteed Parties in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guarantee Obligations. Without limiting the generality of the
foregoing, the Company consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of the Company under
this Guaranty or which, but for this provision, might operate as a discharge of
the Company under this Guaranty.


10.03    Certain Waivers. The Company waives (a) any defense arising by reason
of any disability or other defense of any Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of any Designated Borrower;
(b) any defense based on any claim that the Company’s obligations exceed or are
more burdensome than those of any Designated Borrower; (c) the benefit of any
statute of limitations affecting the Company’s liability hereunder; (d) any
right to proceed against the Designated Borrower, proceed against or exhaust any
security for the Obligations, or pursue any other remedy in the power of any
Guaranteed Party whatsoever; (e) any benefit of and any right to participate in
any security now or hereafter held by any Guaranteed Party; and (f) to the
fullest extent permitted by Law, any and all other defenses or benefits that may
be derived from or afforded by applicable Law limiting the liability of or
exonerating guarantors or sureties (other than full payment and performance).
The Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or


NYDOCS02/1167307


102
 




--------------------------------------------------------------------------------





demands of any kind or nature whatsoever with respect to the Guarantee
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guarantee Obligations.


10.04    Obligations Independent. The obligations of the Company hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guarantee Obligations and the obligations of any other guarantor, and a separate
action may be brought against the Company to enforce this Guaranty whether or
not the Designated Borrower or any other person or entity is joined as a party.


10.05    Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guarantee Obligations and
any other amounts payable under this Guaranty have been paid and performed in
full (other than unasserted indemnification, tax gross up, expense reimbursement
or yield protection obligations, in each case, for which no claims have been
made) and the Commitments are terminated. If any amounts are paid to the Company
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Guaranteed Parties and shall forthwith be paid to
the Guaranteed Parties to reduce the amount of the Obligations, whether matured
or unmatured.


10.06    Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Guarantee Obligations now or hereafter existing and
shall remain in full force and effect until all Guarantee Obligations and any
other amounts payable under this Guaranty are paid in full in cash (other than
unasserted indemnification, tax gross-up, expense reimbursement or yield
protection obligations, in each case, for which no claim has been made) and the
Commitments are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of any Designated Borrower or the Company is made, or
any of the Guaranteed Parties exercises its right of setoff, in respect of the
Guarantee Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Guaranteed Parties in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Guaranteed Parties
are in possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of the Company
under this paragraph shall survive termination of this Guaranty.


10.07    Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of each Designated Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of such Designated Borrower to the Company as subrogee of the
Guaranteed Parties or resulting from the Company’s performance under this
Guaranty, to the payment in full in cash of all Obligations. If the Guaranteed
Parties so request, any such obligation or indebtedness of such Designated
Borrower to the Company shall be enforced and performance received by the
Company as trustee for the Guaranteed Parties and the proceeds thereof shall be
paid over to the Guaranteed Parties on account of the Obligations, but without
reducing or affecting in any manner the liability of the Company under this
Guaranty.


10.08    Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
the Company or any Designated Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by the Company
immediately upon demand by the Guaranteed Parties.


10.09    Condition of Designated Borrowers. The Company acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from each Designated Borrower and


NYDOCS02/1167307


103
 




--------------------------------------------------------------------------------





any other guarantor such information concerning the financial condition,
business and operations of such Designated Borrower and any such other guarantor
as the Company requires, and that none of the Guaranteed Parties has any duty,
and the Company is not relying on the Guaranteed Parties at any time, to
disclose to the Company any information relating to the business, operations or
financial condition of any Designated Borrower or any other guarantor (the
Company waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).


ARTICLE XI.
MISCELLANEOUS


11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) (except pursuant to a reallocation of one
or more Individual Currency Commitments of such Lender to its Core Currency
Commitment pursuant to Section 2.06(b)) without the written consent of such
Lender;


(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;


(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby (it being understood that any amendment or modification to the financial
definitions in this Agreement or to the calculation of any financial covenant
shall not constitute a reduction in the rate of interest or fees for the
purposes of this clause (d), notwithstanding the fact that such amendment or
modification actually results in such a reduction); provided, however, that only
the consent of the Required Lenders shall be necessary to amend the definition
of “Default Rate” or to waive any obligation of any Borrower to pay interest or
Letter of Credit Fees at the Default Rate;


(e)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;


(f)amend Section 1.06 or the definition of “Alternative Currency” or “Core
Currency” or “Non-Core Currency” without the written consent of each Lender
(except through the operation of Section 1.06 and the definitions “Core
Currency” of “Non-Core Currency”, which provide for the inclusion of additional
currencies pursuant to the terms thereof);


(g)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise


NYDOCS02/1167307


104
 




--------------------------------------------------------------------------------





modify any rights hereunder or make any determination or grant any consent
hereunder without the written consent of each Lender; or


(h)release the Company from the Company Guaranty without the written consent of
each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (v)
this Agreement may be amended with only the written consent of the
Administrative Agent and the Borrowers solely to effect technical or
jurisdiction specific amendments relating to (A) the availability of
Eurocurrency Rate Loans in an additional currency approved by the Administrative
Agent and the Lenders in accordance with Section 1.06 or (B) the designation of
a Subsidiary as a Designated Borrower approved by the Administrative Agent and
the Lenders in accordance with Section 2.14. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
11.02    Notices; Effectiveness; Electronic Communication.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


i.if to the Company or any other Loan Party, the Administrative Agent, any L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and


ii.if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal


NYDOCS02/1167307


105
 




--------------------------------------------------------------------------------





business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, an L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.


(d)Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at


NYDOCS02/1167307


106
 




--------------------------------------------------------------------------------





or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.


(e)Reliance by Administrative Agent, L/C Issuers and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices, Committed Loan Notices, Individual
Currency Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as reasonably understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reasonable reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity and Limitations; Damage Waiver.


NYDOCS02/1167307


107
 




--------------------------------------------------------------------------------







(a)Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of one counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by an L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the reasonable and documented out-of-pocket fees, charges and disbursements of
any outside counsel for the Administrative Agent, any Lender or any L/C Issuer),
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.


(b)Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable and documented out-of-pocket fees, charges
and disbursements of any outside counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Company or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01 or Section 2.08(e)), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Company or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity(in the case of any of the foregoing clauses (i)-(iii)) shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by the Company or any other Loan Party against an Indemnitee for
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Company or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) result from any dispute among Indemnitees other
than any claims against any Arranger or Administrative Agent in its capacity or
in fulfilling its role as such and other than any claims arising out of any act
or omission on the part of the Company or its Affiliates. Without limiting the
provisions of Section 3.01(c), this Section 11.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Company for any reason fails
to pay any amount required under subsection (a) or (b) of this Section to be
paid by it to the Administrative


NYDOCS02/1167307


108
 




--------------------------------------------------------------------------------





Agent (or any sub-agent thereof), each L/C Issuer, the Swing Line Lender or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such L/C Issuer, the Swing
Line Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time or, in the event that no Lender shall have any Total
Credit Exposure at such time, as of the last time at which any Lender had a
Total Credit Exposure) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, in the event that no Lender shall have any Total Credit Exposure at
such time, as of the last time at which any Lender had a Total Credit Exposure),
provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).


(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, and acknowledges that no other party hereto shall have, any claim
against any party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (which
may include special, indirect, consequential or punitive damages asserted
against any such party hereto by a third party)) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent judgment.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.


(g)Swiss Limitation. No Swiss Borrower shall be liable under this Agreement or
any other Loan Document for obligations (including, for the avoidance of doubt,
the obligations under this Section 11.04) of any other Loan Party which is a
wholly or partially owned direct or indirect Subsidiary of the Swiss Borrower,
unless the Subsidiary is a Swiss Borrower itself.


If and to the extent a Swiss Borrower becomes liable under this Agreement or any
other Loan Document for obligations (including, for the avoidance of doubt, the
obligations under this Section 11.04) of any other Loan Party (other than the
wholly owned direct or indirect subsidiaries of the Swiss Borrower) and if
complying with such obligations would constitute a repayment of capital
(Einlagerückgewähr), a violation of the legally protected reserves (gesetzlich
geschützte Reserven) or the


NYDOCS02/1167307


109
 




--------------------------------------------------------------------------------





payment of a (constructive) dividend (Gewinnausschüttung) by such Swiss Borrower
or would otherwise be restricted under Swiss law and practice then applicable
(the “Swiss Restricted Obligations”), such Swiss Borrower’s aggregate liability
for Swiss Restricted Obligations shall not exceed the amount of the Swiss
Borrower’s freely disposable equity in accordance with Swiss law, as determined
at such time in accordance with Swiss law and applicable Swiss accounting
principles, and, if and to the extent required by applicable Swiss law,
confirmed by the auditors of such Swiss Borrower on the basis of an interim
audited balance sheet as of that time (the “Swiss Freely Disposable Amount”).
The limitation set forth above shall only apply to the extent it is a
requirement under applicable law at the time the Swiss Borrower is required to
perform Swiss Restricted Obligations under this Agreement or any other Loan
Document. Such limitation shall not free the Swiss Borrower from its obligations
in excess of the Swiss Freely Disposable Amount, but merely postpone the
performance date thereof until such times when the Swiss Borrower has again
freely disposable equity and if and to the extent such freely disposable equity
is available.
The Swiss Borrower shall take and cause to be taken all and any action, to the
extent reasonably practical and possible, including, without limitation, (i) the
passing of any shareholders’ resolutions to approve any payment or other
performance under this Agreement or any other Loan Documents, (ii) the provision
of an audited interim balance sheet, (iii) the provision of a confirmation from
the auditors of the Swiss Borrower that a payment of the Swiss Borrower under
this Agreement or the Loan Document in an amount corresponding to the Swiss
Freely Disposable Amount is in compliance with the provisions of Swiss corporate
law which are aimed at protecting the share capital and legal reserves, in order
to allow a prompt payment of amounts owed by the Swiss Borrower under this
Agreement or the Loan Documents as well as the performance by the Swiss Borrower
of other obligations under this Agreement or the Loan Documents.
If so required under applicable law (including tax treaties) at the time it is
required to make a payment under this Agreement, the Swiss Borrower:
(i)shall use its best efforts to ensure that such payments can be made without
deduction of Swiss Withholding Tax, or with deduction of Swiss Withholding Tax
at a reduced rate, by discharging the liability to such tax by notification
pursuant to applicable law (including tax treaties) rather than payment of the
tax;


(ii)shall deduct the Swiss Withholding Tax at such rate (being 35% on the date
hereof) as in force from time to time if the notification procedure pursuant to
sub-paragraph (i) above does not apply; or shall deduct the Swiss Withholding
Tax at the reduced rate resulting after discharge of part of such tax by
notification if the notification procedure pursuant to sub-paragraph (i) applies
for a part of the Swiss Withholding Tax only; and shall pay within the time
allowed any such taxes deducted to the Swiss Federal Tax Administration; and


(iii)shall promptly notify the Administrative Agent and the applicable Lender(s)
that such notification or, as the case may be, deduction has been made, and
provide the Administrative Agent and such Lender(s) with evidence that such a
notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such taxes deducted have been paid to the Swiss Federal Tax
Administration.


In the case of a deduction of Swiss Withholding Tax, the Swiss Borrower shall
use its best efforts to ensure that any person that is entitled to a full or
partial refund of the Swiss Withholding Tax deducted from such payment under
this Agreement or any Loan Document, will, as soon as possible after such
deduction:


NYDOCS02/1167307


110
 




--------------------------------------------------------------------------------







(i)request a refund of the Swiss Withholding Tax under applicable law (including
tax treaties), and
(ii)notify the Administrative Agent and the applicable Lender(s), and pay to
such applicable Lender(s) upon receipt any amount so refunded.


The applicable Lender(s) shall co-operate with the Swiss Borrower to secure such
refund.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


11.06    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Core Currency Commitment, Individual Currency
Commitments, L/C Commitment and Swing Line Commitment, and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)Minimum Amounts.


NYDOCS02/1167307


111
 




--------------------------------------------------------------------------------







(A)in the case of (x) an assignment of the entire remaining amount of the
assigning Lender’s Core Currency Commitment, L/C Commitment and Swing Line
Commitment, and the Loans or contemporaneous assignments thereof to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate and the Committed Loans at the time owing to
it, (y) an assignment of any Non-Core Currency Commitment or Individual Currency
Loans or (z) an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, (x) the
aggregate amount of the Core Currency Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Core Currency Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 and (y) the
aggregate amount of a L/C Commitment or a Swing Line Commitment shall not be
less than $5,000,000 unless, in each case, each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Core Currency
Commitment or Individual Currency Commitments assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate tranches on a non-pro rata basis and this
clause (ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is, unless in
the case of an Individual Currency Loan in Swiss Francs made available to a
Swiss Borrower, to a Lender, an Affiliate of a Lender or an Approved Fund or (3)
in the case of an Individual Currency Loan in Swiss Francs made available to a
Swiss Borrower, to a Lender, an Affiliate of a Lender which is a Qualifying
Swiss Bank Creditor or an Approved Fund which is a Qualifying Swiss Bank
Creditor; provided that the Company shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;


(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and


NYDOCS02/1167307


112
 




--------------------------------------------------------------------------------







(C)the consent of each L/C Issuer and the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment of the Core Currency Commitments or participations in respect of
Letters of Credit or Swing Line Loans.


(D)notwithstanding Section 11.06(b)(iii)(A), it shall be reasonable for the
Company to withhold consent to an assignment by a Lender of a Commitment to a
Swiss Borrower under an Individual Currency Loan in Swiss Francs if the proposed
assignment or transfer would result in a breach of the Swiss Non-Bank Rules.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to the
Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Core Currency
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


(vii)if the applicable Borrower is a French Borrower:


(A)no transfer of Lender’s rights and/or obligations under the Loan Documents in
relation to a Loan may be effected to a Person incorporated, domiciled,
established or acting through an office situated in (i) a Non-Cooperative
Jurisdiction or (ii) a jurisdiction that has not committed to, or not
substantially implemented, the internationally agreed standard according to the
“grey” and “black” last list published by the OECD (Organization for Economic
Cooperation and Development) at the time of the transfer, without the prior
consent of the Company; and


NYDOCS02/1167307


113
 




--------------------------------------------------------------------------------







(B)a new Lender may, in the case of a transfer, or assignment, of rights and/or
obligations by a Lender under and in accordance with the terms of this
Agreement, if it considers it necessary to make such transfer effective as
against third parties, at its own cost arrange for the transfer, or assignment,
to be notified to or acknowledged by the applicable Borrowers by registered
letter with acknowledgement of receipt, in accordance with article 1324 of the
French Civil Code.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.08(e), 3.01, 3.04, 3.05, and 11.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower, the Administrative Agent, any L/C Issuer or Swing Line Lender,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Company or any of the Company’s Affiliates or Subsidiaries) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
(iii) the Borrowers, the Administrative Agent, the Lenders and the L/C Issuers
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, (iv) any sale of any
participation by a Lender or a Participant of an Individual Currency Loan in
Swiss Francs made available to a Swiss Borrower shall require the consent of the
Company. It shall be reasonable for the Company to withhold consent if the
proposed sale could result in a breach of the Swiss Non-Bank Rules, and (v) such
sale by a Lender to a Participant shall not result in any amount payable in
respect of any Loans or Letters of Credit provided to French Borrowers to be, or
to become (when the relevant corporate income tax is calculated) not treated as
a deductible charge or expense for French tax


NYDOCS02/1167307


114
 




--------------------------------------------------------------------------------





purposes for that French Borrower by reason of that amount being (x) paid or
accrued to a Participant incorporated, domiciled, established or acting through
an office in a Non-Cooperative Jurisdiction or (y) paid to an account opened in
the name of or for the benefit of that Participant in a financial institution
situated in a Non-Cooperative Jurisdiction. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.04(c) without
regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.08(e), 3.01, 3.04
and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section (it being understood
that the documentation required under Section 2.08(e)(v) or Section 3.01(e)
shall be delivered to the Lender who sells the participation); provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 2.08(e),
3.01 or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Company, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto or require any payments to be made by any Loan Party other
than or in excess of, or grant to any person any more extensive rights than
those required to be made or granted to the relevant Lender under this
Agreement. Notwithstanding the foregoing, any such pledge or assignment of
Lender’s rights under this Agreement in relation to an Individual Currency Loan
in Swiss Francs may not be made without the consent of the Company.


NYDOCS02/1167307


115
 




--------------------------------------------------------------------------------







(f)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time MUFG
assigns all of its Core Currency Commitment pursuant to subsection (b) above,
MUFG may, (i) upon 30 days’ notice to the Company and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to the Company, resign as Swing Line
Lender. In the event of any such resignation as L/C Issuer or Swing Line Lender,
the Company shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Company to appoint any such successor shall affect the resignation of MUFG as
L/C Issuer or Swing Line Lender, as the case may be. If MUFG resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If MUFG resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to MUFG to effectively assume the obligations of MUFG with respect
to such Letters of Credit.


11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any of the Borrowers and
their obligations, this Agreement or payments hereunder, (g) on a confidential
basis to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Company or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. For
purposes of this Section, “Information” means all information received from the
Company or any Subsidiary relating to the Company or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Company or any Subsidiary, provided that, in
the case of information received from the Company or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has


NYDOCS02/1167307


116
 




--------------------------------------------------------------------------------





exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, but
excluding deposits in (i) trust or other fiduciary accounts (to the extent of
amounts held therein in trust in the ordinary course of business on behalf of
third parties that are not Loan Parties), (ii) payroll accounts, (iii) health
savings accounts and worker’s compensation accounts, (iv) withholding tax
accounts, (v) zero balance accounts used in the ordinary course of business and
(vi) collateral accounts) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the Company or any other Loan
Party against any and all of the obligations of the Company or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, such L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Company or such Loan Party may be unmatured (provided that
all such amounts set off against such unmatured obligations are actually applied
to and reduce such obligations) or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.


11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents, together with all fees, charges and other amounts that are
treated as interest under applicable Law, shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Company.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


NYDOCS02/1167307


117
 




--------------------------------------------------------------------------------







11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or any L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. There are no oral agreements among the parties. Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be as effective as delivery
of a manually executed counterpart of this Agreement.


11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, an L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.


11.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, a Protesting Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Company the right to replace a
Lender as a party hereto, then the Company may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 2.08(e), 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a)the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);


(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it


NYDOCS02/1167307


118
 




--------------------------------------------------------------------------------





hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or applicable Designated Borrower (in
the case of all other amounts);


(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Sections 2.08(e)
or 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)such assignment does not conflict with applicable Laws;


(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and


(f)in relation to any Loans or Letters of Credit provided to French Borrowers,
no assignment or delegation shall be effected to an assignee incorporated,
domiciled, established or acting through an office in a Non-Cooperative
Jurisdiction, without the prior written consent of the Company, which shall not
be unreasonably withheld.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
11.14    Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


(b)SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE COMPANY, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.


NYDOCS02/1167307


119
 




--------------------------------------------------------------------------------







(c)WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Company, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Company and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Company, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Company, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, any
Arrangers nor any Lender has any obligation to disclose any of such interests to
the Company, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Company and each other Loan Party
hereby waives and releases any claims that it may have against the


NYDOCS02/1167307


120
 




--------------------------------------------------------------------------------





Administrative Agent, any Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Individual Currency Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


11.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a reasonable request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


11.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).


NYDOCS02/1167307


121
 




--------------------------------------------------------------------------------







11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature pages follow.]






NYDOCS02/1167307


122
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


TIFFANY & CO.,
a Delaware corporation
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Executive Vice President - Chief Financial Officer





TIFFANY & CO. JAPAN INC.
a Delaware corporation
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Vice President





NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------





TIFFANY & CO. CANADA
a Canadian corporation
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Director





NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------







TIFFANY & CO. LIMITED
a U.K. limited company
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Director



TIFFANY & CO. (UK) HOLDINGS LIMITED
a U.K. limited company
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Director











NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------







TIFFANY & CO. OVERSEAS FINANCE B.V.
a Dutch private limited company
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Authorized Signatory







NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------





TIFFANY & CO. PTE. LTD.
a Singapore private limited company
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Director







NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------





TIFFANY & CO. OF NEW YORK LIMITED
a Hong Kong limited company
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Director



NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------









TIFFANY & CO.
a French corporation
 
 
By:
/s/ Philippe Galtie
Name:
Philippe Galtie
Title:
President





NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------





TIFFANY & CO. (CR) S.R.O.
a Czech limited liability company
 
 
By:
/s/ Philippe Galtie
Name:
Philippe Galtie
Title:
Executive Director







NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------





TIFFANY & CO. MEXICO, S.A. DE C.V.
a Mexican sociedad anonima de capital variable
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Director









NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------





TIFFANY & CO. SWITZERLAND WATCH COMPANY SAGL
a Swiss societe a responsabilite limitec
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Manager





TIFFANY & CO. SWISS WATCHES SAGL
a Swiss societe a responsabilite limitec
 
 
By:
/s/ Mark J. Erceg
Name:
Mark J. Erceg
Title:
Manager





NYDOCS02/1167307


Tiffany Five-Year Credit Agreement
 




--------------------------------------------------------------------------------






MUFG BANK, LTD.
as Administrative Agent
 
 
By:
/s/ R.J. Allan
Name:
R.J. Allan
Title:
Managing Director





MUFG BANK, LTD.
as a Lender, L/C Issuer and Swing Line Lender
 
 
By:
/s/ R.J. Allan
Name:
R.J. Allan
Title:
Managing Director







NYDOCS02/1167307


S-3
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.
as a Lender and L/C Issuer
 
 
By:
/s/ Anthony Hoye
Name:
Anthony Hoye
Title:
Director







NYDOCS02/1167307


S-4
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





CITIBANK, N.A.
as a Lender and L/C Issuer
 
 
By:
/s/ Timicka Anderson
Name:
Timicka Anderson
Title:
Director







NYDOCS02/1167307


S-5
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as a Lender
 
 
By:
/s/ Doreen Barr
Name:
Doreen Barr
Title:
Authorized Signatory



By:
/s/ Sophie Bulliard
Name:
Sophie Bulliard
Title:
Authorized Signatory







NYDOCS02/1167307


S-6
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





HSBC BANK USA, N.A.
as a Lender
 
 
By:
/s/ Jamie E. Mariano
Name:
Jamie E. Mariano
Title:
Senior Vice President #21140







NYDOCS02/1167307


S-7
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.
as a Lender
 
 
By:
/s/ James A. Knight
Name:
James A. Knight
Title:
Executive Director







NYDOCS02/1167307


S-8
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





MIZUHO BANK, LTD.
as a Lender
 
 
By:
/s/ Tracy Rahn
Name:
Tracy Rahn
Title:
Authorized Signatory







NYDOCS02/1167307


S-9
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION
as a Lender
 
 
By:
/s/ Mark D. Rodgers
Name:
Mark D. Rodgers
Title:
Vice President







NYDOCS02/1167307


S-10
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
as a Lender
 
 
By:
/s/ Robert Grillo
Name:
Robert Grillo
Title:
Director



NYDOCS02/1167307


S-11
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION
as a Lender
 
 
By:
/s/ Carl Hinrichs
Name:
Carl Hinrichs
Title:
Director









NYDOCS02/1167307


S-12
 
 
Tiffany Five Year Credit Agreement
 




--------------------------------------------------------------------------------






SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


ISSUING BANK
BENEFICIARY
ISSUE DATE
CURRENCY
AMOUNT
EXPIRATION DATE
Bank of America, N.A.
Bank of America
3/4/2015
SGD
988,844.16


3/2/2019
Bank of America, N.A.
396 Alhambra, LLC
3/2/2015
USD
31,927.50


1/31/2019
Bank of America, N.A.
Bank of America Merrill Lynch Intl.
5/21/2015
EUR
41,036.81


5/8/2019
Bank of America, N.A.


Bank of America Merrill Lynch Intl.
5/21/2015
EUR
28,635.00


5/8/2019
Bank of America, N.A.


Bank of America Merrill Lynch Intl.
5/21/2015
EUR
13,485.00


5/8/2019
Bank of America, N.A.


Bank of America Merrill Lynch Intl.
5/21/2015
EUR
16,800.00


5/8/2019
Bank of America, N.A.


Bank of America Merrill Lynch Intl.
5/21/2015
EUR
77,689.49


5/8/2019
Bank of America, N.A.


Bank of America
5/20/2016
SGD
2,009,000.00


2/28/2020
Bank of America, N.A.


Bank of America
6/24/2016
SGD
1,212,000.00


7/3/2022
Bank of America, N.A.


ASB Bank, Intl Trade Services Br.
11/16/2016
NZD
500,000.00


10/7/2019



 
Schedule 1.01
 
 
- 1 -
 




--------------------------------------------------------------------------------





Bank of America, N.A.


Safety National Casualty Corp
2/24/2017
USD
1,735,000.00


2/1/2019
Bank of America, N.A.


Bank of America
6/9/2017
SGD
969,982.65


1/14/2021







 
Schedule 1.01
 
 
- 2 -
 




--------------------------------------------------------------------------------












SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Core Currency Commitment
Core Currency Commitment
Percentage
Individual Currency Commitment
Individual Currency Commitment
Percentage
L/C Commitment
L/C Commitment Percentage
Aggregate Commitment
Aggregate Commitment Percentage
MUFG Bank, Ltd.
$35,000,000.00
5.109489051%
$65,000,000.00
100.000000000%
$6,500,000.00
26.000000000%
$100,000,000.00
13.333333333%
Bank of America, N.A.
$100,000,000.00
14.598540146%
0
0
$6,000,000.00
24.000000000%
$100,000,000.00
13.333333333%
Citibank, N.A.
$100,000,000.00
14.598540146%
0
0
$12,500,000.00
50.000000000%
$100,000,000.00
13.333333333%
Credit Suisse AG, Cayman Islands Branch
$100,000,000.00
14.598540146%
0
0
0
0
$100,000,000.00
13.333333333%
HSBC Bank USA, N.A.
$100,000,000.00
14.598540146%
0
0
0
0
$100,000,000.00
13.333333333%
JPMorgan Chase Bank, N.A.
$70,000,000.00
10.218978102%
0
0
0
0
$70,000,000.00
9.333333333%
Mizuho Bank, Ltd.
$70,000,000.00
10.218978102%
0
0
0
0
$70,000,000.00
9.333333333%
U.S. Bank National Association
$70,000,000.00
10.218978102%
0
0
0
0
$70,000,000.00
9.333333333%
Australia and New Zealand Banking Group Limited
$20,000,000.00
2.919708029%
0
0
0
0
$20,000,000.00
2.666666667%
Wells Fargo Bank, National Association
$20,000,000.00
2.919708029%
0
0
0
0
$20,000,000.00
2.666666667%
Total
$685,000,000.00
100.000000000%
$65,000,000.00
100.000000000%
$25,000,000.00
100.000000000%
$750,000,000.00
100.000000000%







 
Schedule 2.01
 
 
- 1 -
 




--------------------------------------------------------------------------------






SCHEDULE 5.05


LIST OF LITIGATION


NONE.




 
Schedule 5.05
 
 
- 1 -
 




--------------------------------------------------------------------------------






SCHEDULE 7.01
LIST OF EXISTING INDEBTEDNESS*
1.
BRL 8,750,000 uncommitted line of credit provided to Tiffany-Brasil Ltda. by
Banco J.P. Morgan S.A.



2.
RMB equivalent of $35,000,000 credit line provided to Tiffany & Co. (Shanghai)
Commercial Company Limited by Mizuho Corporate Bank (China) Ltd., Shanghai
Branch.



3.
RMB equivalent of $37,500,000 credit line provided to Tiffany & Co. (Shanghai)
Commercial Company Limited by Bank of America, N.A.



4.
RMB equivalent of $150,000,000 credit line provided to Tiffany & Co. (Shanghai)
Commercial Company Limited by Mizuho Corporate Bank (China), Ltd. as agent, and
the lenders party thereto.



5.
RMB equivalent of up to $225,000,000 in credit lines to be refinanced for Items
2-4 above to Tiffany & Co. (Shanghai) Commercial Company Limited by one or more
lenders.



6.
$6,000,000 credit line provided to Tiffany & Co. Chile SpA by Santander Bank,
N.A.



7.
Yen 4,000,000,000 uncommitted line of credit to Tiffany & Co. Japan Inc by
Mizuho Bank, Ltd., Aoyama Branch



8.
Commercial paper program entered into by Tiffany & Co. (SAS), as issuer, for the
issuance of commercial paper in the form of short-term promissory notes.



9.
Various letters of credit issued to Subsidiaries of the Company ($19,466,349 and
$58,902,074 aggregate outstanding and available, respectively.)



10.
Various letters of credit to be issued to Subsidiaries of the Company in an
amount not to exceed $150,000,000 in the aggregate, less any amounts outstanding
pursuant to letters of credit issued in respect of Item 8 above.



11.
RUB 1,264,000,000 credit line provided to Tiffany Russia, LLC by AO Citibank.



12.
RUB equivalent of $10,000,000 credit line to be provided to Tiffany Russia LLC
by one or more lenders.





*Stated principal amounts outstanding are as of September 30, 2018, unless
stated otherwise.




 
Schedule 7.01
 
 
- 1 -
 




--------------------------------------------------------------------------------






SCHEDULE 7.02
LIST OF EXISTING LIENS
None.




 
Schedule 7.02
 
 
- 1 -
 




--------------------------------------------------------------------------------






EXHIBIT A-1
[FORM OF] COMMITTED LOAN NOTICE


Date: ___________, _____
To:
MUFG Bank, Ltd., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.
The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”) (select one):
o A Borrowing of Committed Loans
o A conversion or continuation of Loans

1.    On_____________(a Business Day).
2.    In the amount of ___________.
3.    Comprised of____________.
[Type of Committed Loan requested]
4.    In the following currency: ________________________
5.    For Eurocurrency Rate Loans with an Interest Period of      ____ months.
6.    On behalf of ____________________________ [insert name of applicable
Designated Borrower].
[7.    Funds are requested to be disbursed to:]
[insert account information]
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01(a) of the Credit Agreement.
TIFFANY & CO.
By: ____________________________
Name:_____________________________
                        
Title:______________________________




 
A – 1 – 1
 
 
Form of Committed Loan Notice
 




--------------------------------------------------------------------------------






EXHIBIT A-2
[FORM OF] INDIVIDUAL CURRENCY LOAN NOTICE


Date: ___________, _____
To:
MUFG Bank, Ltd., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.
The Company hereby requests, on behalf of itself or, if applicable, the
Designated Borrower referenced in item 6 below (the “Applicable Designated
Borrower”), a Borrowing of Individual Currency Loans:
1.    On___________(a Business Day).
2.    In the amount of __________.        
4.    In the following currency: ________________________
5.    with an Interest Period of___________ months.
6.    On behalf of ____________________________ [insert name of applicable
Designated Borrower].
[7.    Funds are requested to be disbursed to:]
[insert account information]
The Individual Currency Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01(b) of the Credit Agreement.
TIFFANY & CO.
By:________________________     
Name:______________________     
Title:_______________________     






 
A – 2 – 1
 
 
Form of Individual Currency Loan Notice
 






--------------------------------------------------------------------------------





EXHIBIT B


[FORM OF] swing line loan NOTICE
Date: ___________, _____
To:
MUFG Bank, Ltd., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.
The undersigned hereby requests a Swing Line Loan:
1.    On____________(a Business Day).
2.    In the amount of $__________.
3.    Funds are requested to be disbursed to:
[insert account information]
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Credit Agreement.
TIFFANY & CO.
By:___________________________     
Name:_________________________     
Title:__________________________     




 
B – 1
 
 
Form of Swing Line Loan Notice
 




--------------------------------------------------------------------------------






EXHIBIT C
[FORM OF] NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
[___________ ___], 20[___]
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered permitted assigns (the “Lender”), in
accordance with the provisions of the Credit Agreement (as hereinafter defined),
the aggregate unpaid principal amount of each Loan from time to time made by the
Lender to the Borrower under that certain Five Year Credit Agreement, dated as
of October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation, the other Borrowers party thereto, the Lenders from time to time
party thereto, MUFG Bank, Ltd., as Administrative Agent, and the other parties
from time to time party thereto.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Same Day Funds in the currency and to the location
as provided in the Credit Agreement. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Company Guaranty. Reference is hereby made to the Credit
Agreement for a statement of all terms and conditions under which the Loans
evidenced hereby are to be repaid. Upon the occurrence and continuation of one
or more of the Events of Default specified in the Credit Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be, as
applicable, immediately due and payable all as provided in the Credit Agreement.
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Note and endorse thereon the date, amount,
currency and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


 
C – 1
 
 
Form of Note
 




--------------------------------------------------------------------------------





THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
TIFFANY & CO.
OR
[APPLICABLE DESIGNATED BORROWER]
By:     
Name:     
Title:    




 
C – 2
 
 
Form of Note
 




--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________
_____________





 
C – 3
 
 
Form of Note
 




--------------------------------------------------------------------------------





EXHIBIT D
[FORM OF] COMPLIANCE CERTIFICATE


Financial Statement Date: , 20 ____
To:
MUFG Bank, Ltd., as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the__________ of the Company, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 6.07(a) of the Credit Agreement for the fiscal year of the
Company ended as of the above date, together with the report of the Accountants
required by such section, which report states that such financial statements
fairly present in all material respects the financial condition and results of
operations of the Company on a Consolidated basis in accordance with GAAP
consistently applied.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.07(b) of the Credit Agreement for the fiscal quarter of the Company
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition and results of operations of the
Company and its Subsidiaries and have been prepared in accordance with GAAP (but
without footnotes and subject to year-end adjustments).
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.
3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and
[select one:]


 
D – 1
 
 
Form of Compliance Certificate
 




--------------------------------------------------------------------------------




[to the best knowledge of the undersigned, during such fiscal period the Company
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of ______________, _____________.
TIFFANY & CO.
By:     
Name:     
Title:     


 
D – 2
 
 
Form of Compliance Certificate
 




--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
Section 6.11 -Leverage Ratio.
A.
Adjusted Debt:
 
$_________
 
 
 
 
B.
EBITDAR for four consecutive fiscal quarters ending on the Statement Date:
 
$_________
 
 
 
 
C.
Leverage Ratio (Line I.A ÷ Line I.B):
 
_____ to 1.00
 
 
 
 
 
Maximum permitted:
 
3.50: 1.00
 
 
 
 
 
In compliance:
 
Yes/No























_________________________________
1  
Not more than two (2) times prior to the Maturity Date, upon written notice
(such notice, an “Increase Leverage Notice”) to the Administrative Agent from
the Company that an acquisition with an aggregate consideration greater than or
equal to $250,000,000 has been consummated, the Company will be permitted to
maintain a Leverage Ratio of not greater than 4.00 to 1.00 for the period of
four consecutive fiscal quarters following the consummation of such acquisition;
provided, that following such four consecutive fiscal quarters for which the
maximum Leverage Ratio is increased to the levels set forth above, the maximum
Leverage Ratio shall revert to 3.50 to 1.00 for not fewer than two fiscal
quarters before a subsequent Increase Leverage Notice is delivered to the
Administrative Agent





 
D – 3
 
 
Form of Compliance Certificate
 




--------------------------------------------------------------------------------




For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I. EBITDAR
(in accordance with the definition of EBITDAR as set forth in the Credit
Agreement)2    
EBITDAR


Quarter
Ended
________


Quarter
Ended
________


Quarter
Ended
________


Quarter
Ended
________
Twelve
Months
Ended
________
A.
Net earnings of the Company and its Subsidiaries on a Consolidated basis for the
calculation period as determined in accordance with GAAP,
plus, to the extent deducted in the calculation of such net earnings for such
calculation period, the sum, without duplication, of the following:
 
 
 
 
 
B.
+ Interest Expense and financing costs
 
 
 
 
 
C.
+ Provision for income taxes
 
 
 
 
 
D.
+ Depreciation
 
 
 
 
 
E.
+ Amortization
 
 
 
 
 
F.
+ Rent Expense
 
 
 
 
 
G.
+ Extraordinary or nonrecurring noncash charges and expenses (including any
impairment charges or write-offs or write-downs with respect to goodwill or
other intangible assets and including any noncash restructuring charges)
 
 
 
 
 
H.
+ Extraordinary or nonrecurring cash charges and expenses in an aggregate
 
 
 
 
 



_________________________________________


2 
If during such calculation period the Company or any Subsidiary shall have
consummated a Specified Transaction, the EBITDAR for such calculation period
shall be calculated after giving pro forma effect thereto as if such Specified
Transaction occurred on the first day of such calculation period.







 
D – 4
 
 
Form of Compliance Certificate
 




--------------------------------------------------------------------------------






 
amount not exceeding $50,000,000 after the date of the Credit Agreement
 
 
 
 
 
 
EBITDAR
 
 
 
 
 



II. EBIT
(in accordance with the definition of EBIT as set forth in the Credit Agreement)
 
EBIT


Quarter
Ended
________


Quarter
Ended
________


Quarter
Ended
________


Quarter
Ended
________
Twelve
Months
Ended
________
A.
Net earnings of the Company and its Subsidiaries on a Consolidated basis for the
calculation period as determined in accordance with GAAP


plus, to the extent deducted in the calculation of such net earnings for such
calculation period, the sum, without duplication, of the following:
 
 
 
 
 
B.
+Interest Expense and financing costs
 
 
 
 
 
C.
+ Provision for income taxes
 
 
 
 
 
D.
+Extraordinary or nonrecurring noncash charges and expenses (including any
impairment charges or write-offs or write-downs with respect to goodwill or
other intangible assets and including any noncash restructuring charges)
 
 
 
 
 





















 
D – 5
 
 
Form of Compliance Certificate
 




--------------------------------------------------------------------------------




 
 + Extraordinary or nonrecurring cash charges and expenses in an aggregate
amount not exceeding $50,000,000 after the date of the Credit Agreement
 
 
 
 
 
 
EBIT
 
 
 
 
 

III. Adjusted Debt
(in accordance with the definition of Adjusted Debt
as set forth in the Credit Agreement)
 
Adjusted Debt


Quarter
Ended
__________


Quarter
Ended
__________


Quarter
Ended
__________


Quarter
Ended
__________
Twelve
Months
Ended
__________
A.
All Indebtedness of the Company and its Subsidiaries on a Consolidated basis
 
 
 
 
 
B.
+ Rent Expense for the four consecutive fiscal quarter period ending on the
Statement Date multiplied by 5
 
 
 
 
 
 
Adjusted Debt
 
 
 
 
 



IV. Consolidated Net Worth
(in accordance with the definition of Consolidated Net Worth
as set forth in the Credit Agreement)
 
Consolidated Net Worth
 
A.
Total stockholders’ equity of the Company and its subsidiaries on a Consolidated
basis as determined in accordance with GAAP
 
B.
Plus (if negative) and minus (if positive) accumulated other comprehensive loss
(gain), net of tax
 
C.
+ The cumulative amount for the period commencing on February 1, 2018 and ending
on the date of this Certificate (or, if such date is not a fiscal quarter end
date, the immediately preceding fiscal quarter end date) of non-recurring
non-cash charges and expenses added back to EBIT, net of taxes,
 



















 
D – 6
 
 
Form of Compliance Certificate
 




--------------------------------------------------------------------------------




 
cash charges and expenses added back to EBIT, net of taxes,
 
D.
–The difference (if positive) between non-cash gains and non-cash losses for the
period commencing on February 1, 2018 and ending on the date of this Certificate
(or, if such date is not a fiscal quarter end date, the immediately preceding
fiscal quarter end date), net of taxes
 
 
Consolidated Net Worth
 





 
D – 7
 
 
Form of Compliance Certificate
 




--------------------------------------------------------------------------------







EXHIBIT E-1
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] For bracketed language here and elsewhere in this form relating to
the Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language. Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] For bracketed language here and elsewhere in this
form relating to the Assignee(s), if the assignment is to a single Assignee,
choose the first bracketed language. If the assignment is to multiple Assignees,
choose the second bracketed language. Assignee identified in item 2 below
([the][each, an] “Assignee”). [It is understood and agreed that the rights and
obligations of [the Assignors][the Assignees] Select as appropriate. hereunder
are several and not joint.] Include bracketed language if there are either
multiple Assignors or multiple Assignees. Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
3 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
4 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
5 Select as appropriate.
6 Include bracketed language if there are either multiple Assignors or multiple
Assignees.




 
E – 1 – 1
 
 
Form of Assignment and Assumption
 




--------------------------------------------------------------------------------




______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower(s):    ______________________________


4.
Administrative Agent: MUFG Bank, Ltd., as the administrative agent under the
Credit Agreement



5.
Credit Agreement: Five Year Credit Agreement, dated as of October 25, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Tiffany & Co., a Delaware corporation (the
“Company”), the other Borrowers party thereto, the Lenders from time to time
party thereto, MUFG Bank, Ltd., as Administrative Agent, and the other parties
from time to time party thereto.



6.    Assigned Interest[s]:


 
E – 1 – 2
 
 
Form of Assignment and Assumption
 




--------------------------------------------------------------------------------






Assignor[s] 7
Assignee[s] 8
Commitment Assigned 9
Aggregate Amount of such Commitment for all Lenders 10
Amount of such Commitment Assigned
Percentage Assigned of such Commitment11 
CUSIP
Number
 
 
 
 
 
 
 
 
 
__________
$____________
$________
__________%
 
 
 
__________
$____________
$________
__________%
 
 
 
__________
$____________
$________
__________%
 

[7.Trade Date:__________________] 12 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]13
[NAME OF ASSIGNOR]


By: _____________________________
Title:
_________________________
7 List each Assignor, as appropriate.
8 List each Assignee and, if available, its market entity identifier, as
appropriate.
9 Fill in the appropriate terminology for the types of Loans under the Credit
Agreement that are being assigned under this Assignment (e.g. “Core Currency
Commitment”, “Individual Currency Commitments”, etc.).
10 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
11 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
12 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
13 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).


 
E – 1 – 3
 
 
Form of Assignment and Assumption
 




--------------------------------------------------------------------------------




[NAME OF ASSIGNOR]
By: _____________________________
Title:


ASSIGNEE[S]14 


[NAME OF ASSIGNEE]


By: _____________________________
Title:


[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and]15 Accepted:
MUFG BANK, LTD., as
Administrative Agent


By: _________________________________
Title:


[Consented to:]16 




________________________________________________________ 
14  
Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

15     To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.


 
E – 1 – 4
 
 
Form of Assignment and Assumption
 




--------------------------------------------------------------------------------




[___________________________]
_________________________________


By: _________________________________
Title:






































______________________________________________________________________________________
16
To be added only if the consent of the Company and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is requires by the terms of the Credit Agreement.



 
E – 1 – 5
 
 
Form of Assignment and Assumption
 




--------------------------------------------------------------------------------




ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under the Credit Agreement (subject
to such consents, if any, as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.07 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee, and (vii) the
Administrative Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, to the extent such fee has not been waived pursuant to
the terms of the Credit Agreement; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of


 
E – 1 – 6
 
 
Form of Assignment and Assumption
 




--------------------------------------------------------------------------------




interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of principles of law that would require the application of
the laws of another jurisdiction.






 
E – 1 – 7
 
 
Form of Assignment and Assumption
 




--------------------------------------------------------------------------------








EXHIBIT F
[RESERVED]




 
F - 1
 




--------------------------------------------------------------------------------








EXHIBIT G










[FORM OF] SUBSIDIARY GUARANTY
Dated as of _________ __, ____
by and among
_________________________________ Insert name of Guarantor(s)., and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
and
MUFG BANK, LTD., AS ADMINISTRATIVE AGENT






















____________________________
1 Insert name of Guarantor(s).


 
G – 1
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section
 
Page


Section 1 Continuing Guaranty
 
3


Section 2 Rights of Lenders
 
4


Section 3 Certain Waivers
 
4


Section 4 Obligations Independent
 
4


Section 5 Subrogation
 
4


Section 6 Termination; Reinstatement
 
5


Section 7 Subordination
 
5


Section 8 Stay of Acceleration
 
5


Section 9 Condition of Loan Parties
 
5


Section 10 Payments Free and Clear of Taxes, Etc.
 
5


Section 11 Representations and Warranties
 
6


Section 12 Amendments, Guaranty Supplements, Etc.
 
7


Section 13 Notices, Etc.
 
7


Section 14 No Waiver; Remedies
 
7


Section 15 Right of Setoff
 
7


Section 16 Assignments under the Credit Agreement
 
8


Section 17 Execution in Counterparts
 
8


Exhibit A – Form of Subsidiary Guaranty Supplement
 
 





 
G – 2
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





SUBSIDIARY GUARANTY
SUBSIDIARY GUARANTY dated as of _________ __, ____ made by the Person[s] listed
on the signature pages hereof as Guarantor[s] and the Additional Guarantors (as
defined in Section 12(b)) (such Person[s] so listed and the Additional
Guarantors being, collectively, the “Guarantors” and, individually, each a
“Guarantor”) in favor of the Guaranteed Parties (as defined in the Credit
Agreement referred to below).
PRELIMINARY STATEMENT. Tiffany & Co., a Delaware corporation (the “Company”), is
party to that certain Five Year Credit Agreement dated as of October 25, 2018
(as amended, amended and restated, supplemented, extended or otherwise modified
from time to time, the “Credit Agreement”; the capitalized terms defined therein
and not otherwise defined herein being used herein as therein defined) with the
other Borrowers party thereto, the Lenders and L/C Issuers party thereto, MUFG
Bank, Ltd., as Administrative Agent and the other parties thereto. Each
Guarantor will derive substantial direct and indirect benefits from the
transactions contemplated by the Credit Agreement. It is a condition precedent
to the making of Loans and the issuance of Letters of Credit by the Guaranteed
Parties under the Credit Agreement from time to time that each Guarantor shall
have executed and delivered this Guaranty.
NOW, THEREFORE, in consideration of the premises and in order to induce the
Guaranteed Parties to make Loans and to issue Letters of Credit under the Credit
Agreement from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:
Section 1 Continuing Guaranty. (a) Each Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
each other Loan Party to the Guaranteed Parties, and whether arising hereunder
or under any other Loan Document (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Guaranteed Parties in connection
with the collection or enforcement thereof, the “Guaranteed Obligations”). The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive absent manifest error for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non‑perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty (other than full payment and performance), and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.


(b)Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Guaranteed Party, hereby confirms that it is the intention
of all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Administrative Agent, the other
Guaranteed Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.




 
G – 3
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





(c)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Guaranteed Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Guaranteed
Parties under or in respect of the Loan Documents.


Section 2 Rights of Lenders. The obligations of each Guarantor hereunder shall
not be released, discharged or affected notwithstanding any action by the
Guaranteed Parties that may, at any time and from time to time, without notice
or demand: (a) amend, extend, renew, compromise, discharge, accelerate or
otherwise change the time for payment or the terms of the Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor agrees that its
obligations hereunder will not be released, discharged or affected
notwithstanding the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor
under this Guaranty.


Section 3 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of any Loan Party or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Guaranteed Party) of the liability of such Loan Party (other
than full payment and performance); (b) any defense based on any claim that any
Guarantor’s obligations exceed or are more burdensome than those of any Loan
Party; (c) the benefit of any statute of limitations affecting Guarantor’s
liability hereunder; (d) any right to proceed against any Loan Party, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Guaranteed Party whatsoever; (e) any benefit of and any
right to participate in any security now or hereafter held by any Guaranteed
Party; and (f) to the fullest extent permitted by Law, any and all other
defenses or benefits that may be derived from or afforded by applicable Law
limiting the liability of or exonerating guarantors or sureties (other than full
payment and performance). Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Obligations.


Section 4 Obligations Independent. The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against any Guarantor to enforce this Guaranty.


Section 5 Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any other amounts payable under this Guaranty have been paid and performed
in full (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claims
have been made) and the Commitments are terminated. If any amounts are paid to
any Loan Party in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Guaranteed Parties and shall forthwith
be paid to the Guaranteed Parties to reduce the amount of the Obligations,
whether matured or unmatured.


 
G – 4
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------







Section 6 Termination; Reinstatement. This Guaranty is a continuing guaranty and
shall remain in full force and effect until released in accordance with the
terms of Section 9.10 of the Credit Agreement, and shall automatically terminate
upon such release. Notwithstanding the foregoing, this Guaranty shall continue
in full force and effect or be revived, as the case may be, if (x) any payment
by or on behalf of any Guarantor is made, or any of the Guaranteed Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Guaranteed
Parties in their discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Guaranteed Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Guarantors under this paragraph
shall survive termination of this Guaranty.


Section 7 Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of each other Loan Party owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of such other Loan Party owing to such Guarantor as subrogee of the
Guaranteed Parties or resulting from such Guarantor’s performance under this
Guaranty, to the payment in full in cash of all Obligations. If the Guaranteed
Parties so request, any such obligation or indebtedness of such Loan Party to
such Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Guaranteed Parties and the proceeds thereof shall be paid over
to the Guaranteed Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty.


Section 8 Stay of Acceleration. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed, in connection with any case commenced
by or against any Guarantor or any other Loan Party under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantors immediately upon demand by the Guaranteed Parties.


Section 9 Condition of Loan Parties. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
any Loan Party and any other guarantor such information concerning the financial
condition, business and operations of such Loan Party and any such other
guarantor each Guarantor requires, and that none of the Guaranteed Parties has
any duty, and the Guarantors are not relying on the Guaranteed Parties at any
time, to disclose to the any Guarantor any information relating to the business,
operations or financial condition of any Loan Party or any other guarantor (each
Guarantor waiving any duty on the part of the Guaranteed Parties to disclose
such information and any defense relating to the failure to provide the same).


Section 10 Payments Free and Clear of Taxes, Etc. (a) Any and all payments by or
on account of any obligation of any Guarantor under this Guaranty shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws. If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to Section 3.01(e) of the Credit Agreement.


(b)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to Section 3.01(e) of the Credit Agreement, (B) the
Administrative Agent shall


 
G – 5
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(c)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e) of the Credit Agreement, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(d)Without limiting the provisions of subsections (a), (b) and (c) above, the
Guarantors shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(e)Each of the Guarantors shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each of the Guarantors shall,
and does hereby, jointly and severally indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Guaranteed Party for any reason fails to pay to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) of the Credit
Agreement.


The obligations of each Guarantor under this Section are subject in all respects
to the limitations and qualifications set forth in Section 3.01 of the Credit
Agreement. Without limitation of the foregoing, the Lenders are subject to the
obligations set forth in Section 3.01 of the Credit Agreement to the same extent
as if set forth herein.
Section 11 Representations and Warranties. Each Guarantor hereby makes, solely
as to itself and its assets, the representations and warranties set forth in
Sections 5.01, 5.02, 5.03 and 5.06 of the Credit Agreement and the following
representation and warranty:


(a)Such Guarantor has, independently and without reliance upon any Guaranteed
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and such
Guarantor has established adequate means of obtaining from each other Loan Party
on a continuing basis information pertaining to, and is now and on a continuing
basis will be completely familiar with, the business,


 
G – 6
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





condition (financial or otherwise), operations, performance, properties and
prospects of such other Loan Party.


Section 12 Amendments, Guaranty Supplements, Etc. (a) No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, certain
amendment waivers or consents shall require the approvals of Lenders as set
forth in Section 11.01 of the Credit Agreement.


(b)Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.


Section 13 Notices, Etc. All communications and notices hereunder shall be in
writing and given as provided in Section 11.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to the
Company at its address specified in Schedule 11.02 of the Credit Agreement.


Section 14 No Waiver; Remedies. No failure on the part of any Guaranteed Party
to exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
rights, remedies, powers or privileges provided by law.


Section 15 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Guaranteed Party and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency, but
excluding deposits in (i) trust or other fiduciary accounts (to the extent of
amounts held therein in trust in the ordinary course of business on behalf of
third parties that are not Loan Parties), (ii) payroll accounts, (iii) health
savings accounts and worker’s compensation accounts, (iv) withholding tax
accounts, (v) zero balance accounts used in the ordinary course of business and
(vi) collateral accounts) at any time held and other obligations (in whatever
currency) at any time owing by such Guaranteed Party or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under this Guaranty or
any other Loan Document to such Guaranteed Party or its respective Affiliates,
irrespective of whether or not such Guaranteed Party or Affiliate shall have
made any demand under this Guaranty or any other Loan Document and although such
obligations of such Loan Party may be unmatured (provided that all such amounts
set off against such unmatured obligations are actually applied to and reduce
such obligations) or are owed to a branch, office or Affiliate of such
Guaranteed Party different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of


 
G – 7
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.18 of the Credit Agreement and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Guaranteed Parties, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Guaranteed Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Guaranteed Party or its
respective Affiliates may have. Each Guaranteed Party agrees to notify the
Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.


Section 16 Assignments under the Credit Agreement. Any Guaranteed Party may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Advances owing to it and the Note or Notes held by it) to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to such Guaranteed Party herein or
otherwise, in each case as and to the extent provided in Section 11.06 of the
Credit Agreement. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Guaranteed Parties.


Section 17 Execution in Counterparts. This Guaranty and each amendment, waiver
and consent with respect hereto may be executed in any number of counterparts
and by different parties thereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Guaranty and each amendment, waiver and consent with
respect hereto by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be as effective as delivery of a manually executed counterpart of
this Guaranty and each amendment, waiver and consent with respect hereto.


Section 18 Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) Governing
Law. THIS GUARANTY AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.


(b)Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE COMPANY, THE GUARANTORS, THE OTHER LOAN PARTIES, THE
ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR THE TRANSACTIONS RELATING
HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH


 
G – 8
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.


(c)Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.


(e)Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


[Remainder of Page Intentionally Left Blank]


    


 
G – 9
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, [the][each] Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.
[NAME OF GUARANTOR], as a Guarantor
By:         
Name
Title:
[[NAME OF GUARANTOR], as a Guarantor
By:         
Name:
Title:
[NAME OF GUARANTOR], as a Guarantor
By:         
Name:
Title:]


























[Signature Page to Tiffany Subsidiary Guaranty]


 
G – 10
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





MUFG BANK, LTD., as Administrative Agent
By:         
Name:
Title:






 
G – 11
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





Exhibit A
To The
Subsidiary Guaranty
[FORM OF] SUBSIDIARY GUARANTY SUPPLEMENT
_________ __, ____
MUFG Bank, Ltd., as Administrative Agent
1221 Avenue of the Americas, 6th Floor
New York, NY, 10020-1001
Attention:
Telephone:
Email:
Five Year Credit Agreement (the “Credit Agreement”) dated as of October 25, 2018
among Tiffany & Co., a Delaware corporation (the “Company”), the other Borrowers
party thereto, the Lenders and L/C Issuers party thereto, MUFG Bank, Ltd., as
Administrative Agent, and the other parties thereto.


Ladies and Gentlemen:
Reference is made to the above‑captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement, being the “Subsidiary
Guaranty”). The capitalized terms defined in the Subsidiary Guaranty or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.
Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of each other Loan Party to the Guaranteed Parties, and
whether arising under this Guaranty Supplement, the Subsidiary Guaranty or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof, the “Guaranteed Obligations”). This Guaranty Supplement
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non‑perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty
Supplement (other than full payment and performance), and the undersigned hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
(b)    The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Guaranteed Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy


 
G – 12
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Subsidiary Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Guaranteed Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty not constituting a fraudulent
transfer or conveyance.
(c)    The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Guaranteed Party under
this Guaranty Supplement, the Subsidiary Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Guaranteed Parties under or in respect of the
Loan Documents.
Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Subsidiary Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Subsidiary Guaranty to an “Additional
Guarantor” or a “Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 11 of the Subsidiary Guaranty
to the same extent as each other Guarantor.
Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by facsimile or other electronic
imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Guaranty Supplement.
Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) Governing
Law. THIS GUARANTY SUPPLEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK
(b)    Submission to Jurisdiction. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COMPANY, THE GUARANTORS, THE OTHER
LOAN PARTIES, THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY SUPPLEMENT
OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY


 
G – 13
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------





SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.
(c)    Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(d)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13 OF THE SUBSIDIARY
GUARANTY. NOTHING IN THIS GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY SUPPLEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY
SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Very truly yours,
[NAME OF ADDITIONAL GUARANTOR]
By:         
Name:
Title:


























 
G – 14
 
 
Form of Subsidiary Guaranty
 




--------------------------------------------------------------------------------






EXHIBIT H
[FORM OF] DESIGNATED BORROWER
REQUEST AND ASSUMPTION AGREEMENT
Date: ___________, _____
To:
MUFG Bank, Ltd., as Administrative Agent

Ladies and Gentlemen:
This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto, and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
Each of ______________________ (the “Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Borrower is a Subsidiary of the Company.
The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.
The Designated Borrower will be limited to Loans and Letters of Credit
denominated in the following [Core Currencies][Non-Core Currencies] (and will be
a Permitted Borrower for each of the them), and in each other currency for which
such Designated Borrower may be designated a Permitted Borrower from time to
time:[list currencies].
Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
_____________.
Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:
Identification Number
Jurisdiction of Organization
 
 
 
 



The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations, duties and liabilities toward each of the other parties
to the Credit Agreement identical to those which the Designated


 
H - 1
 
 
Form of Designated Borrower Request and Assumption Agreement
 




--------------------------------------------------------------------------------





Borrower would have had if the Designated Borrower had been an original party to
the Credit Agreement as a Borrower. Effective as of the date of the Designated
Borrower Notice for the Designated Borrower, the Designated Borrower confirms
its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.
[The Designated Borrower hereby represents and warrants that the information
included in the Beneficial Ownership Certification provided by the Designated
Subsidiary to any Lender pursuant to the provisions of the Credit Agreement is
true and correct in all respects as of the date hereof.]
The parties hereto hereby request that the Designated Borrower be entitled to
receive Loans under the Credit Agreement, and understand, acknowledge and agree
that neither the Designated Borrower nor the Company on its behalf shall have
any right to request any Loans or Letters of Credit for its account unless and
until the date five Business Days after the effective date designated by the
Administrative Agent in a Designated Borrower Notice delivered to the Company
and the Lenders pursuant to Section 2.14 of the Credit Agreement.
This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.
THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF _____________.
IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.
[Designated Borrower]




By:________________________________
Title: _______________________________


TIFFANY & CO.




By:  ______________________    
Title:  _____________________    








 
H - 2
 
 
Form of Designated Borrower Request and Assumption Agreement
 




--------------------------------------------------------------------------------






EXHIBIT I
[FORM OF] Designated BORROWER NOTICE


Date: ___________, _____
To:    Tiffany & Co.
The Lenders party to the Credit Agreement referred to below
Ladies and Gentlemen:
This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Five Year Credit Agreement, dated as of October 25, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Tiffany & Co., a Delaware corporation (the
“Company”), the other Borrowers party thereto, the Lenders from time to time
party thereto, MUFG Bank, Ltd., as Administrative Agent, and the other parties
from time to time party thereto, and reference is made thereto for full
particulars of the matters described therein. All capitalized terms used in this
Designated Borrower Notice and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
The Administrative Agent hereby notifies Company and the Lenders that effective
as of the date hereof [_________________________] shall be a Designated Borrower
and may receive Loans or Letters of Credit for its account on the terms and
conditions set forth in the Credit Agreement; provided that, Loans to and
Letters of Credit for the account of such Designated Borrower shall be
denominated in the following [Core Currencies][Non-Core Currencies] (and such
Designated Borrower will be a Permitted Borrower for each of the them), and in
each other currency for which such Designated Borrower may be designated a
Permitted Borrower from time to time:[list currencies].
This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.
MUFG BANK, LTD.,
as Administrative Agent




By: _________________________________
Title:________________________________








 
 I – 1
 
 
Form of Designated Borrower Notice
 




--------------------------------------------------------------------------------






EXHIBIT J-1
[Form of]
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or other
applicable form. By executing this certificate, the undersigned agrees that (1)
if the information provided in this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name:
 
Title: ________________________
 
Date: __________________ ___, 20[ ]









 
 J – 1 – 1
 
 
Form of U.S. Tax Compliance Certificate
 




--------------------------------------------------------------------------------





EXHIBIT J-2
[Form of]
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or other applicable form. By
executing this certificate, the undersigned agrees that (1) if the information
provided in this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name:
 
Title: ________________________
 
Date: __________________ ___, 20[ ]









 
 J – 2 – 1
 
 
Form of U.S. Tax Compliance Certificate
 




--------------------------------------------------------------------------------





EXHIBIT J-3
[Form of]
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.
Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or other
applicable form or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
or other applicable form from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name:
 
Title: ________________________
 
Date: __________________ ___, 20[ ]





 
 J – 3 – 1
 
 
Form of U.S. Tax Compliance Certificate
 




--------------------------------------------------------------------------------





EXHIBIT J-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Five Year Credit Agreement, dated as of
October 25, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Tiffany & Co., a Delaware
corporation (the “Company”), the other Borrowers party thereto, the Lenders from
time to time party thereto, MUFG Bank, Ltd., as Administrative Agent, and the
other parties from time to time party thereto.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or other applicable form or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN-E or other applicable form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name:
 
Title: ________________________
 
Date: __________________ ___, 20[ ]





 
 J – 4 – 1
 
 
Form of U.S. Tax Compliance Certificate
 


